Exhibit 10.1

FIFTH AMENDED AND RESTATED

SENIOR CREDIT AGREEMENT

DATED AS OF OCTOBER 19, 2018

AMONG

TERRENO REALTY LLC,

AS BORROWER

AND

KEYBANK NATIONAL ASSOCIATION

AS ADMINISTRATIVE AGENT

KEYBANC CAPITAL MARKETS

AS JOINT LEAD ARRANGER

MUFG UNION BANK, N.A.

AS CO-SYNDICATION AGENT AND JOINT LEAD ARRANGER

PNC BANK, NATIONAL ASSOCIATION

AS CO-SYNDICATION AGENT

PNC CAPITAL MARKETS LLC

AS JOINT LEAD ARRANGER

REGIONS BANK

AS CO-SYNDICATION AGENT

REGIONS CAPITAL MARKETS

AS JOINT LEAD ARRANGER

AND

THE SEVERAL LENDERS

FROM TIME TO TIME PARTIES HERETO,

AS LENDERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

ARTICLE II. THE CREDIT

     26  

2.1.

 

Generally

     26  

2.2.

 

Termination or Increase in Aggregate Commitment

     27  

2.3.

 

Applicable Margins and Facility Fee

     28  

2.4.

 

Final Principal Payment

     30  

2.5.

 

Facility Fee

     30  

2.6.

 

Other Fees

     30  

2.7.

 

Minimum Amount of Each Advance

     30  

2.8.

 

Principal Payments

     30  

2.9.

 

Method of Selecting Types and Interest Periods for New Advances

     31  

2.10.

 

Conversion and Continuation of Outstanding Advances

     32  

2.11.

 

Changes in Interest Rate, Etc.

     32  

2.12.

 

Rates Applicable After Default

     32  

2.13.

 

Method of Payment

     33  

2.14.

 

Notes; Telephonic Notices

     33  

2.15.

 

Interest Payment Dates; Interest and Fee Basis

     33  

2.16.

 

Swingline Advances

     34  

2.17.

 

Notification of Advances, Interest Rates and Prepayments

     35  

2.18.

 

Lending Installations

     35  

2.19.

 

Non-Receipt of Funds by the Administrative Agent

     35  

2.20.

 

Replacement of Lenders under Certain Circumstances

     35  

2.21.

 

Usury

     36  

2.22.

 

Unencumbered Properties

     36  

2.23.

 

Extension of Revolving Facility Termination Date

     39  

2.24.

 

LIBOR Rate Lending Unlawful; Inability to Determine Rate

     40  

ARTICLE IIA LETTER OF CREDIT SUBFACILITY

     41  

2A.1

 

Obligation to Issue

     41  

2A.2

 

Types and Amounts

     41  

2A.3

 

Conditions

     41  

2A.4

 

Procedure for Issuance of Facility Letters of Credit

     42  

2A.5

 

Reimbursement Obligations; Duties of Issuing Bank

     43  

2A.6

 

Participation

     43  

2A.7

 

Payment of Reimbursement Obligations

     45  

2A.8

 

Compensation for Facility Letters of Credit

     45  

2A.9

 

Letter of Credit Collateral Account

     46  

ARTICLE III. CHANGE IN CIRCUMSTANCES

     46  

3.1.

 

Yield Protection

     46  

3.2.

 

Changes in Capital Adequacy Regulations

     47  

3.3.

 

Availability of Types of Advances

     47  

3.4.

 

Funding Indemnification

     48  

3.5.

 

Taxes

     48  

3.6.

 

Lender Statements; Survival of Indemnity

     52  

ARTICLE IV. CONDITIONS PRECEDENT

     52  



--------------------------------------------------------------------------------

4.1.

 

Initial Advance

     52  

4.2.

 

Each Advance and Issuance

     54  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     54  

5.1.

 

Existence

     54  

5.2.

 

Authorization and Validity

     54  

5.3.

 

No Conflict; Government Consent

     55  

5.4.

 

Financial Statements; Material Adverse Effect

     55  

5.5.

 

Taxes

     55  

5.6.

 

Litigation and Guarantee Obligations

     55  

5.7.

 

Direct Subsidiaries; Investment Affiliates

     55  

5.8.

 

ERISA

     56  

5.9.

 

Accuracy of Information

     56  

5.10.

 

Regulation U

     56  

5.11.

 

Material Agreements

     56  

5.12.

 

Compliance With Laws

     56  

5.13.

 

Ownership of Properties

     56  

5.14.

 

Investment Company Act

     57  

5.15.

 

Affiliate Transactions

     57  

5.16.

 

Solvency

     57  

5.17.

 

Insurance

     57  

5.18.

 

REIT Status

     57  

5.19.

 

Environmental Matters

     57  

5.20.

 

Unencumbered Properties

     58  

5.21.

 

Intellectual Property

     60  

5.22.

 

Broker’s Fees

     60  

5.23.

 

No Bankruptcy Filing

     61  

5.24.

 

No Fraudulent Intent

     61  

5.25.

 

Transaction in Best Interests of Borrower and Subsidiary Guarantors;
Consideration

     61  

5.26.

 

Subordination

     61  

5.27.

 

Tax Shelter Representation

     61  

5.28.

 

Anti-Terrorism Laws

     61  

5.29.

 

Survival

     62  

5.30.

 

Beneficial Ownership Certification

     63  

ARTICLE VI. COVENANTS

     63  

6.1.

 

Financial Reporting

     63  

6.2.

 

Use of Proceeds

     65  

6.3.

 

Notice of Default

     65  

6.4.

 

Conduct of Business

     65  

6.5.

 

Taxes

     65  

6.6.

 

Insurance

     65  

6.7.

 

Compliance with Laws

     65  

6.8.

 

Maintenance of Properties

     66  

6.9.

 

Inspection

     66  

6.10.

 

Maintenance of Status; Modification of Formation Documents

     66  

6.11.

 

Dividends

     66  

6.12.

 

Merger; Sale of Assets

     66  

6.13.

 

Subsidiary Guarantors

     67  

6.14.

 

Sale and Leaseback

     67  

6.15.

 

Acquisitions and Investments

     68  

 

- ii -



--------------------------------------------------------------------------------

6.16.

 

Liens

     68  

6.17.

 

Affiliates

     69  

6.18.

 

Swap Contracts

     69  

6.19.

 

Variable Interest Indebtedness

     69  

6.20.

 

Consolidated Tangible Net Worth

     69  

6.21.

 

Indebtedness and Cash Flow Covenants

     69  

6.22.

 

Environmental Matters

     70  

6.23.

 

Permitted Investments

     71  

6.24.

 

Lease Approvals

     71  

6.25.

 

Prohibited Encumbrances

     71  

6.26.

 

Further Assurances

     72  

6.27.

 

Distribution of Income to Borrower

     72  

ARTICLE VII. DEFAULTS

     72  

ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     74  

8.1.

 

Acceleration

     74  

8.2.

 

Amendments

     75  

8.3.

 

Preservation of Rights

     76  

8.4.

 

Application of Funds

     76  

ARTICLE IX. GENERAL PROVISIONS

     77  

9.1.

 

Survival of Representations

     77  

9.2.

 

Governmental Regulation

     77  

9.3.

 

Taxes

     77  

9.4.

 

Headings

     77  

9.5.

 

Entire Agreement

     77  

9.6.

 

Several Obligations; Benefits of this Agreement

     77  

9.7.

 

Expenses; Indemnification

     77  

9.8.

 

Numbers of Documents

     78  

9.9.

 

Accounting

     78  

9.10.

 

Severability of Provisions

     78  

9.11.

 

Nonliability of Lenders

     78  

9.12.

 

CHOICE OF LAW

     78  

9.13.

 

CONSENT TO JURISDICTION

     79  

9.14.

 

WAIVER OF JURY TRIAL

     79  

9.15.

 

USA PATRIOT ACT

     79  

9.16.

 

Other Agents

     79  

9.17.

 

Acknowledgement and Consent to Bail In of EEA Financial Institutions

     79  

ARTICLE X. THE ADMINISTRATIVE AGENT

     80  

10.1.

 

Appointment

     80  

10.2.

 

Powers

     80  

10.3.

 

General Immunity

     80  

10.4.

 

No Responsibility for Loans, Recitals, etc.

     80  

10.5.

 

Action on Instructions of Lenders

     81  

10.6.

 

Employment of Agents and Counsel

     81  

10.7.

 

Reliance on Documents; Counsel

     81  

10.8.

 

Administrative Agent’s Reimbursement and Indemnification

     81  

10.9.

 

Rights as a Lender

     82  

10.10.

 

Lender Credit Decision

     82  

10.11.

 

Successor Administrative Agent

     82  

10.12.

 

Notice of Defaults

     83  

 

- iii -



--------------------------------------------------------------------------------

10.13.

 

Requests for Approval

     83  

10.14.

 

Defaulting Lenders

     83  

ARTICLE XI. SETOFF; RATABLE PAYMENTS

     85  

11.1.

 

Setoff

     85  

11.2.

 

Ratable Payments

     85  

ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     85  

12.1.

 

Successors and Assigns

     85  

12.2.

 

Participations

     86  

12.3.

 

Assignments

     87  

12.4.

 

Dissemination of Information

     88  

12.5.

 

Tax Treatment

     88  

ARTICLE XIII. NOTICES

     89  

13.1.

 

Giving Notice

     89  

13.2.

 

Change of Address

     89  

ARTICLE XIV. COUNTERPARTS

     89  

EXHIBITS AND SCHEDULES

EXHIBIT A – AMENDMENT REGARDING INCREASE

EXHIBIT B – FORM OF [REVOLVING][TERM] NOTE

EXHIBIT C – COMPLIANCE CERTIFICATE

EXHIBIT D – ASSIGNMENT AGREEMENT

EXHIBIT E – LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

EXHIBIT F – BORROWING NOTICE

EXHIBIT G-1 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT G-2 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT G-3 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT G-4 – FORM OF U.S. TAX COMPLIANCE CERTIFICATE

SCHEDULE 1 – SCHEDULE OF COMMITMENTS

SCHEDULE 2 – SUBSIDIARIES OF PARENT GUARANTOR

SCHEDULE 3 – LITIGATION

SCHEDULE 4 – ENVIRONMENTAL MATTERS

SCHEDULE 5 – LIST OF SUBSIDIARY GUARANTORS

SCHEDULE 6 – LIST OF INVESTMENT AFFILIATES

SCHEDULE 7 – LIST OF UNENCUMBERED PROPERTIES

SCHEDULE 8 – OUTSTANDING FACILITY LETTERS OF CREDIT

 

- iv -



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED SENIOR CREDIT AGREEMENT

This Fifth Amended and Restated Senior Credit Agreement (“Agreement”), dated as
of October 19, 2018, is among Terreno Realty LLC, a limited liability company
organized under the laws of the State of Delaware (the “Borrower”), KeyBank
National Association, a national banking association, both individually as a
“Lender” and as “Administrative Agent”, KeyBanc Capital Markets as “Joint Lead
Arranger,” MUFG Union Bank, N.A., as Co-Syndication Agent and Joint Lead
Arranger, PNC Bank, National Association, as Co-Syndication Agent, PNC Capital
Markets LLC, as Joint Lead Arranger, Regions Bank, as Co-Syndication Agent,
Regions Capital Markets as Joint Lead Arranger and the several banks, financial
institutions and other entities which may from time to time become parties to
this Agreement as additional “Lenders”.

RECITALS

A. Borrower is primarily engaged in the business of purchasing, owning,
operating, leasing and managing industrial properties.

B. Borrower’s sole member, Terreno Realty Corporation, a Maryland corporation
(“Parent Guarantor”) is qualified as a real estate investment trust under
Section 856 of the Code.

C. This Agreement amends and restates in its entirety that certain Fourth
Amended and Restated Senior Revolving Credit Agreement dated as of August 1,
2016, by and among the Administrative Agent, KeyBank National Association,
certain of the Lenders and the Borrower (the “Original Credit Agreement”).

D. Borrower desires to amend and restate the Original Credit Agreement to
(i) increase the Aggregate Revolving Commitment thereunder, (ii) to extend the
Revolving Facility Termination Date and (iii) to make certain other changes to
the terms and conditions thereof and the Administrative Agent and the Lenders
are willing to do so on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

AGREEMENTS

From and after the Agreement Execution Date, each of the existing Lenders shall
each be deemed to have modified its “Revolving Loan Commitment”, “Term A Loan
Commitment” and “Term B Loan Commitment”, in each case so that the Lenders’
Commitments as of the Agreement Execution Date shall be as shown on Schedule 1
attached hereto and made a part hereof.

ARTICLE I.

DEFINITIONS

As used in this Agreement:

“Adjusted EBITDA” means, as of any date, an annualized amount determined by
multiplying two (2) times the Consolidated EBITDA for the two (2) most recent
full fiscal quarters of Borrower for which financial results have been reported
and deducting from such annualized amount an annual amount for capital
expenditures equal to $0.15 per square foot times the weighted daily average
rentable area of Projects owned by the Consolidated Group or any Investment
Affiliate (but only deducting the applicable Consolidated Group Pro Rata Share
of such amount with respect to such Investment Affiliate) during such two
(2) fiscal quarter period.



--------------------------------------------------------------------------------

“Adjusted Unencumbered Property Pool NOI” means, as of any date, an annualized
amount determined by (i) multiplying two (2) times the Unencumbered Property
Pool NOI for the two (2) most recent full fiscal quarters of Borrower for which
financial results have been reported and deducting from such annualized amount
an annual amount for capital expenditures equal to $0.15 per square foot times
the weighted average daily aggregate rentable area during such two (2) fiscal
quarter period of all Unencumbered Properties which are included in the
Unencumbered Property Pool as of such date of calculation.

“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by one or more of the Lenders to Borrower of the same Type
and, in the case of LIBOR Advances, for the same LIBOR Interest Period,
including without limitation Swingline Advances.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

“Aggregate Commitment” means, as of any date, the aggregate of the then-current
Revolving Commitments and Term Loan Commitments of all the Lenders, which has
been increased to $400,000,000 as of the Agreement Execution Date, as such
amount may be further increased pursuant to Section 2.2 hereof.

“Aggregate Revolving Commitment” means, as of any date, the aggregate of the
then-current Revolving Commitments of all Lenders, which has been increased to
$250,000,000 as of the Agreement Execution Date, as such amount may be further
increased pursuant to Section 2.2 hereof.

“Agreement” means this Fifth Amended and Restated Senior Revolving Credit
Agreement, as it may be amended or modified and in effect from time to time.

“Agreement Execution Date” means the date this Agreement has been fully executed
and delivered by all parties hereto.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” is defined in Section 5.28.

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations, guidelines and orders of all Governmental Authorities and
all orders and decrees of all courts, tribunals and arbitrators.

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Margin” means, as applicable, the Base Rate Applicable Margin or the
LIBOR Applicable Margin which are used in calculating the interest rate
applicable to the various Types of Advances.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Authorized Officer” means any of the Chief Executive Officer, President, Chief
Financial Officer or Chief Accounting Officer of Borrower, acting singly.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code of the United States of America, as
amended from time to time.

“Base Rate” means, for any day, a rate per annum equal to the Floor Base Rate
for such day plus the Base Rate Applicable Margin for such day, in each case
changing as and when the Floor Base Rate changes.

“Base Rate Advance” means an Advance that bears interest at the Base Rate.

“Base Rate Applicable Margin” means, as of any date with respect to any Base
Rate Advance, the applicable per annum amount then in effect pursuant to
Section 2.3 hereof.

“Base Rate Loan” means a Loan that bears interest at the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” means Terreno Realty LLC, a limited liability company organized under
the laws of the State of Delaware, and its successors and assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.9.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Advances, a day (other than a Saturday or Sunday) on which
banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities.

 

- 3 -



--------------------------------------------------------------------------------

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

“Capitalization Rate” means six percent (6.0%).

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Cash Equivalents” means, as of any date, (a) securities issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (b) time deposits and certificates of deposit having maturities of not
more than one (1) year from such date and issued by any domestic commercial bank
having (i) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (ii) capital and
surplus in excess of $100,000,000.00, (c) commercial paper rated at least A-1 or
the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within ninety (90) days from such date, and (d) shares of
any money market mutual fund rated at least AAA or the equivalent thereof by S&P
or at least Aaa or the equivalent thereof by Moody’s.

“Change of Control” means (i) any transfer of ownership resulting in Parent
Guarantor owning less than 100% of the equity interests in Borrower or (ii) any
change in the membership of Parent Guarantor’s Board of Directors which results
in (x) those board members having served for such Board of Directors throughout
the preceding twelve (12) month period (or since the date of Parent Guarantor’s
organization in the case of the first twelve (12) months after Parent
Guarantor’s organization) (“Existing Directors”) and (y) directors approved by
Existing Directors as of any date constituting less than 50% of the total board
members at such time.

“Change in Management” means the failure of at least one of the Parent
Guarantor’s Chief Executive Officer and the Guarantor’s President and Chief
Financial Officer as of the Agreement Execution Date (or any successor to either
such individual hereafter approved by the Administrative Agent) to continue to
be active on a daily basis in the management of Borrower provided that if both
of such individuals shall die or become disabled or otherwise cease to be active
in the management of Borrower, Borrower shall have one hundred twenty (120) days
to retain a replacement executive of comparable experience which is reasonably
satisfactory to the Administrative Agent.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, as for any date, the sum of such Lender’s
then-current Revolving Commitment and such Lender’s then-current Term
Commitment.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

- 4 -



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period without duplication an amount equal
to the net income or loss of the Consolidated Group determined in accordance
with GAAP (before minority interests and excluding losses attributable to the
sale or other disposition of assets and the adjustment for so-called
“straight-line rent accounting”) for such period, plus (x) the following to the
extent deducted in computing such consolidated net income for such period:
(i) Consolidated Total Interest Expense for such period, (ii) real estate
depreciation and amortization for such period, (iii) other non-cash charges for
such period and (iv) acquisition costs for such period with respect to all
Projects acquired by Borrower or another member of the Consolidated Group; and
minus (y) all gains attributable to the sale or other disposition of assets or
debt restructurings in such period, adjusted to include the Consolidated Group
Pro Rata Share of the net income or loss of all Investment Affiliates for such
period, determined and adjusted in the same manner as provided above in this
definition with respect to the Consolidated Group’s net income or loss.

“Consolidated Fixed Charges” means, as of any date, an annualized amount
determined, without duplication, by multiplying two (2) times the sum of
(a) Consolidated Interest Expense for the two (2) most recent full fiscal
quarters of Borrower for which financial results have been reported plus (b) the
aggregate amount of scheduled principal payments attributable to Consolidated
Outstanding Indebtedness (excluding optional prepayments and scheduled principal
payments due on maturity of any such Indebtedness) required to be made during
such two (2) fiscal quarters by any member of the Consolidated Group plus (c) a
percentage of all such scheduled principal payments required to be made during
such two (2) fiscal quarters by any Investment Affiliate on Indebtedness taken
into account in calculating Consolidated Interest Expense, equal to the greater
of (x) the percentage of the principal amount of such Indebtedness for which any
member of the Consolidated Group is liable and (y) the Consolidated Group Pro
Rata Share of such Investment Affiliate plus (d) Preferred Dividends with
respect to such two (2) fiscal quarters plus (e) all rental payments due and
payable with respect to such two (2) fiscal quarters under ground leases of
Properties at which one or more members of the Consolidated Group are tenants.

“Consolidated Gross Asset Value” means, as of any date, (i) the aggregate Net
Operating Income for the two (2) most recent full fiscal quarters of Borrower
for which financial results have been reported attributable to Projects owned by
Borrower or another member of the Consolidated Group as of the last day of such
period (excluding both Development Projects and 100% of the aggregate Net
Operating Income attributable to any Projects not so owned for the four (4) most
recent consecutive full fiscal quarters of Borrower for which financial results
have been reported), multiplied by two (2), with the product thereof divided by
the Capitalization Rate, plus (ii) the cost basis value for any such Projects
first acquired by Borrower or a member of the Consolidated Group during such
four (4) most recent consecutive full fiscal quarters, plus (iii) the
Consolidated Group’s Pro Rata Share of the aggregate Net Operating Income for
the two (2) most recent full fiscal quarters of Borrower for which financial
results have been reported attributable to Projects owned by Investment
Affiliates on the last day of such period (excluding Development Projects and
100% of the aggregate Net Operating Income attributable to any Projects not so
owned for the four (4) most recent consecutive full fiscal quarters of Borrower
for which financial results have been reported) multiplied by two (2), with the
product divided by the Capitalization Rate, plus (iv) the Consolidated Group Pro
Rata Share of such the cost value basis of any Projects not so owned for such
four (4) most recent consecutive full fiscal quarters by an Investment
Affiliate, plus (v) the cost value basis of all Development Projects of Borrower
or any other member of the Consolidated Group, as of the last day of such most
recent fiscal quarter, plus (vi) the cost value basis of any Unimproved Land
owned by Borrower or any other member of the Consolidated Group as of the last
day of such most recent fiscal quarter. Notwithstanding the foregoing, for
purposes of calculating the amount of Net Operating Income to be

 

- 5 -



--------------------------------------------------------------------------------

used in clauses (i) and (iii) of the preceding sentence of this definition,
(A) no Project shall be deemed to have Net Operating Income of less than zero
for any period and (B) if any Project is subject to a Lease which has commenced
but provides for an initial period of rent abatement or reduction that falls in
whole or in part within the period on which Net Operating Income is being
calculated, the Net Operating Income attributable to such Project for such
initial abatement or reduction period shall be determined as if the rental
income for such Project included rents paid at the rental rate that will be
payable under such Lease during the first full calendar month immediately
following such period, provided that (i) no such period of deemed increase shall
continue for longer than the first twenty percent (20%) of the initial term of
such Lease and (ii) the portion of Consolidated Gross Asset Value attributable
to Projects which have Net Operating Income then deemed to be increased under
this clause (B) shall not at any time constitute more than fifteen percent (15%)
of total Consolidated Gross Asset Value.

“Consolidated Group” means Parent Guarantor, Borrower and all Subsidiaries which
are consolidated with it for financial reporting purposes under GAAP.

“Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage interest held by the Consolidated Group in the
aggregate, in such Investment Affiliate determined by calculating the greater of
(i) the percentage of the issued and outstanding Capital Stock in such
Investment Affiliate held by the Consolidated Group in the aggregate and
(ii) the percentage of the total book value of such Investment Affiliate that
would be received by the Consolidated Group in the aggregate, upon liquidation
of such Investment Affiliate, after repayment in full of all Indebtedness of
such Investment Affiliate.

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (a) the aggregate amount of interest required to be paid, accrued,
expensed or, to the extent it could be expensed, capitalized in accordance with
GAAP of the Consolidated Group for such period attributable to Consolidated
Outstanding Indebtedness during such period (including the Loans, obligations
under Capitalized Leases (to the extent Consolidated EBITDA has not been reduced
by such Capitalized Lease obligations in the applicable period), any
Subordinated Indebtedness, original issue discount and amortization of prepaid
interest, if any, but excluding any Preferred Distributions) plus (b) the
aggregate amount of interest, if any, attributable to all amounts available for
borrowing, or for drawing under letters of credit (including the Facility
Letters of Credit), if any, issued for the account of any member of the
Consolidated Group, but only if such interest was or is required to be reflected
as an item of expense, calculated and determined for such period in accordance
with GAAP, plus (c) all commitment fees, agency fees, facility fees, balance
deficiency fees and similar fees and expenses in connection with the borrowing
of money plus (d) the Consolidated Group Pro Rata Share of any such interest
items, as similarly calculated and determined in accordance with GAAP, of any
Investment Affiliate, for such period, whether recourse or non-recourse.

“Consolidated Net Income” means, for any period, the sum of (i) consolidated net
income (or loss) of the Consolidated Group for such period determined on a
consolidated basis in accordance with GAAP plus (ii) without duplication, the
applicable Consolidated Group Pro Rata Share of the net income (or loss) of each
Investment Affiliate for such period determined in accordance with GAAP.

“Consolidated Tangible Net Worth” means, as of any date of determination, an
amount equal to (a) Consolidated Gross Asset Value, plus (b) Unrestricted Cash
and Cash Equivalents, minus (c) Consolidated Total Indebtedness as of such date,
provided that any amounts attributable to Projects that are required to be
reported as “intangibles” under GAAP pursuant to Financial Accounting Standards
Board Statement of Policy No. 141 and 142 shall be permitted to be added back to
“tangible property” for purposes of calculating such Consolidated Tangible Net
Worth.

 

- 6 -



--------------------------------------------------------------------------------

“Consolidated Total Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) all Indebtedness of the Consolidated Group
at such date, determined on a consolidated basis in accordance with GAAP, plus
(b) the applicable Consolidated Group Pro Rata Share of any Indebtedness of each
Investment Affiliate other than Indebtedness of such Investment Affiliate to a
member of the Consolidated Group, provided that (x) to the extent that any
member of the Consolidated Group is providing a completion guaranty in
connection with a construction loan entered into by an Investment Affiliate,
Consolidated Total Indebtedness shall include such member’s pro rata liability
under the Indebtedness relating to such completion guaranty (or, if greater,
such member’s potential liability under such completion guaranty) and (y) in
connection with the liabilities described in clauses (a) and (d) of the
definition of “Indebtedness” (other than completion guarantees) Consolidated
Total Indebtedness shall include the portion of the liabilities of such
Investment Affiliate which is attributable to the Consolidated Group’s Pro Rata
Share of such Investment Affiliate or such greater amount of such liabilities
for which any member of the Consolidated Group is or has agreed to be, liable by
way of guaranty, indemnity for borrowed money, stop-loss agreement or the like,
it being agreed that, in any case, Indebtedness of an Investment Affiliate shall
not be excluded from Consolidated Total Indebtedness by virtue of the liability
of such Investment Affiliate being Non-Recourse Indebtedness.

“Construction in Progress” means, as of any date, the sum of (i) the total
construction cost expended as of the applicable date to construct any
Development Project which involves construction of a new building or to
redevelop or renovate any Development Project which includes the redevelopment
or renovation of an existing building, plus (ii) the book value of all land not
then included in Unimproved Land.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.10.

“Credit Rating” means, as of any date, with respect to any one of Moody’s, S&P
and Fitch, the most recent credit rating of Borrower issued by such rating
agency prior to such date.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means an event described in Article VII.

“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.12.

“Defaulting Lender” means, subject to Section 10.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions

 

- 7 -



--------------------------------------------------------------------------------

precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Facility Letters of
Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or the Issuing Bank or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become, or is reasonably expected to become,
subject to a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 10.14(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each Lender.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“Development Project” means a Project which is either (i) under development for
which any member of the Consolidated Group is actively pursuing construction of
one or more buildings or other improvements or (ii) the subject of a major
redevelopment or renovation, involving extensive capital expenditures beyond
those normally incurred in connection with the installation of tenant
improvements for a new tenant, to upgrade and reposition such Project to meet
prevailing market standards and requiring such Project to be vacated during such
redevelopment or renovation and, in the case of all such developments,
redevelopments or renovations, for which construction is proceeding to
completion without undue delay from permit denial, construction delays or
otherwise, all pursuant to such member’s ordinary course of business, provided
that any such Project will no longer be considered a Development Project
following a date twelve (12) months after the first date on which a certificate
of occupancy has issued or reissued for such Development Project or on which
such Development Project may otherwise be lawfully occupied for its intended
use.

 

- 8 -



--------------------------------------------------------------------------------

“Drop Lots” means any parcel of land unimproved with material revenue producing
buildings (e.g., other than small miscellaneous structures such as security,
stacks, maintenance sheds, etc.) but which is accessible from public roads and
highways, is fenced or otherwise enclosed and is paved or otherwise prepared to
accept the temporary storage of tractor trailers, containers or other freight
equipment.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) another Lender, (b) with respect to any Lender,
any Affiliate of that Lender, (c) any commercial bank having a combined capital
and surplus of $5,000,000,000 or more, (d) the central bank of any country which
is a member of the Organization for Economic Cooperation and Development,
(e) any savings bank, savings and loan association or similar financial
institution which (A) has a net worth of $500,000,000 or more, (B) is engaged in
the business of lending money and extending credit under credit facilities
substantially similar to those extended under this Agreement, (C) is
operationally and procedurally able to meet the obligations of a Lender
hereunder to the same degree as a commercial bank, and (D), unless a Default
shall have occurred and be continuing, has been approved by Borrower (such
approval not to be unreasonably withheld or delayed) and (f) any other financial
institution (including a mutual fund or other fund) approved by the
Administrative Agent and, unless a Default shall have occurred and be
continuing, Borrower (such approval not to be unreasonably withheld or delayed)
having total assets of $500,000,000 or more which meets the requirements set
forth in subclauses (B) and (C) of clause (e) above; provided that each Eligible
Assignee must either (a) be organized under the Laws of the United States of
America, any State thereof or the District of Columbia or (b) be organized under
the Laws of the Cayman Islands or any country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of such a country, and (i) act hereunder through a branch, agency or
funding office located in the United States of America and (ii) be exempt from
withholding of tax on interest, and provided further that no Eligible Assignee
may be a Defaulting Lender, the Borrower, an Affiliate of the Borrower, a
natural person (or a holding company, investment vehicle or trust for, or
operated for the primary benefit of a natural person) or any EEA Financial
Institution that is, or reasonably expected to become, subject to a Bail In
Action.

 

- 9 -



--------------------------------------------------------------------------------

“Eligible Unencumbered Property” shall mean (i) any Project which does not meet
the criteria below but is approved by the Required Lenders in their sole
discretion or (ii) any Project which meets the following criteria:

(a) Such Project must be wholly-owned in fee simple or leased pursuant to a
Qualifying Ground Lease by a Wholly-Owned Subsidiary of Borrower that is a
Subsidiary Guarantor, that will be added as a Subsidiary Guarantor when required
hereunder, that was a Subsidiary Guarantor prior to its release pursuant to the
penultimate sentence of Section 6.13, or is not required to be a Subsidiary
Guarantor pursuant to the last sentence of Section 6.13.

(b) Such Project must be an industrial property consisting of one of the
following property types: warehouse, distribution, flex (light manufacturing or
research and development), Drop Lot or trans-shipment.

(c) Such Project must be located in one of the following markets: Los Angeles
Area, San Francisco Bay Area, Seattle, Northern New Jersey/New York City,
Washington D.C./Baltimore, or Miami Area (the “Borrower’s Target Geographic
Markets”).

(d) Such Project must be free of any Liens, mortgages and pledges (other than
those described in clauses (i) through (iv) of Section 6.16).

(e) Such Project may not be subject to any material environmental or structural
issues, or any other environmental issues which have not been insured over,
(such insurance to be subject to the reasonable determination of the
Administrative Agent).

“Entity Acquisition” means any transaction, or any series of related
transactions, consummated on or after the Agreement Execution Date, by which any
of Parent Guarantor, Borrower or any of Borrower’s Subsidiaries (i) acquires any
going business or all or substantially all of the assets of any firm,
corporation or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership,
limited liability company or other entity.

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to Borrower or any Subsidiary or any of their
respective assets or Projects.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the guarantee by
such Subsidiary Guarantor of such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and

 

- 10 -



--------------------------------------------------------------------------------

the regulations thereunder at the time the guarantee of such Subsidiary
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) in the case of a Swap Obligation subject to a clearing requirement
pursuant to Section 2(h) of the Commodity Exchange Act (or any successor
provision thereto), because such Subsidiary Guarantor is a “financial entity,”
as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor
provision thereto), at the time the guarantee of such Subsidiary Guarantor
becomes or would become effective with respect to such related Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to an Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 3.5, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.5(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Excluded Tenant” means, as of any date, any tenant under a Lease who is then
either (i) the subject of a voluntary or involuntary proceeding for relief under
the Bankruptcy Code or any state bankruptcy codes or insolvency laws, unless
such tenant has assumed such Lease and provided adequate assurances of future
performance, all as may be required in such proceeding, or (ii) more than sixty
(60) days delinquent in the payment of any installment of base rent due under
such tenant’s Lease.

“Executive Order” is defined in Section 5.28.

“Facility Fee” is defined in Section 2.5(b).

“Facility Fee Percentage” means, as of any date, the percentage set forth in the
column headed “Facility Fee Percentage” in Section 2.3 that is in effect on such
date.

“Facility Letter of Credit” means a Letter of Credit issued pursuant to
Article IIA of this Agreement, including those Letters of Credit, if any, listed
on Schedule 8 attached hereto which were issued under the Original Credit
Agreement and remain outstanding on the Agreement Execution Date.

“Facility Letter of Credit Fee” is defined in Section 2A.8.

“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of Borrower with respect
to Facility Letters of Credit, including the sum of (a) the Reimbursement
Obligations and (b) the aggregate undrawn face amount of the then outstanding
Facility Letters of Credit.

“Facility Letter of Credit Sublimit” means $15,000,000.

 

- 11 -



--------------------------------------------------------------------------------

“Facility Obligations” means all Obligations other than the Related Swap
Obligations.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Agreement
Execution Date (or any amended or successor version that is substantively
comparable) and any regulations or official interpretation thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”

“Fee Letter” is defined in Section 2.6.

“Fitch” means Fitch Ratings and its successors.

“Floor Base Rate” means, for any day, a rate of interest per annum equal to the
highest of (i) the Prime Rate, (ii) the sum of the Federal Funds Effective Rate
for such day plus 1/2% per annum and (iii) the LIBOR Rate (which includes the
LIBOR Applicable Margin) that would apply if such day were the first day of a
LIBOR Interest Period of one month plus 1.25% per annum.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fronting Exposure” means at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Facility Letter of Credit Obligations other than Facility Letter
of Credit Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateral or other
credit support acceptable to the Issuing Lender shall have been provided in
accordance with the terms of Section 10.14 hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Commitment Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders, repaid by the
Borrower or for which cash collateral or other credit support acceptable to the
Swingline Lender shall have been provided in accordance with the terms hereof.

“Funded Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction, the numerator of which is the amount actually disbursed and
outstanding to Borrower by such Lender at such time and the denominator of which
is the total amount disbursed and outstanding to Borrower by all of the Lenders
at such time.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.

 

- 12 -



--------------------------------------------------------------------------------

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or environmental or similar indemnities or customary guarantees of
Non-Recourse Exclusions . The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the maximum stated amount of the
primary obligation relating to such Guarantee Obligation (or, if less, the
maximum stated liability set forth in the instrument embodying such Guarantee
Obligation), provided, that in the absence of any such stated amount or stated
liability, the amount of such Guarantee Obligation shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by Borrower in good faith.

“Indebtedness” of any Person at any date means without duplication all
obligations, contingent or otherwise, which should be classified on the
obligor’s balance sheet as liabilities, or to which reference should be made by
footnotes thereto, all in accordance with GAAP, including, in any event, the sum
of (without double-counting), (i) all accounts payable of such obligor on such
date, and (ii) all Indebtedness outstanding on such date, in each case whether
Recourse, Indebtedness, Non-Recourse Indebtedness or contingent, provided,
however, that amounts not drawn as Loans hereunder on such date shall not be
included in calculating Consolidated Total Indebtedness, and provided, further,
that (without double-counting), each of the following shall be included in
Indebtedness: (a) all Guarantee Obligations of such Person (excluding in any
calculation of consolidated Indebtedness of the Consolidated Group, Guarantee
Obligations of one member of the Consolidated Group in respect of primary
obligations of any other member of the Consolidated Group); (b) all
reimbursement obligations of such Person for letters of credit and other
contingent liabilities (excluding in any calculation of consolidated
Indebtedness of the Consolidated Group, Guarantee Obligations of one member of
the Consolidated Group in respect of primary obligations of any other member of
the Consolidated Group); (c) all amounts of bonds posted by such obligor
guaranteeing performance or payment obligations; (d) all lease obligations
(under Capitalized Leases) (e) all liabilities of such obligor as a partner,
member or the like for liabilities (whether such liabilities are Recourse,
Indebtedness, Non-Recourse Indebtedness or contingent obligations of the
applicable partnership or other Person) of Investment Affiliates or other Person
in which any of them have an equity interest, which liabilities are for borrowed
money or any of the matters listed in clauses (a), (b), (c) or (d) above;
(f) any Net Mark-to-Market Exposure and (g) all liabilities secured by any lien
(other than liens for taxes not yet due and payable) on any property owned by
such Person even though such Person has not assumed or otherwise become liable
for the payment thereof. For purposes hereof, the amount of

 

- 13 -



--------------------------------------------------------------------------------

borrowed money shall equal the sum of (1) the amount of borrowed money as
determined in accordance with GAAP plus (2) the amount of those contingent
liabilities for borrowed money set forth in subsections (a) through (d) above,
but shall exclude any adjustment for so-called “straight-line interest
accounting”.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower, Parent Guarantor or any Subsidiary Guarantor under any Loan Document
and (b) to the extent not otherwise described in the immediately preceding
clause (a), Other Taxes.

“Intellectual Property” is defined in Section 5.21.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.

“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, holds an ownership interest whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 or higher from
either S&P or Moody’s, respectively.

“Investment Grade Rating Date” means the date on which Borrower receives at
least one Investment Grade Rating from either S&P or Moody’s.

“Issuance Date” is defined in Section 2A.4(a)(2).

“Issuance Notice” is defined in Section 2A.4(c).

“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit. KeyBank shall be the sole Issuing
Bank.

“Joinder” is defined in Section 2.22(ii).

“Leased Rate” means with respect to a Project at any time, the ratio, expressed
as a percentage, of (a) the net rentable square footage of such Project leased
by tenants that are not Affiliates of the Borrower (unless approved by the
Required Lenders), pursuant to Leases in place of the time of the acquisition of
such Project by Borrower or its Subsidiary or entered into thereafter in
accordance with the provisions of this Agreement as to which no monetary default
exists and has continued unremedied for 60 or more days to (b) the aggregate net
rentable square footage of such Project.

“Leases” shall mean, collectively, all leases, subleases and similar occupancy
agreements affecting any Unencumbered Property, or any part thereof, now
existing or hereafter executed and all material amendments, material
modifications or supplements thereto.

 

- 14 -



--------------------------------------------------------------------------------

“Lenders” means the lending institutions listed on the signature pages of this
Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to this Agreement.

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Letter of Credit Collateral Account” is defined in Section 2A.9.

“Letter of Credit Request” is defined in Section 2A.4(a).

“Leverage Based Pricing Grid” is defined in Section 2.3.

“Leverage Ratio” means, as of any date, the ratio of (A) Consolidated Total
Indebtedness, less Unrestricted Cash and Cash Equivalents, to (B) Consolidated
Gross Asset Value.

“LIBOR Advance” means an Advance that bears interest at the LIBOR Rate.

“LIBOR Applicable Margin” means, as of any date with respect to any LIBOR
Interest Period, the applicable per annum amount then in effect pursuant to
Section 2.3 hereof.

“LIBOR Base Rate” means, for any LIBOR Advance for any LIBOR Interest Period,
the average rate as shown in Reuters Screen LIBOR 01 Page (or any successor
service, or if such Person no longer reports such rate as determined by the
Administrative Agent, by another commercially available source providing such
quotations approved by the Administrative Agent) at which deposits in U.S.
dollars are offered by first class banks in the London Interbank Market at
approximately 11:00 a.m. (London time) on the day that is two (2) Business Days
prior to the first day of such LIBOR Interest Period with a maturity
approximately equal to such LIBOR Interest Period and in an amount approximately
equal to the amount to which such LIBOR Interest Period relates. Notwithstanding
the foregoing, if such average rate shown on Reuters Screen LIBOR01 Page (or any
successor service designated pursuant to this definition) shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two or three months, commencing on a Business
Day, as selected by Borrower; provided, however, that (i) any LIBOR Interest
Period which would otherwise end on a day which is not a Business Day shall
continue to and end on the next succeeding Business Day, unless the result would
be that such LIBOR Interest Period would be extended to the next succeeding
calendar month, in which case such LIBOR Interest Period shall end on the next
preceding Business Day and (ii) any LIBOR Interest Period which begins on a day
for which there is no numerically corresponding date in the calendar month in
which such LIBOR Interest Period would otherwise end shall instead end on the
last Business Day of such calendar month.

“LIBOR Loan” means a Loan which bears interest at a LIBOR Rate.

 

- 15 -



--------------------------------------------------------------------------------

“LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto and (B) the LIBOR Applicable Margin.

“Lien” means any lien (statutory or other), mortgage, pledge, encumbrance,
priority or any other type of security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any Capitalized Lease).

“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.

“Loan Documents” means this Agreement, the Notes, the Parent Guaranty, the
Subsidiary Guaranty, and any other document from time to time evidencing or
securing indebtedness incurred by Borrower under this Agreement, as any of the
foregoing may be amended or modified from time to time.

“Loan Parties” means, collectively, Borrower, the Parent Guaranty, and the
Subsidiary Guarantors.

“Management Fees” means, with respect to each Project for any period, an amount
equal to (i) the actual management fees payable with respect thereto for such
period if the property manager of such Project is a third party and not Borrower
or an Affiliate of Borrower or (ii) three percent (3.0%) of the aggregate net
and other revenue due under the Leases at such Project for such period if the
property manager is the Borrower or an Affiliate of Borrower.

“Material Acquisition” means an acquisition (consummated in one transaction or a
series of related transactions with one seller (or Affiliated sellers)) with a
minimum aggregate gross purchase price equal to at least ten percent (10%) of
the Consolidated Gross Asset Value as of the last day of the fiscal quarter most
recently ended prior to the date such acquisition is consummated.

“Material Adverse Effect” means, in the Administrative Agent’s reasonable
discretion, a material adverse effect on (i) the business, Property or condition
(financial or otherwise) of Borrower and its Subsidiaries taken as a whole,
(ii) the ability of Borrower to perform its obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

- 16 -



--------------------------------------------------------------------------------

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

“Net Operating Income” means, with respect to any Project for any period,
property rental and other income attributable to such Project accruing for such
period minus all expenses and other proper charges incurred in connection with
the operation of such Project (including, without limitation, real estate taxes,
Management Fees, payments under ground leases and bad debt expenses) during such
period; but, in any case, before payment of or provision for debt service
charges for such period, income taxes for such period, capital expenses for such
period, and depreciation, amortization, and other non-cash expenses for such
period, all as determined in accordance with GAAP (except that (a) any rent
leveling adjustments and (b) any SFAS 141 amortization shall be excluded from
rental income).

“Non-Recourse Exclusions” means with respect to any Non-Recourse Indebtedness of
any Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (a) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (b) result from
intentional mismanagement of or waste at the Property securing such Non-Recourse
Indebtedness, (c) arise from the presence of Hazardous Substances on the
Property securing such Non-Recourse Indebtedness, (d) are the result of any
unpaid real estate taxes and assessments (whether contained in a loan agreement,
promissory note, indemnity agreement or other document) or (e) result from the
borrowing Subsidiary and/or its assets becoming the subject of a voluntary or
involuntary bankruptcy, insolvency or similar proceeding.

“Non-Recourse Indebtedness” means with respect to a Person, (a) Indebtedness in
respect of which recourse for payment is contractually limited to specific
assets of such Person encumbered by a Lien securing such Indebtedness (except
for Non-Recourse Exclusions until a claim is made with respect thereto, and then
such Indebtedness shall not constitute Non-Recourse Indebtedness only to the
extent of the amount of such claim) or (b) if such Person is a Single Asset
Entity, any Indebtedness of such Person. A loan secured by multiple properties
owned by Single Asset Entities shall be considered Non-Recourse Indebtedness of
such Single Asset Entities even if such Indebtedness is cross-defaulted and
cross-collateralized with the loans to such other Single Asset Entities.

“Non-U.S. Lender” is defined in Section 3.5(iv).

“Note” means a promissory note, in substantially the form of Exhibit B hereto,
duly executed by Borrower and payable to a Lender in the amount of its Term
Commitment and/or Revolving Commitment, as the case may be, including any
amendment, modification, renewal or replacement of such promissory note.

“Notice of Assignment” is defined in Section 12.3(ii).

“Obligations” means the Advances, the Facility Letter of Credit Obligations, the
Related Swap Obligations and all accrued and unpaid fees and all other
obligations of Borrower to the Administrative Agent or the Lenders arising under
this Agreement or any of the other Loan Documents, provided, however, that the
definition of ‘Obligations’ shall not create any guarantee by any Subsidiary
Guarantor of any Excluded Swap Obligations of such Subsidiary Guarantor for
purposes of determining any obligations of any Subsidiary Guarantor.

 

- 17 -



--------------------------------------------------------------------------------

“Occupancy Percentage” means, as of any date, with respect to any Project or
group of Projects, the percentage of the total rentable area of such Project or
Projects that is then demised under a Lease to tenants who are not an Affiliate
of the Borrower and who took initial occupancy of their demised spaces under
such Leases (even if any such space is then vacant), but excluding from such
calculation space demised to any tenant who is then an Excluded Tenant.

“OFAC” means the U.S. Department of the Treasury Office of Foreign Assets
Control.

“Original Credit Agreement” is defined in the Recitals hereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Outstanding Facility Amount” means, at any time, the sum of the Outstanding
Revolver Amount and all then-outstanding Term Advances.

“Outstanding Revolver Amount” means, at any time, the sum of all
then-outstanding Revolving Advances and Facility Letter of Credit Obligations.

“Parent Guarantor” means Terreno Realty Corporation, a Maryland corporation
organized under the laws of the State of Delaware, and its successors and
assigns.

“Parent Guaranty” means the guaranty executed and delivered as of the Agreement
Execution Date by the Parent Guarantor, as the same may be amended, supplemented
or otherwise modified from time to time.

“Participant Register” is defined in Section 12.2(iii).

“Participants” is defined in Section 12.2(i).

“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the first day of each calendar month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Percentage” means for each Lender the ratio that such Lender’s combined
Revolving Commitment and Term Commitment bears to the Aggregate Commitment,
expressed as a percentage.

 

- 18 -



--------------------------------------------------------------------------------

“Permitted Acquisitions” are defined in Section 6.15.

“Permitted Liens” are defined in Section 6.16.

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Borrower or any member of the Controlled Group may have any
liability.

“Preferred Dividends” means, for any period, with respect to any entity,
dividends or other distributions which are payable to holders of any ownership
interests in such entity which entitle the holders of such ownership interests
to be paid on a preferred basis prior to dividends or other distributions to the
holders of other types of ownership interests in such entity.

“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.

“Prior Credit Agreement” means that certain Third Amended and Restated Senior
Revolving Credit Agreement dated as of May 8, 2014, as amended by a First
Amendment thereto dated as of December 8, 2014, by and among the Administrative
Agent, certain of the Lenders and the Borrower.

“Prohibited Person” is defined in Section 5.28.

“Project” means any real estate asset operated or intended to be operated as an
industrial property or that is a Drop Lot.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Proposed Unencumbered Property” is defined in Section 2.22.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee becomes or would become effective with respect to such Swap Obligation
or such other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as such an “eligible contract participant” at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Qualified Ground Lease” means a ground lease that has (i) a remaining term of
at least twenty-five (25) years including, for this purpose, any renewal option
exercisable at the sole option of the ground lessee thereunder, with no veto or
approval rights by the ground lessor or any lender to such ground lessor,
(ii) can be mortgaged without the consent of the ground lessor thereunder,
(iii) contains customary leasehold mortgagee protection rights reasonably
satisfactory to the Administrative Agent;

 

- 19 -



--------------------------------------------------------------------------------

(iv) can be transferred without the consent of the ground lessor thereunder (or
if consent of such ground lessor is required, such consent is subject to either
an express reasonableness standard or an objective financial standard for the
transferee that is reasonably satisfactory to the Administrative Agent); and
(v) that the tenant under the ground lease is entitled to all insurance proceeds
and condemnation awards (other than the amount attributable to landlord’s fee
interest in the land if an adjustment in rent is provided for in connection
therewith).

“Qualifying Unencumbered Property” means any Eligible Unencumbered Property
which, as of any date of determination, has been approved by the Administrative
Agent for inclusion in the Unencumbered Property Pool as provided in
Section 2.22(i) and (ii), provided that such Eligible Unencumbered Property:
(a) is not, nor is any of Borrower’s direct or indirect ownership interests in
the Subsidiary Guarantor owning such Project, subject to any Negative Pledge or
any Lien other than Permitted Liens set forth in Sections 6.16(i) through
6.16(iv); (b) had an Occupancy Percentage of at least 65% at the time it was
added to the Unencumbered Property Pool, and (c) is then in compliance with all
of the representations and warranties made by Borrower under Section 5.20 with
respect to such Eligible Unencumbered Property.

“Ratings Based Pricing Grid” is defined in Section 2.3.

“Recipient” means the Administrative Agent and any Lender.

“Register” is defined in Section 12.3(iii).

“Recourse Indebtedness” means any Indebtedness of Borrower or any other member
of the Consolidated Group other than Non-Recourse Indebtedness.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means at any time, the aggregate of the obligations
of Borrower to the Lenders, the Issuing Bank and the Administrative Agent in
respect of all unreimbursed payments or disbursements made by the Lenders, the
Issuing Bank and the Administrative Agent under or in respect of the Facility
Letters of Credit.

“Related Swap Contract” means a Swap Contract for any Related Swap Obligation.

“Related Swap Obligations” means, as of any date, all of the obligations of
Borrower arising under any then outstanding Swap Contracts entered into between
Borrower and any Lender or Affiliate of any Lender, or any Person that was a
Lender or an Affiliate of any Lender at the time such Swap Contract was entered
into.

 

- 20 -



--------------------------------------------------------------------------------

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances and Facility Letter of Credit
Obligations, provided that (i) the Commitments of, and Advances made by, any
Lender which is a Defaulting Lender shall be excluded from the calculations of
the Aggregate Commitment and aggregate Advances and Facility Letter of Credit
Obligations for such purposes during the period that such Lender is a Defaulting
Lender, and (ii) at such times as there are less than four (4) Lenders
hereunder, the “Required Lenders” must also include at least two of such Lenders
even if one Lender holds more than 66 2/3% of the Aggregate Commitment or
aggregate Advances and Facility Letter of Credit Obligations.

“Revolving Advance” means any Advance comprised only of Revolving Loans.

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
make Revolving Loans and issue Facility Letters of Credit not exceeding the
applicable amount set forth on Schedule I, as such amount may be modified from
time to time pursuant to the terms hereof.

“Revolving Facility Termination Date” means October 19, 2022, as such date may
be extended pursuant to Section 2.23.

“Revolving Lender” means, as of any date, a Lender holding a Revolving
Commitment.

“Revolving Loan” means any Loan made pursuant to a Revolving Commitment.

“Revolving Note” means the Note which evidences a Revolving Lender’s Revolving
Commitment.

“Revolving Percentage” means, as of any date for each Revolving Lender, the
ratio that such Revolving Lender’s then-current Revolving Commitment bears to
the then-current total amount of all Revolving Commitments, expressed as a
percentage.

“Sanctions Laws and Regulations” means any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United Nations Security Council, the
European Union or Her Majesty’s Treasury.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Indebtedness” means any Indebtedness of Borrower or any other member of
the Consolidated Group which is secured by a Lien on a Project, any ownership
interests in any Person or any other assets which had, in the aggregate, a value
in excess of the amount of such Indebtedness at the time such Indebtedness was
incurred.

 

- 21 -



--------------------------------------------------------------------------------

“Single Asset Entity” means a bankruptcy remote, single purpose entity which is
a Subsidiary of Borrower and which is not a Subsidiary Guarantor which owns real
property and related assets which are security for Indebtedness of such entity,
and which Indebtedness does not constitute Indebtedness of any other Person
except as provided in the definition of Non-Recourse Indebtedness (except for
Non-Recourse Exclusions).

“Single Employer Plan” means a Plan maintained by Borrower or any member of the
Controlled Group for employees of Borrower or any member of the Controlled
Group.

“S&P” means Standard & Poor’s Ratings Group and its successors.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of Borrower.

“Subsidiary Guarantor” means each Wholly-Owned Subsidiary of Borrower which owns
an Unencumbered Property and therefore is required to execute or join in the
Subsidiary Guaranty pursuant to Section 6.13.

“Subsidiary Guaranty” means the guaranty executed and delivered as of the
Agreement Execution Date by those Subsidiaries of Borrower listed on Schedule 5
and such other Wholly-Owned Subsidiaries as may hereafter be obligated to join
in such guaranty as provided in Section 6.13, as the same may be amended,
supplemented or otherwise modified from time to time.

“Substantial Portion” means, with respect to the Property of Borrower and its
Subsidiaries, Property which represents more than 10% of then-current
Consolidated Gross Asset Value.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

- 22 -



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Advances” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans not exceeding $15,000,000, which is included in, and is not in
addition to, the Swingline Lender’s total Commitment hereunder.

“Swingline Lender” shall mean KeyBank National Association, in its capacity as a
Lender, and at the option of a new Administrative Agent, any successor
Administrative Agent.

“Swingline Loan” means a loan made by the Swingline Lender pursuant to
Section 2.16 hereof.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Advance” means any Advance comprised solely of Term A Loans.

“Term A Loan” means any Loan made pursuant to a Term A Loan Commitment.

“Term A Loan Commitment” means, for each Lender, as of any date, the obligation
of such Lender to make Term A Loans not exceeding the amount of its applicable
“Term A Loan Commitment”, set forth on Schedule 1, as such amount may be
modified from time to time pursuant to the terms hereof.

“Term A Loan Facility” means the term facility with an aggregate commitment of
up to $50,000,000 maturing on the Term A Loan Facility Termination Date.

“Term A Loan Facility Termination Date” shall mean August 1, 2021.

“Term Advance” means either a Term A Advance or a Term B Advance.

“Term B Advance” means any Advance comprised solely of Term B Loans.

“Term B Loan” means any Loan made pursuant to a Term B Loan Commitment.

“Term B Loan Commitment” means, for each Lender, as of any date, the obligation
of such Lender to make Term B Loans not exceeding the applicable amount of its
“Term B Loan Commitment”, set forth on Schedule 1, as such amount may be
modified from time to time pursuant to the terms hereof.

 

- 23 -



--------------------------------------------------------------------------------

“Term B Loan Facility” means the term facility with an aggregate commitment of
up to $100,000,000 maturing on the Term B Loan Facility Termination Date.

“Term B Loan Facility Termination Date” shall mean January 15, 2022.

“Term Facility Termination Date” shall mean either the Term A Loan Facility
Termination Date or the Term B Loan Facility Termination Date.

“Term Lender” means as of any date, a Lender holding either a Term A Loan
Commitment or a Term B Loan Commitment or any combination thereof.

“Term Loan” means either a Term A Loan or a Term B Loan.

“Term Loan Commitment” means, for each Lender, as of any date, the sum of such
Lender’s Term A Loan Commitment and Term B Loan Commitment.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
LIBOR Advance and as either a Revolving Advance, a Term A Advance or a Term B
Advance.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.

“Unimproved Land” means, as of any date, any land which (i) is not appropriately
zoned for industrial development, (ii) does not have access to all necessary
utilities or (iii) does not have access to publicly dedicated streets, unless
such land has been designated in writing by Borrower in a certificate delivered
to the Administrative Agent as land that is reasonably expected to satisfy all
such criteria within twelve (12) months after such date, but excluding in any
event any land which qualifies as a Drop Lot.

“Unencumbered Property” means, as of any date, any Qualifying Unencumbered
Property which has not been released from the Unencumbered Property Pool in
accordance with Section 2.22(iii) hereof.

“Unencumbered Property Addition Transaction” is defined in Section 2.22(ii).

“Unencumbered Property Pool” means, as of any date, all Qualifying Unencumbered
Properties as of such date.

“Unencumbered Property Pool Leverage Ratio” means the Unsecured Indebtedness
divided by Unencumbered Property Pool Value, expressed as a percentage.

“Unencumbered Property Pool NOI” means the Net Operating Income of Borrower
attributable to all Unencumbered Properties owned by a Wholly-Owned Subsidiary
of Borrower as of such date, but excluding any portion of such Net Operating
Income attributable to a tenant who is an Excluded Tenant as of such date.

 

- 24 -



--------------------------------------------------------------------------------

“Unencumbered Property Pool Value” means, as of any date, the sum of (x) the
most recent two (2) full fiscal quarters of Unencumbered Property Pool NOI
attributable to all Unencumbered Properties owned by a Wholly Owned Subsidiary
of Borrower as of such date of determination which have been owned by such
Subsidiary for the most recent four (4) full fiscal quarters for which financial
results of Borrower have been reported, multiplied by two (2), with the product
thereof divided by the Capitalization Rate plus (y) the aggregate cost value
basis of all Unencumbered Properties owned by a Wholly-Owned Subsidiary of
Borrower as of such date of determination which were not so owned for such
period of four (4) consecutive full fiscal quarters. Notwithstanding the
foregoing, for purposes of calculating the amount of Unencumbered Property Pool
NOI to be used in clause (x) of the preceding sentence of this definition,
(A) no Unencumbered Property shall be deemed to have Net Operating Income of
less than zero for any period and (B) if any Unencumbered Property is subject to
a Lease which has commenced but provides for an initial period of rent abatement
or reduction that falls in whole or in part within the period on which
Unencumbered Property Pool NOI is being calculated, the Net Operating Income
attributable to such Unencumbered Property for such initial abatement or
reduction period shall be determined as if the rental income for such
Unencumbered Property included rents paid at the rental rate that will be
payable under such Lease during the first full calendar month immediately
following such period, provided that (i) no such period of deemed increase shall
continue for longer than the first twenty percent (20%) of the initial term of
such Lease and (ii) the portion of Unencumbered Property Pool Value attributable
to Unencumbered Properties which have Unencumbered Property Pool NOI then deemed
to be increased under this clause (B) shall not at any time constitute more than
fifteen percent (15%) of total Unencumbered Property Pool Value.

“Unencumbered Property Release Transaction” is defined in Section 2.22(iii).

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unrestricted Cash and Cash Equivalents” means, in the aggregate, all cash and
Cash Equivalents which are not pledged or otherwise restricted for the benefit
of any creditor and which are owned by the Borrower or another member of the
Consolidated Group, to be valued for purposes of this Agreement at 100% of its
then-current book value, as determined under GAAP.

“Unsecured Debt Service Coverage” means, as of any date, the then-current
Adjusted Unencumbered Property Pool NOI divided by the then-current Unsecured
Interest Expense.

“Unsecured Indebtedness” means, as of any date of determination, the aggregate
principal amount of Consolidated Total Indebtedness outstanding at such date
that is not secured by a Lien evidenced by a mortgage, deed of trust, assignment
of partnership interests or other security interest. Notwithstanding the
foregoing, Unsecured Indebtedness shall include Recourse Indebtedness that is
secured solely by partnership or other ownership interests in any Subsidiary or
Investment Affiliate that owns a Project that is encumbered by a mortgage
securing Indebtedness.

“Unsecured Interest Expense” means, as of any date, an annualized amount
determined by multiplying two (2) times the Consolidated Interest Expense
attributable to the Unsecured Indebtedness of Borrower, Parent Guarantor and the
Subsidiary Guarantors for the two (2) most recent full fiscal quarters of
Borrower for which financial results have been reported.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning given to such term in
Section 3.5(g)(ii)(B)(iii).

 

- 25 -



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

“Withholding Agent” means Borrower, Parent Guarantor and Administrative Agent,
as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II.

THE CREDIT

2.1. Generally. Subject to the terms and conditions of this Agreement, Lenders
severally agree (A) to make Advances through the Administrative Agent to
Borrower as (i) the Term A Advance, which, as noted in the Original Credit
Agreement, was fully funded under the Prior Credit Agreement, (ii) the Term B
Advance, which, as noted in the Original Credit Agreement, was fully funded
under the Prior Credit Agreement, and (iii) in the case of Revolving Advances,
from time to time from and after the Agreement Execution Date and prior to the
Revolving Facility Termination Date, and (B) to support the issuance of the
Facility Letters of Credit under Article IIA of this Agreement, provided that
the making of any such Advance or the issuance of any such Facility Letter of
Credit will not:

(i) cause the then-current Outstanding Facility Amount to exceed the
then-current Aggregate Commitment; or

(ii) cause the then-current Outstanding Revolving Amount to exceed the
then-current Aggregate Revolving Commitment; or

(iii) cause the aggregate amount of Term A Advances to exceed the then-current
aggregate Term A Loan Commitments; or

(iv) cause the aggregate amount of Term B Advances to exceed the then-current
aggregate Term B Loan Commitments; or

(v) cause the then-current Unencumbered Pool Property Leverage Ratio to exceed
the then current percentage permitted under Section 6.21(i); or

(vi) cause the then-current outstanding Swingline Advances to exceed the
Swingline Commitment; or

(vii) cause the then outstanding Facility Letters of Credit Obligations to
exceed the Facility Letter of Credit Sublimit.

 

- 26 -



--------------------------------------------------------------------------------

The Advances may be Swingline Advances or ratable Base Rate Advances and ratable
LIBOR Advances. Each applicable Lender shall fund its Percentage of each such
Advance (other than a Swingline Advance which shall be funded solely by the
Swingline Lender) and no Lender will be required to fund any amounts which,
(A) when aggregated with such Lender’s Revolving Percentage of all Revolving
Advances then outstanding and of all Facility Letter of Credit Obligations would
exceed such Lender’s then-current Revolving Commitment, or (B) when aggregated
with such Lender’s Term A Percentage of all Term A Advances then outstanding,
would exceed such Lender’s then-current Term A Commitment or (C) when aggregated
with such Lender’s Term B Percentage of all Term B Advances then outstanding,
would exceed such Lender’s then-current Term B Commitment. This facility
(“Facility”) is both a term loan and a revolving credit facility. Once repaid
the Term Advances may not be reborrowed. Subject to the provisions of this
Agreement, Borrower may request Revolving Advances hereunder from time to time,
repay such Revolving Advances and reborrow Revolving Advances at any time prior
to the Revolving Facility Termination Date.

2.2. Termination or Increase in Aggregate Commitment. Borrower shall have the
right, upon at least three (3) business days’ notice, to terminate or cancel, in
whole or in part, the unused portion of the Aggregate Revolving Commitment in
excess of the Outstanding Revolving Facility Amount, provided that each partial
reduction shall be in a minimum amount of $1,000,000 or any whole multiple of
$250,000 in excess thereof. Any such reduction in the Aggregate Revolving
Commitment shall be applied to reduce the Revolving Commitment of each Lender
then holding a Revolving Commitment on a pro rata basis in accordance with their
respective Revolving Commitments. Once terminated or reduced, the Revolving
Commitments may not be reinstated or increased thereafter. Provided Borrower has
not exercised any right to terminate or reduce the Revolving Commitments,
Borrower shall also have the right from time to time, provided no Default or
Unmatured Default has occurred and is then continuing, to increase the Aggregate
Commitment up to a maximum of $600,000,000 by either adding new lenders as
Lenders (subject to the Administrative Agent’s prior written approval of the
identity of such new lenders) or obtaining the agreement, which shall be at such
Lender’s or Lenders’ sole discretion, of one or more of the then current Lenders
to increase its or their Commitments. Each such increase may apply to the
Revolving Commitments, the Term A Loan Commitments, or the Term B Loan
Commitments, as may be determined by Borrower and the Lenders providing such
increase. On the effective date of any such increase, Borrower shall pay to the
Administrative Agent any amounts due to it under the Fee Letter and to each new
lender or then-current Lender providing such additional Commitment the up-front
fee agreed to between Borrower and such party. Such increases shall be evidenced
by the execution and delivery of an Amendment Regarding Increase in the form of
Exhibit A attached to this Agreement by Borrower, the Administrative Agent and
the new lender or existing Lender providing such additional Commitment, a copy
of which shall be forwarded to each Lender by the Administrative Agent promptly
after execution thereof. On the effective date of each such increase in the
Aggregate Commitment, Borrower and the Administrative Agent shall cause the new
or existing Lenders providing such increase to hold its or their Percentage of
all applicable Advances outstanding at the close of business on such day,
including, in the case of increases in the Aggregate Revolving Commitment, by
funding more than its or their Percentage of new Revolving Advances made on such
date or by purchasing shares of outstanding Revolving Loans held by the other
Lenders or by a combination thereof, provided that all conditions to such
funding under this Agreement are satisfied, including without limitation the
certificate referenced in Section 4.2(iii) hereof. The Lenders agree to
cooperate in any required sale and purchase of outstanding Revolving Loans to
achieve such result. In no event shall the Aggregate Commitment exceed
$600,000,000 without the approval of all of the Lenders.

 

- 27 -



--------------------------------------------------------------------------------

2.3. Applicable Margins and Facility Fee. Prior to the Investment Grade Rating
Date, the interest due hereunder with respect to the Advances shall vary from
time to time and shall be determined by reference to the Type of Advance and the
then-current Leverage Ratio. In addition, the Facility Fee shall vary from time
to time by reference to the then-current Leverage Ratio. Any such change in the
Applicable Margin or Facility Fee shall be made on the fifth (5th) day
subsequent to the date on which the Administrative Agent receives a compliance
certificate pursuant to Section 6.1(iv) with respect to the preceding fiscal
quarter of Borrower, provided that the Administrative Agent does not object to
the information provided in such certificate and provided further that if any
such compliance certificate has not been delivered by the date required under
Section 6.1(iv) and remains undelivered for five (5) business days after written
notice thereof from the Administrative Agent, the Applicable Margins and
Facility Fee shall accrue as if the Leverage Ratio were in excess of 55% until
such delivery occurs. Subject to the following sentence, such changes shall be
given prospective effect only, and no recalculation shall be done with respect
to interest or Letter of Credit Fees accrued prior to the date of such change in
the Applicable Margin and Facility Fee. If any such compliance certificate shall
later be determined to be incorrect and as a result a higher Applicable Margin
or Facility Fee should have been in effect for any period, Borrower shall pay to
the Administrative Agent for the benefit of the Lenders all additional interest
and fees which would have accrued if the original compliance certificate had
been correct, as shown on an invoice to be prepared by the Administrative Agent
and delivered to Borrower, on the next Payment Date following delivery of such
invoice. The per annum Applicable Margins that will be either added to the Floor
Base Rate to determine the Base Rate or added to LIBOR Base Rate (as adjusted
for any Reserve Requirement) to determine the LIBOR Rate for any LIBOR Interest
Period and the per annum Facility Fee Percentage (the “Leverage Based Pricing
Grid”) shall both be determined as follows:

Revolving Credit Facility:

 

Leverage Ratio

   LIBOR Applicable
Margin     Base Rate
Applicable
Margin     Facility Fee
Percentage  

> 55%

     1.50 %      0.50 %      0.30 % 

> 50% but < 55%

     1.30 %      0.30 %      0.30 % 

> 45% but < 50%

     1.25 %      0.25 %      0.20 % 

> 40% but < 45%

     1.15 %      0.15 %      0.20 % 

> 35% but < 40%

     1.10 %      0.10 %      0.15 % 

< 35%

     1.05 %      0.05 %      0.15 % 

Term A Loan Facility and Term B Loan Facility:

 

Leverage Ratio

   LIBOR Applicable Margin     Base Rate
Applicable Margin  

> 55%

     1.70 %      0.70 % 

> 50% but < 55%

     1.50 %      0.50 % 

> 45% but < 50%

     1.40 %      0.40 % 

> 40% but < 45%

     1.35 %      0.35 % 

> 35% but < 40%

     1.25 %      0.25 % 

< 35%

     1.20 %      0.20 % 

 

- 28 -



--------------------------------------------------------------------------------

On and at all times after the Investment Grade Rating Date, at the one-time
irrevocable election of the Borrower, the Applicable Margins thereafter shall
vary from time to time and shall be determined by reference to the Type of
Advance and the then-current Credit Ratings of Borrower, and the Facility Fee
Percentage shall be similarly determined. The change from the Leverage Based
Pricing Grid above to the Rating Based Pricing Grid below shall be effective as
of the first day of the first calendar month immediately following the month in
which the Administrative Agent receives written notice delivered by the Borrower
that it has achieved such Investment Grade Ratings and elects to have the
Ratings Based Pricing Grid apply. Any subsequent change in any of the Borrower’s
Credit Ratings which would cause a different level to be applicable shall be
effective as of the first day of the first calendar month immediately following
the month in which the Administrative Agent receives written notice delivered by
the Borrower that such change in a Credit Rating has occurred; provided,
however, if the Borrower has not delivered the notice required but the
Administrative Agent becomes aware that any of the Borrower’s Credit Ratings
have changed, then the Administrative Agent shall adjust the level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware of such change in Borrower’s Credit Ratings.
The per annum Applicable Margins that will be either added to the Alternate Base
Rate to determine the Floating Rate or added to LIBOR Base Rate (as adjusted for
any Reserve Requirement) to determine the LIBOR Rate for any LIBOR Interest
Period and the per annum Facility Fee Percentage (the “Ratings Based Pricing
Grid”) shall be determined as follows:

Ratings Based Pricing Grid

Revolving Credit Facility

 

Credit Rating

(S&P/Fitch or Moody’s)

   LIBOR
Applicable
Margin     Base Rate
Applicable
Margin     Facility Fee
Percentage  

At least A- or A3

     0.775 %      0.00 %      0.125 % 

At least BBB+ or Baa1

     0.825 %      0.00 %      0.15 % 

At least BBB or Baa2

     0.90 %      0.00 %      0.20 % 

At least BBB- or Baa3

     1.10 %      0.10 %      0.25 % 

Below BBB- and Baa3

     1.45 %      0.45 %      0.30 % 

Ratings Based Pricing Grid

Term A Loan Facility and Term B Loan Facility

 

Credit Rating

(S&P/Fitch or Moody’s)

   LIBOR
Applicable
Margin     Base Rate
Applicable
Margin  

At least A- or A3

     0.85 %      0.00 % 

At least BBB+ or Baa1

     0.90 %      0.00 % 

At least BBB or Baa2

     1.00 %      0.00 % 

At least BBB- or Baa3

     1.25 %      0.25 % 

Below BBB- and Baa3

     1.65 %      0.65 % 

During any period for which the rating agencies assign Credit Ratings which
correspond to three different levels in the Ratings Based Pricing Grid, the
Applicable Margins and Facility Fee Percentage will be determined by (A) the
highest Credit Rating, if the Credit Ratings differ by only one level and
(B) the average of the two highest Credit Ratings, if the Credit Ratings differ
by two or more levels

 

- 29 -



--------------------------------------------------------------------------------

(unless the average of such two highest Credit Ratings is not a recognized
level, in which case the Applicable Margin and Facility Fee Percentage will be
based on the level corresponding to the second highest Credit Rating). During
any period for which the rating agencies assign Credit Ratings which correspond
to two different levels in the Ratings Based Pricing Grid the Applicable Margins
and Facility Fee Percentage will be determined by (A) the highest Credit Rating,
if the Credit Ratings differ by only one level and (B) the median of the two
Credit Ratings, if the Credit Ratings differ by two or more levels (unless the
median of such two Credit Ratings is not a recognized level, in which case the
Applicable Margin and Facility Fee Percentage will be based on the level which
is one (1) level below the level corresponding to the higher of such Credit
Ratings). During any period after the Investment Grade Rating Date for which the
Borrower has received a Credit Rating from only one Rating Agency, the
Applicable Margin and Facility Fee Percentage shall be determined based on such
Credit Rating so long as such Credit Rating is from either S&P or Moody’s, and
otherwise at the “Below BBB- and Baa3” level.

2.4. Final Principal Payment. Any outstanding Revolving Advances and all other
unpaid Obligations allocated by the Administrative Agent thereto shall be paid
in full by Borrower on the Revolving Facility Termination Date. All outstanding
Term A Advances and Term B Advances, and all other unpaid Obligations allocated
by the Administrative Agent to each such Type of Term Advance, shall be paid in
full by Borrower on the applicable Term Facility Termination Date.

2.5. Facility Fee. A facility fee (the “Facility Fee”) shall accrue and be
payable by Borrower to the Administrative Agent for the account of each Lender
and shall be computed on a daily basis by multiplying (i) the Facility Fee
Percentage applicable to such day, expressed as a per diem rate, times (ii) the
Aggregate Revolving Commitment in effect on such day. The Facility Fee shall be
payable quarterly in arrears on the first Business Day of each calendar quarter
(for the prior calendar quarter) and upon any termination of the Aggregate
Revolving Commitment in its entirety. Following its receipt of any such Facility
Fee, Administrative Agent shall promptly pay to each Lender holding a Revolving
Commitment an amount equal to such Lender’s applicable Revolving Percentage of
the daily amount of such Facility Fee, based on such Lender’s Revolving
Commitment on such day. The Facility Fee shall be computed on a 360 day year,
and actual days elapsed.

2.6. Other Fees. Borrower agrees to pay all fees payable to the Administrative
Agent in connection with this Agreement.

2.7. Minimum Amount of Each Advance. Each Advance shall be in the minimum amount
of $1,000,000; provided, however, that any Base Rate Advance may be in the
amount of the unused Revolving Commitments, Term A Loan Commitments or Term B
Loan Commitments, as applicable.

2.8. Principal Payments.

(a) Optional. Borrower may from time to time pay, without penalty or premium,
all or any part of any outstanding Base Rate Advances on not less than one
(1) Business Day prior notice to the Administrative Agent. A LIBOR Advance under
the Revolving Credit Facility, the Term A Loan Facility or the Term B Loan
Facility may be paid on the last day of the LIBOR applicable LIBOR Interest
Period or, if and only if Borrower pays any amounts due to the Lenders under
Section 3.4 as a result of such prepayment, on a day prior to such last day.
Unless otherwise directed by the Borrower by written notice to the
Administrative Agent, all principal payments made when no Default has occurred
and is continuing shall first be applied to repay all outstanding Revolving
Advances, then to repay the Term A Advances and then to repay the Term B
Advances. If a Default has occurred and is continuing such principal payment
shall be applied on a pro rata basis to all outstanding Advances.

 

- 30 -



--------------------------------------------------------------------------------

(b) Mandatory. Borrower shall make mandatory partial principal payments from
time to time if, due to any reduction in the Unencumbered Property Pool Value or
in the Unsecured Debt Service Coverage, whether by an Unencumbered Property
failing to continue to satisfy the requirement for qualification as an
Unencumbered Property or by a reduction in the Unencumbered Property Pool Value
or the Adjusted Unencumbered Property Pool NOI attributable to any Qualifying
Unencumbered Property, a violation of the covenants set forth in clauses (i) and
(ii) of Section 6.21 shall occur. Such principal payments shall be in the amount
needed to eliminate such violation. Such mandatory principal payments shall be
due and payable (i) in the case of any reduction due to (a) reduction in the
Unencumbered Property Pool NOI attributable to an Unencumbered Property or a
violation of one of the limitations set forth in Section 2.22(i), ten
(10) Business Days after delivery of the quarterly financial statements and
Compliance Certificate under Section 6.1 evidencing such reduction or (ii) in
all other cases, ten (10) Business Days after Borrower’s receipt of notice from
the Administrative Agent of such failure to satisfy a requirement for
qualification as an Unencumbered Property.

2.9. Method of Selecting Types and Interest Periods for New Advances. Each
Advance hereunder shall consist of Loans made from the several Lenders ratably
in proportion to the ratio their respective Revolving Commitment, Term A Loan
Commitment or Term B Loan Commitment bears to the Aggregate Revolving
Commitment, total Term A Loan Commitments or total Term B Loan Commitments, as
the case may be, except for Swingline Loans which shall be made by the Swingline
Lender in accordance with Section 2.16. Borrower shall select the Type of
Advance and, in the case of each LIBOR Advance, the LIBOR Interest Period
applicable thereto from time to time. Borrower shall give the Administrative
Agent irrevocable notice (a “Borrowing Notice”) in the form attached as
Exhibit F (i) not later than 3:00 p.m. Cleveland, Ohio time on the Business Day
immediately preceding the Borrowing Date of each Base Rate Advance (other than
Swingline Advances), (ii) not later than 10:00 a.m. Cleveland, Ohio time, at
least three (3) Business Days before the Borrowing Date for each LIBOR Advance,
and (iii) not later than noon Cleveland, Ohio time on the same day as the
Borrowing Date for each Swingline Advance, which shall specify:

(i) the Borrowing Date, which shall be a Business Day, of such Advance;

(ii) the aggregate amount of such Advance;

(iii) the Type of Advance selected; and

(iv) in the case of each LIBOR Advance, the LIBOR Interest Period applicable
thereto.

The Administrative Agent shall promptly give each Lender notice of the contents
of each Borrowing Notice received from Borrower. Each Lender shall make
available its Loan or Loans, in funds immediately available in Cleveland to the
Administrative Agent at its address specified pursuant to Article XIII on each
Borrowing Date not later than (i) 2:00 p.m. Cleveland, Ohio time, in the case of
Swingline Advances, or (ii) noon Cleveland, Ohio time in the case of all other
Advances. The Administrative Agent will make the funds so received from the
Lenders available to Borrower at the Administrative Agent’s aforesaid address.

 

- 31 -



--------------------------------------------------------------------------------

No LIBOR Interest Period may end after the Term A Loan Facility Termination
Date, the Term B Loan Facility Termination Date or the Revolving Facility
Termination Date, as applicable to the Type of Advance involved, and, unless the
Lenders otherwise agree in writing, in no event may there be more than nine
(9) different LIBOR Interest Periods for LIBOR Advances outstanding at any one
time.

2.10. Conversion and Continuation of Outstanding Advances. Base Rate Advances
shall continue as Base Rate Advances unless and until such Base Rate Advances
are converted into LIBOR Advances. Each LIBOR Advance shall continue as a LIBOR
Advance until the end of the then applicable LIBOR Interest Period therefor, at
which time such LIBOR Advance shall be automatically converted into a Base Rate
Advance unless Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice requesting that, at the end of such LIBOR
Interest Period, such LIBOR Advance either continue as a LIBOR Advance for the
same or another Interest Period or be converted to an Advance of another Type.
Subject to the terms of Section 2.7, Borrower may elect from time to time to
convert all or any part of an Advance of any Type into any other Type or Types
of Advances; provided that any conversion of any LIBOR Advance shall be made on,
and only on, the last day of the LIBOR Interest Period applicable thereto, that
a Revolving Advance can only be converted into another Type of Revolving
Advance, that a Term A Advance can only be converted into another Type of Term A
Advance and that a Term B Advance can only be converted into another Type of
Term B Advance. Borrower shall give the Administrative Agent irrevocable notice
(a “Conversion/Continuation Notice”) of each conversion of an Advance to a LIBOR
Advance or continuation of a LIBOR Advance not later than 10:00 a.m. (Cleveland
time), at least three Business Days, in the case of a conversion into or
continuation of a LIBOR Advance, prior to the date of the requested conversion
or continuation, specifying:

(i) the requested date which shall be a Business Day, of such conversion or
continuation;

(ii) the aggregate amount and Type of the Advance which is to be converted or
continued; and

(iii) the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a LIBOR Advance, the duration of the LIBOR Interest Period applicable thereto.

2.11. Changes in Interest Rate, Etc. Each Base Rate Advance shall bear interest
on the outstanding principal amount thereof, for each day from and including the
date such Advance is made or is converted from a LIBOR Advance into a Base Rate
Advance pursuant to Section 2.10 to but excluding the date it becomes due or is
converted into a LIBOR Advance pursuant to Section 2.10 hereof, at a rate per
annum equal to the Base Rate for such day. Changes in the rate of interest on
that portion of any Advance maintained as a Base Rate Advance will take effect
simultaneously with each change in the Base Rate. Each LIBOR Advance shall bear
interest from and including the first day of the LIBOR Interest Period
applicable thereto to (but not including) the last day of such LIBOR Interest
Period at the interest rate determined as applicable to such LIBOR Advance.

2.12. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.9 or 2.10, during the continuance of a Default the
Required Lenders may, at their option, by notice to Borrower (which notice may
be revoked at the option of the Required Lenders notwithstanding any provision
of Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that no Advance may be made as, converted into or continued as a
LIBOR

 

- 32 -



--------------------------------------------------------------------------------

Rate Advance. During the continuance of a Default the Required Lenders may, at
their option, by notice to Borrower (which notice may be revoked at the option
of the Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each LIBOR Advance shall bear interest for the remainder of the applicable
LIBOR Interest Period at the rate otherwise applicable to such LIBOR Interest
Period plus 3% per annum and (ii) each Base Rate Advance shall bear interest at
a rate per annum equal to the Base Rate otherwise applicable to the Base Rate
Advance plus 3% per annum; provided, however, that the Default Rate shall become
applicable automatically if a Default occurs under Section 7.1 or 7.2, unless
waived by the Required Lenders.

2.13. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to
Borrower, by noon (local time) on the date when due and shall be applied ratably
by the Administrative Agent among the Lenders. As provided elsewhere herein, all
Lenders’ interests in the Advances and the Loan Documents shall be ratable
undivided interests and none of such Lenders’ interests shall have priority over
the others. Each payment delivered to the Administrative Agent for the account
of any Lender or amount to be applied or paid by the Administrative Agent to any
Lender shall be paid promptly (on the same day as received by the Administrative
Agent if received prior to noon (local time) on such day and otherwise on the
next Business Day) by the Administrative Agent to such Lender in the same type
of funds that the Administrative Agent received at its address specified
pursuant to Article XIII or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender. Payments received by the
Administrative Agent but not timely funded to the Lenders shall bear interest
payable by the Administrative Agent at the Federal Funds Effective Rate from the
date due until the date paid. The Administrative Agent is hereby authorized to
charge the account of Borrower maintained with KeyBank for each payment of
principal, interest and fees as it becomes due hereunder. Notwithstanding the
foregoing, amounts received from any Loan Party that is not a Qualified ECP
Guarantor shall not be applied to Obligations that are Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to payments
from the other Loan Parties to preserve the allocation to the Obligations set
forth above.

2.14. Notes; Telephonic Notices. Each Lender is hereby authorized to record the
principal amount of each of its Loans and each repayment on the schedule
attached to its Note, provided, however, that the failure to so record shall not
affect Borrower’s obligations under such Note. Borrower hereby authorizes the
Lenders and the Administrative Agent to extend, convert or continue Advances,
effect selections of Types of Advances and to transfer funds based on telephonic
notices made by any Authorized Officer. Borrower agrees to deliver promptly to
the Administrative Agent a written confirmation, if such confirmation is
requested by the Administrative Agent or any Lender, of each telephonic notice
signed by an Authorized Officer. If the written confirmation differs in any
material respect from the action taken by the Administrative Agent and the
Lenders, the records of the Administrative Agent and the Lenders shall govern
absent manifest error. Upon a Lender’s furnishing to Borrower an affidavit to
such effect, if a Note is mutilated, destroyed, lost or stolen, Borrower shall
deliver to such Lender, in substitution therefore, a new note containing the
same terms and conditions as such Note being replaced.

2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Advance shall be payable on each Payment Date, commencing with the first such
date to occur after the date hereof, at maturity, whether by acceleration or
otherwise, and upon any termination of the Revolving Commitments in their
entirety under Section 2.2 hereof. Interest, Facility Fees, Facility Letter of

 

- 33 -



--------------------------------------------------------------------------------

Credit Fees and all other fees shall be calculated for actual days elapsed on
the basis of a 360-day year. Interest shall be payable for the day an Advance is
made but not for the day of any payment on the amount paid if payment is
received prior to noon (local time) at the place of payment. If any payment of
principal of or interest on an Advance shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.

2.16. Swingline Advances. In addition to the other options available to Borrower
hereunder, the Swingline Commitment shall be available for Swingline Advances
subject to the following terms and conditions. Swingline Advances shall be made
available for same day borrowings provided that notice is given in accordance
with Section 2.9 hereof. All Swingline Advances shall bear interest at the Base
Rate. In no event shall the Swingline Lender be required to fund a Swingline
Advance if it would increase the total aggregate outstanding Revolving Loans by
Swingline Lender hereunder plus its Revolving Percentage of Facility Letter of
Credit Obligations to an amount in excess of the Swingline Lender’s Revolving
Commitment. No Swingline Advance may be made to repay a Swingline Advance, but
Borrower may repay Swingline Advances from subsequent pro rata Advances
hereunder. On the fifth (5th) day after such a Swingline Advance was made, if
such Swingline Advance has not been repaid by Borrower, each Revolving Lender
irrevocably agrees to purchase its Revolving Percentage of any Swingline Advance
made by the Swingline Lender regardless of whether the conditions for
disbursement are satisfied at the time of such purchase, including the existence
of an Unmatured Default or Default hereunder provided that Swingline Lender did
not have actual knowledge of such Unmatured Default or Default at the time the
Swingline Advance was made and provided further that no Lender shall be required
to have total outstanding Revolving Loans plus its Revolving Percentage of
Facility Letters of Credit exceed its Revolving Commitment. Such purchase shall
take place on the date of the request by Swingline Lender so long as such
request is made by noon (Cleveland time), and otherwise on the Business Day
following such request. All requests for purchase shall be in writing. From and
after the date it is so purchased, each such Swingline Advance shall, to the
extent purchased, (i) be treated as a Revolving Loan made by the purchasing
Revolving Lenders and not by the selling Revolving Lender for all purposes under
this Agreement and the payment of the purchase price by a Lender shall be deemed
to be the making of a Revolving Loan by such Revolving Lender and shall
constitute outstanding principal under such Revolving Lender’s Note, and
(ii) shall no longer be considered a Swingline Advance except that all interest
accruing on or attributable to such Swingline Advance for the period prior to
the date of such purchase shall be paid when due by Borrower to the
Administrative Agent for the benefit of the Swingline Lender and all such
amounts accruing on or attributable to such Revolving Loans for the period from
and after the date of such purchase shall be paid when due by Borrower to the
Administrative Agent for the benefit of the purchasing Revolving Lenders. If
prior to purchasing its Revolving Percentage of a Swingline Advance one of the
events described in Section 7.7 shall have occurred and such event prevents the
consummation of the purchase contemplated by preceding provisions, each Lender
will purchase an undivided participating interest in the outstanding Swingline
Advance in an amount equal to its Revolving Percentage of such Swingline
Advance. From and after the date of each Revolving Lender’s purchase of its
participating interest in a Swingline Advance, if the Swingline Lender receives
any payment on account thereof, the Swingline Lender will distribute to such
Revolving Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment was received by
the Swingline Lender and is required to be returned to Borrower, each Revolving
Lender will return to the Swingline Lender any portion thereof previously
distributed by the Swingline Lender to it. If any Revolving Lender fails to so
purchase its Revolving Percentage of any Swingline Advance, such Revolving
Lender shall be

 

- 34 -



--------------------------------------------------------------------------------

deemed to be a Defaulting Lender hereunder. Notwithstanding anything to the
contrary contained in this Section 2.16, the Swingline Lender shall not be
obligated to make any Swingline Loan at a time when any other Lender is a
Defaulting Lender, unless the Swingline Lender is satisfied that the
participation therein will otherwise be fully allocated to the Lenders that are
Non-Defaulting Lenders consistent with Section 10.14 and the Defaulting Lender
shall not participate therein, except to the extent the Swingline Lender has
entered into arrangements with the Borrower or such Defaulting Lender that are
satisfactory to the Swingline Lender in its good faith determination to
eliminate the Swingline Lender’s Fronting Exposure with respect to any such
Defaulting Lender, including the delivery of cash collateral.

2.17. Notification of Advances, Interest Rates and Prepayments. The
Administrative Agent will notify each Lender of the contents of each Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder not later than the close of business on the Business Day such notice
is received by the Administrative Agent. The Administrative Agent will notify
each Lender of the interest rate applicable to each LIBOR Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Floor Base Rate.

2.18. Lending Installations. Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time. All terms of this Agreement shall apply to any such Lending
Installation and the Notes shall be deemed held by each Lender for the benefit
of such Lending Installation. Each Lender may, by written or telex notice to
Administrative Agent and Borrower, designate a Lending Installation through
which Loans will be made by it and for whose account Loan payments are to be
made.

2.19. Non-Receipt of Funds by the Administrative Agent. Unless Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the time
at which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of Borrower, a
payment of principal, interest or fees to the Administrative Agent for the
account of the Lenders, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to the Administrative Agent, the recipient of such payment shall, on demand by
the Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day or (ii) in the case of payment by
Borrower, the interest rate applicable to the relevant Loan. If such Lender so
repays such amount and interest thereon to the Administrative Agent within one
Business Day after such demand, all interest accruing on the Loan not funded by
such Lender during such period shall be payable to such Lender when received
from Borrower.

2.20. Replacement of Lenders under Certain Circumstances. Borrower shall be
permitted to replace any Lender which (a) is not capable of receiving payments
without any deduction or withholding of United States federal income tax
pursuant to Section 3.5, or (b) cannot maintain its LIBOR Loans at a suitable
Lending Installation pursuant to Section 3.3, with a replacement bank or other
financial institution; provided that (i) such replacement does not conflict with
any applicable legal or regulatory requirements affecting the Lenders, (ii) no
Default shall have occurred and be continuing at the time of such replacement,
(iii) Borrower shall repay (or the replacement bank or institution shall
purchase), at par all Loans and other amounts owing to such replaced Lender
prior to

 

- 35 -



--------------------------------------------------------------------------------

the date of replacement, (iv) Borrower shall be liable to such replaced Lender
under Sections 3.4 and 3.6 if any LIBOR Loan owing to such replaced Lender shall
be prepaid (or purchased) other than on the last day of the LIBOR Interest
Period relating thereto, (v) the replacement bank or institution, if not already
a Lender, and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, (vi) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 12.3 (provided that Borrower shall be obligated to pay the processing
fee referred to therein), (vii) until such time as such replacement shall be
consummated, Borrower shall pay all additional amounts (if any) required
pursuant to Section 3.5 and (viii) any such replacement shall not be deemed to
be a waiver of any rights which Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.

2.21. Usury. This Agreement and each Note are subject to the express condition
that at no time shall Borrower be obligated or required to pay interest on the
principal balance of the Loan at a rate which could subject any Lender to either
civil or criminal liability as a result of being in excess of the Maximum Legal
Rate. If by the terms of this Agreement or the Loan Documents, Borrower is at
any time required or obligated to pay interest on the principal balance due
hereunder at a rate in excess of the Maximum Legal Rate, the interest rate or
the Default Rate, as the case may be, shall be deemed to be immediately reduced
to the Maximum Legal Rate and all previous payments in excess of the Maximum
Legal Rate shall be deemed to have been payments in reduction of principal and
not on account of the interest due hereunder. All sums paid or agreed to be paid
to Lender for the use, forbearance, or detention of the sums due under the Loan,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate of interest from time to time in effect and
applicable to the Loan for so long as the Loan is outstanding.

2.22. Unencumbered Properties. The Qualifying Unencumbered Properties which have
been approved by the Lenders and the Administrative Agent as of the Agreement
Execution Date and are listed on Schedule 7 attached hereto and made a part
hereof.

(i) Additional Requirements for Inclusion in Unencumbered Property Pool Value.
The following additional requirements shall apply to all Qualifying Unencumbered
Properties (except as noted to the contrary):

(a) Occupancy Percentage. The aggregate Occupancy Percentage of all Qualifying
Unencumbered Properties must equal or exceed 80.0% at all times. If such minimum
would be violated at any time, the Qualifying Unencumbered Properties with the
lowest Occupancy Percentages shall be eliminated from inclusion in the
calculation of Unencumbered Property Pool Value, as necessary to achieve such
minimum and such eliminated Qualifying Unencumbered Properties shall not be
included in such calculation until their inclusion will not cause the aggregate
Occupancy Percentage of all Qualifying Unencumbered Properties to be less than
80.0%.

(b) Restriction on Ground Leased Projects. Not more than ten percent (10%) of
the Unencumbered Property Pool Value and not more than ten percent (10%) of the
Adjusted Unencumbered Property Pool NOI may at any time be attributable to
Qualifying Unencumbered Properties that are not owned in fee simple, but are
instead leased under a Qualifying Ground Lease. To the extent that such
percentage limitation is exceeded, such Qualifying Unencumbered Properties shall
still be included in the calculations of Unencumbered Property Pool Value and of
Adjusted Unencumbered Property Pool NOI, but the amounts so contributed to
Unencumbered Property Pool Value and Adjusted Unencumbered Property Pool NOI
shall be reduced to the extent necessary to comply with such percentage
limitation.

 

- 36 -



--------------------------------------------------------------------------------

(ii) Unencumbered Property Addition Transaction. If Borrower desires to add one
or more additional Qualifying Unencumbered Properties to the Unencumbered
Property Pool (an “Unencumbered Property Addition Transaction”), Borrower must
deliver to the Administrative Agent not less than five (5) Business Days prior
to the proposed effective date of such Unencumbered Property Addition
Transaction, a compliance certificate, with accompanying calculations, which
shall be subject to Administrative Agent’s review and reasonable approval, on
behalf of the Lenders, setting forth the adjustments to the Unencumbered
Property Pool Leverage Ratio and Unsecured Debt Service Coverage, and Occupancy
Percentage of all Unencumbered Properties on a pro forma basis as of the date of
such proposed Unencumbered Property Addition Transaction. Borrower shall
thereafter submit on request by the Administrative Agent such additional
information regarding the proposed addition to the Unencumbered Property Pool as
Administrative Agent may reasonably request to confirm that the proposed
Property is a Qualifying Unencumbered Property. Not later than 45 days after the
close of each of the first three (3) fiscal quarters of the Consolidated Group,
and not later than 90 days after the close of the fourth (4th) fiscal quarter of
the Consolidated Group, Borrower shall cause the owner of each Qualifying
Unencumbered Property which has been added to the Unencumbered Property Pool
pursuant to an Unencumbered Property Addition Transaction during the immediately
preceding fiscal quarter to execute and deliver to the Administrative Agent a
Joinder to the Subsidiary Guaranty in the form attached as Exhibit A to the
Subsidiary Guaranty (a “Joinder”) confirming that such owner has become a
Subsidiary Guarantor. Notwithstanding the foregoing, (i) if any Event of Default
shall occur prior to the date delivery of any such Joinder is required under the
preceding sentence, such Joinder shall be delivered to the Administrative Agent
not later than five (5) Business Days after such Event of Default occurs and
(ii) any such owner must so execute and deliver such a Joinder to the
Administrative Agent on the date of the Unencumbered Property Addition
Transaction, and as a condition to the effectiveness thereof, if, as a result of
such addition, the aggregate amount of Unencumbered Property Pool Value
attributable (i) to Qualifying Unencumbered Properties with respect to which the
owners have not yet delivered Joinders adding them as Subsidiary Guarantors and
(ii) to Qualifying Unencumbered Properties owned by Wholly-Owned Subsidiaries
which have been released in advance from the Subsidiary Guaranty pursuant to
Section 2.22(iii)(e), would represent more than 10% of the total Unencumbered
Property Pool Value as of the date of the proposed Unencumbered Property
Addition Transaction. Any failure to timely deliver such a Joinder by the
applicable due date shall result in the applicable Qualifying Unencumbered
Property being removed immediately from the Unencumbered Property Pool.

(iii) Unencumbered Property Release Transaction. Provided no Default or
Unmatured Default shall have occurred hereunder or under the other Loan
Documents and be continuing (or would exist immediately after giving effect to
the transactions contemplated by this Section 2.22(iii), including the covenants
set forth in clauses (i) and (ii) of Section 6.21, Subsidiary may (i) sell an
Unencumbered Property (or Borrower may sell its ownership interest in such
Subsidiary Guarantor), (ii) contribute an Unencumbered Property (or Borrower may
contribute its ownership interest in such Subsidiary Guarantor) to an existing
or newly formed Investment Affiliate, (iii) create a Lien securing Indebtedness
on an Unencumbered Property or (iv) request that a particular Project no longer
constitutes an Unencumbered Property (for

 

- 37 -



--------------------------------------------------------------------------------

purposes of this Section, such a sale or contribution of an Unencumbered
Property or the creation of such a Lien or recharacterization of such Project
shall be referred to as a “Unencumbered Property Release Transaction”) upon the
following terms and conditions:

(a) Borrower shall deliver to the Administrative Agent written notice of the
desire to consummate such Unencumbered Property Release Transaction on or before
the date that is ten (10) Business Days prior to the date on which the
Unencumbered Property Release Transaction is to be effected;

(b) On or before the date that is five (5) Business Days prior to the date of
the Unencumbered Property Release Transaction is to be effected, Borrower shall
submit to the Administrative Agent a certificate, which shall be subject to the
Administrative Agent’s review and reasonable approval, on behalf of the Lenders,
setting forth the Unencumbered Property Pool Leverage Ratio and Unsecured Debt
Service Coverage on a pro forma basis as of the date of the proposed
Unencumbered Property Release Transaction giving effect to: (A) the Unencumbered
Property Release Transaction and (B) any contemplated paydown of the Outstanding
Facility Amount in connection with such Unencumbered Property Release
Transaction (the “Pro Forma Calculations”);

(c) If the Pro Forma Calculations show that Borrower will be out of compliance
with the covenants contained in clauses (i) and (ii) of Section 6.21 or with any
of the limitations set forth in the definition of Qualifying Unencumbered
Property or in this Section 2.22, Borrower shall, before the closing of the
Unencumbered Property Release Transaction, either add to the Unencumbered
Property Pool an additional Qualifying Unencumbered Property that causes
Borrower to be in compliance with such covenants and conditions or pay down the
Outstanding Facility Amount sufficiently to permit Borrower to be in compliance
with those covenants and conditions;

(d) To the extent that any such sale, disposition or financing of all or a
portion of a Qualifying Unencumbered Property (or of any ownership interest in a
Subsidiary Guarantor owning such Qualifying Unencumbered Property) occurs as
permitted by this Section 2.22, Borrower shall make a principal payment on the
Notes as and to the extent required by Section 2.8(b) of this Agreement.

(e) With respect to any Subsidiary Guarantor which owns a Qualifying
Unencumbered Property, if Borrower gives the Administrative Agent written notice
prior to the last day of a fiscal quarter of the Consolidated Group that
Borrower in good faith expects that such Qualifying Unencumbered Property will
be released from the Unencumbered Property Pool during the immediately following
fiscal quarter on account of an Unencumbered Property Release Transaction,
Administrative Agent is hereby authorized by the Lenders to execute and deliver
a release of such Subsidiary Guarantor from the Subsidiary Guaranty, effective
as of the last day of such current fiscal quarter. Notwithstanding the
foregoing, (i) in no event shall any such Subsidiary Guarantor be so released
from the Subsidiary Guaranty in advance of the release of its Qualifying
Unencumbered Property from the Unencumbered Property Pool if, as a result of
such release, the aggregate amount of Unencumbered Property Pool Value
attributable (A) to Qualifying Unencumbered Properties owned by all Subsidiary
Guarantors so released in advance from the Subsidiary Guaranty and (B) to
Qualifying

 

- 38 -



--------------------------------------------------------------------------------

Unencumbered Properties with respect to which the owners have not yet delivered
Joinders joining in the Subsidiary Guaranty, would represent more than 10% of
the total Unencumbered Property Pool Value as of the date of such proposed
release from the Subsidiary Guaranty and (ii) if any Event of Default shall
occur prior to the effective date of any such expected Unencumbered Property
Release Transaction, Borrower agrees to cause the Wholly-Owned Subsidiary which
owns the applicable Unencumbered Property to again join the Subsidiary Guaranty
by executing and delivering to the Administrative Agent a Joinder to the
Subsidiary Guaranty within five (5) Business Days after the occurrence of such
Event of Default. Even though a Subsidiary Guarantor may be so released from the
Subsidiary Guaranty, the Qualifying Unencumbered Property owned by such
Subsidiary Guaranty will remain in the Unencumbered Property Pool until the
satisfaction of all conditions to the release of such Qualifying Unencumbered
Property from the Unencumbered Property Pool, including without limitation
payment of any portion of the Outstanding Facility Amount which may be due under
Section 2.22(iii)(c) in connection with the applicable sale, disposition or
financing. If the satisfaction of all conditions to the release of such a
Qualifying Unencumbered Property from the Unencumbered Property Pool does not
occur within the applicable fiscal quarter as planned, Borrower hereby agrees to
cause the Wholly-Owned Subsidiary which owns such unreleased Qualifying
Unencumbered Property to again join in the Subsidiary Guaranty by executing and
delivering to Administrative Agent a Joinder to the Subsidiary Guaranty within
five (5) Business Days after the last day of such fiscal quarter.

(f) Upon the occurrence of the Unencumbered Property Release Transaction, the
underlying Project shall no longer be an Unencumbered Property.

Notwithstanding anything to the contrary in this Section 2.22(iii), no
Qualifying Unencumbered Property shall be released from the Unencumbered
Property Pool without Required Lender approval if such release will cause the
Unencumbered Property Pool to have fewer than fifteen (15) Qualifying
Unencumbered Properties remaining or if it would reduce the Unencumbered
Property Pool Value below $175,000,000.

2.23. Extension of Revolving Facility Termination Date. Borrower shall have two
(2) options to extend the Revolving Facility Termination Date for a period of
six (6) months each, upon satisfaction of the following conditions precedent:

(i) As of the date of Borrower’s delivery of notice of its intent to exercise
such option, and as of the initial Revolving Facility Termination Date, no Event
of Default shall have occurred and be continuing and Borrower shall so certify
in writing;

(ii) As of the date of Borrower’s delivery of notice of its intent to exercise
such option, and as of the initial Revolving Facility Termination Date, all
representations and warranties of Borrower are true and correct in all material
respects except to the extent of changes resulting from transactions permitted
by the Loan Documents and except as previously disclosed in writing by the
Borrower to Administrative Agent and approved by Administrative Agent in
writing, which disclosures shall be deemed to amend the schedules and other
disclosures delivered as contemplated in this Agreement (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date)and Borrower shall so certify in writing;

 

- 39 -



--------------------------------------------------------------------------------

(iii) Borrower shall provide Administrative Agent with written notice of the
Borrower’s intent to exercise such option at least forty-five (45) days prior to
the initial Revolving Facility Termination Date; and

(iv) Borrower shall pay to the Administrative Agent for the account of the
Revolving Lenders, along with Borrower’s notice of exercise of such option, an
extension fee equal to 0.0625% of the then-current Outstanding Revolving
Facility Amount.

2.24. LIBOR Rate Lending Unlawful; Inability to Determine Rate

(i) If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Administrative Agent, be conclusive and binding
on the Borrower) that, after the date hereof, (i) the introduction of or any
change in or in the interpretation of any Law makes it unlawful, or (ii) any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a LIBOR Loan, the obligations of such Lender to make, continue or
convert into any such LIBOR Loan shall, upon such determination, be suspended
until such Lender shall notify the Administrative Agent that the circumstances
causing such suspension no longer exist, and all outstanding LIBOR Loans payable
to such Lender shall automatically convert (if conversion is permitted under
this Agreement) into a Base Rate Loan, or be repaid (if no conversion is
permitted) at the end of the then current LIBOR Interest Periods with respect
thereto or sooner, if required by Law or such assertion.

(ii) If the Administrative Agent or the Required Lenders determine that for any
reason adequate and reasonable means do not exist for determining the LIBOR Rate
for any requested LIBOR Interest Period with respect to a proposed LIBOR Loan,
or that the LIBOR Rate for any requested LIBOR Interest Period with respect to a
proposed LIBOR Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, the obligation of the Lenders to make
or maintain such LIBOR Loan shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of such LIBOR Loan or, failing that, will be
deemed to have converted such request into a request for a borrowing of a Base
Rate Loan in the amount specified therein.

(iii) Notwithstanding the foregoing, in the event the Administrative Agent and
the Borrower determine in good faith that (A) the circumstances set forth in
Section 2.24(ii) have arisen and such circumstances are unlikely to be
temporary, (B) Thomson Reuters or Bloomberg (or any Person that takes over the
publication of the LIBOR Base Rate pursuant to the definition thereof)
discontinues its administration and publication of interest settlement rates for
deposits in Dollars, or (C) the supervisor for the administrator of the interest
settlement rate described in Section 2.24(ii) or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such interest settlement rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall seek to jointly agree upon an alternate rate of
interest to the LIBOR Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such

 

- 40 -



--------------------------------------------------------------------------------

time, and the Administrative Agent and the Borrower shall amend this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 8.2 hereof, such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date a copy of such amendment is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this Section 2.24(iii), (x) any request that requests the conversion to, or
continuation of any, LIBOR Loan shall be ineffective and any such LIBOR Loan
shall be continued as or converted to, as the case may be, a Base Rate Loan, and
(y) if any request is made for a LIBOR Loan, such Loan shall be made as a Base
Rate Loan. If the alternate rate of interest determined pursuant to this
Section 2.24(iii) shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

ARTICLE IIA

LETTER OF CREDIT SUBFACILITY

2A.1 Obligation to Issue. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Borrower herein set
forth, the Issuing Bank hereby agrees to issue for the account of Borrower, one
or more Facility Letters of Credit in accordance with this Article IIA, from
time to time during the period commencing on the Agreement Execution Date and
ending on a date sixty (60) days prior to the Revolving Facility Termination
Date.

2A.2 Types and Amounts. The Issuing Bank shall not:

(i) issue any Facility Letter of Credit if the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuing Bank, after
giving effect to the Facility Letter of Credit requested hereunder, shall exceed
any limit imposed by law or regulation upon such Issuing Bank;

(ii) issue any Facility Letter of Credit if, after giving effect thereto,
(1) the then applicable Outstanding Facility Amount would exceed the then
current Aggregate Commitment or (2) the then-applicable Outstanding Revolving
Facility Amount would exceed the then-current aggregate Revolving Commitments or
(3) the Facility Letter of Credit Obligations would exceed the Facility Letter
of Credit Sublimit; or

(iii) issue any Facility Letter of Credit having an expiration date, or
containing automatic extension provisions to extend such date, to a date beyond
the Revolving Facility Termination Date.

2A.3 Conditions.In addition to being subject to the satisfaction of the
conditions contained in Article IV hereof and in the balance of this Article
IIA, the obligation of the Issuing Bank to issue any Facility Letter of Credit
is subject to the satisfaction in full of the following conditions:

(i) Borrower shall have delivered to the Issuing Bank at such times and in such
manner as the Issuing Bank may reasonably prescribe such documents and materials
as may be reasonably required pursuant to the terms of the proposed Facility
Letter of Credit (it being understood that if any inconsistency exists between
such documents and the Loan Documents, the terms of the Loan Documents shall
control) and the proposed Facility Letter of Credit shall be reasonably
satisfactory to the Issuing Bank as to form and content;

 

- 41 -



--------------------------------------------------------------------------------

(ii) as of the date of issuance, no order, judgment or decree of any court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the Issuing Bank shall prohibit or request that
the Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of the requested Facility Letter or Credit in particular; and

(iii) there shall not exist any Default.

2A.4 Procedure for Issuance of Facility Letters of Credit.

(a) Borrower shall give the Issuing Bank and the Administrative Agent at least
three (3) Business Days’ prior written notice of any requested issuance of a
Facility Letter of Credit under this Agreement (a “Letter of Credit Request”),
such notice shall be irrevocable, except as provided in Section 2A.4(b)(i)
below, and shall specify:

(1) the stated amount of the Facility Letter of Credit requested (which stated
amount shall not be less than $50,000);

(2) the effective date (which day shall be a Business Day) of issuance of such
requested Facility Letter of Credit (the “Issuance Date”);

(3) the date on which such requested Facility Letter of Credit is to expire
(which day shall be a Business Day not later than the first to occur of (i) the
first anniversary of the Issuance Date or (ii) the last Business Day prior to
the then-current Revolving Facility Termination Date);

(4) the purpose for which such Facility Letter of Credit is to be issued;

(5) the Person for whose benefit the requested Facility Letter of Credit is to
be issued; and

(6) any special language required to be included in the Facility Letter of
Credit.

At the time such request is made, Borrower shall also provide the Administrative
Agent and the Issuing Bank with a copy of the form of the Facility Letter of
Credit that Borrower is requesting be issued and shall execute and deliver the
Issuing Bank’s customary letter of credit application with respect thereto. Such
notice, to be effective, must be received by such Issuing Bank and the
Administrative Agent not later than noon (Cleveland time) on the last Business
Day on which notice can be given under this Section 2A.4(a).

(b) Subject to the terms and conditions of this Article IIA and provided that
the applicable conditions set forth in Article IV hereof have been satisfied,
the Issuing Bank shall, on the Issuance Date, issue a Facility Letter of Credit
on behalf of Borrower in accordance with the Letter of Credit Request and the
Issuing Bank’s usual and customary business practices unless the Issuing Bank
has actually received (i) written notice from Borrower specifically revoking the
Letter of Credit

 

- 42 -



--------------------------------------------------------------------------------

Request with respect to such Facility Letter of Credit given not later than the
Business Day immediately preceding the Issuance Date, or (ii) written or
telephonic notice from the Administrative Agent stating that the issuance of
such Facility Letter of Credit would violate Section 2A.2. Notwithstanding
anything to the contrary contained in this Section 2A.4, the Issuing Bank shall
not be obligated to issue, amend, extend, renew or increase any Facility Letter
of Credit at a time when any other Lender is a Defaulting Lender, unless the
Issuing Bank is satisfied that the participation therein will otherwise be fully
allocated to the Lenders that are Non-Defaulting Lenders consistent with
Section 10.14 and the Defaulting Lender shall have no participation therein,
except to the extent the Issuing Bank has entered into arrangements with the
Borrower or such Defaulting Lender which are satisfactory to the Issuing Bank in
its good faith determination to eliminate the Issuing Bank’s Fronting Exposure
with respect to any such Defaulting Lender, including the delivery of cash
collateral.

(c) The Issuing Bank shall give the Administrative Agent (who shall promptly
notify Lenders) and Borrower written or telex notice, or telephonic notice
confirmed promptly thereafter in writing, of the issuance of a Facility Letter
of Credit (the “Issuance Notice”).

(d) The Issuing Bank shall not extend or amend any Facility Letter of Credit
unless the requirements of this Section 2A.4 are met as though a new Facility
Letter of Credit was being requested and issued.

2A.5 Reimbursement Obligations; Duties of Issuing Bank.

(a) The Issuing Bank shall promptly notify Borrower and the Administrative Agent
(who shall promptly notify Lenders) of any draw under a Facility Letter of
Credit. Any such draw shall not be deemed to be a default hereunder but shall
constitute a Revolving Advance of the Facility in the amount of the
Reimbursement Obligation with respect to such Facility Letter of Credit and
shall bear interest from the date of the relevant drawing(s) under the pertinent
Facility Letter of Credit at the Base Rate; provided that if a Default exists at
the time of any such drawing(s), then Borrower shall reimburse the Issuing Bank
for drawings under a Facility Letter of Credit issued by the Issuing Bank no
later than the next succeeding Business Day after the payment by the Issuing
Bank and until repaid such Reimbursement Obligation shall bear interest at the
Default Rate.

(b) Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Facility Letter of Credit, if taken or omitted in the
absence of willful misconduct or gross negligence, shall not put the Issuing
Bank under any resulting liability to any Lender or, provided that such Issuing
Bank has complied with the procedures specified in Section 2A.4, relieve any
Lender of its obligations hereunder to the Issuing Bank. In determining whether
to pay under any Facility Letter of Credit, the Issuing Bank shall have no
obligation relative to the Lenders other than to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered in compliance, and that they appear to comply on their face, with the
requirements of such Letter of Credit.

2A.6 Participation.

(a) Immediately upon issuance by the Issuing Bank of any Facility Letter of
Credit in accordance with the procedures set forth in this Article IIA, each
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased and received from the Issuing Bank, without recourse, representation
or warranty, an undivided interest and participation equal to such Revolving
Lender’s Revolving Percentage in such Facility Letter of Credit (including,
without limitation, all obligations of Borrower with respect thereto) and all
related rights hereunder. Each Revolving

 

- 43 -



--------------------------------------------------------------------------------

Lender’s obligation to make further Revolving Loans to Borrower (other than any
payments such Revolving Lender is required to make under subparagraph (b) below)
or to purchase an interest from the Issuing Bank in any subsequent Facility
Letters of Credit issued by the Issuing Bank on behalf of Borrower shall be
reduced by such Revolving Lender’s Revolving Percentage of the undrawn portion
of each Facility Letter of Credit outstanding.

(b) In the event that the Issuing Bank makes any payment under any Facility
Letter of Credit and Borrower shall not have repaid such amount to the Issuing
Bank pursuant to Section 2A.7 hereof, the Issuing Bank shall promptly notify the
Administrative Agent, which shall promptly notify each Revolving Lender of such
failure, and each Revolving Lender shall promptly and unconditionally pay to the
Administrative Agent for the account of the Issuing Bank the amount of such
Revolving Lender’s Revolving Percentage of the unreimbursed amount of such
payment, and the Administrative Agent shall promptly pay such amount to the
Issuing Bank. A Revolving Lender’s payments of its Revolving Percentage of such
Reimbursement Obligation as aforesaid shall be deemed to be a Revolving Loan by
such Revolving Lender and shall constitute outstanding principal under such
Revolving Lender’s Revolving Note. The failure of any Revolving Lender to make
available to the Administrative Agent for the account of the Issuing Bank its
Revolving Percentage of the unreimbursed amount of any such payment shall not
relieve any other Revolving Lender of its obligation hereunder to make available
to the Administrative Agent for the account of such Issuing Bank its Revolving
Percentage of the unreimbursed amount of any payment on the date such payment is
to be made, but no Revolving Lender shall be responsible for the failure of any
other Revolving Lender to make available to the Administrative Agent its
Revolving Percentage of the unreimbursed amount of any payment on the date such
payment is to be made. Any Revolving Lender which fails to make any payment
required pursuant to this Section 2A.6(b) shall be deemed to be a Defaulting
Lender hereunder.

(c) Whenever the Issuing Bank receives a payment on account of a Reimbursement
Obligation, including any interest thereon, the Issuing Bank shall promptly pay
to the Administrative Agent and the Administrative Agent shall promptly (on the
same day as received by the Administrative Agent if received prior to noon
(Cleveland time) on such day and otherwise on the next Business Day) pay to each
Revolving Lender which has funded its participating interest therein, in
immediately available funds, an amount equal to such Revolving Lender’s
Revolving Percentage thereof.

(d) Upon the request of the Administrative Agent or any Lender, the Issuing Bank
shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which the Issuing Bank is party and such other documentation
as may reasonably be requested by the Administrative Agent or Lender.

(e) The obligations of a Revolving Lender to make payments to the Administrative
Agent for the account of the Issuing Bank with respect to a Facility Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, set-off, qualification or exception whatsoever other than a
failure of any such Issuing Bank to comply with the terms of this Agreement
relating to the issuance of such Facility Letter of Credit, and such payments
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances.

 

- 44 -



--------------------------------------------------------------------------------

2A.7 Payment of Reimbursement Obligations.

(a) Borrower agrees to pay to the Administrative Agent for the account of the
Issuing Bank the amount of all Revolving Advances for Reimbursement Obligations,
interest and other amounts payable to the Issuing Bank under or in connection
with any Facility Letter of Credit when due, irrespective of any claim, set-off,
defense or other right which Borrower may have at any time against any Issuing
Bank or any other Person, under all circumstances, including without limitation
any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(ii) the existence of any claim, setoff, defense or other right which Borrower
may have at any time against a beneficiary named in a Facility Letter of Credit
or any transferee of any Facility Letter of Credit (or any Person for whom any
such transferee may be acting), the Administrative Agent, the Issuing Bank, any
Lender, or any other Person, whether in connection with this Agreement, any
Facility Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between Borrower and the
beneficiary named in any Facility Letter of Credit);

(iii) any draft, certificate or any other document presented under the Facility
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect of any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(v) the occurrence of any Default or Unmatured Default.

(b) In the event any payment by Borrower received by the Issuing Bank or the
Administrative Agent with respect to a Facility Letter of Credit and distributed
by the Administrative Agent to the Revolving Lenders on account of their
participations is thereafter set aside, avoided or recovered from the
Administrative Agent or Issuing Bank in connection with any receivership,
liquidation, reorganization or bankruptcy proceeding, each Revolving Lender
which received such distribution shall, upon demand by the Administrative Agent,
contribute such Lender’s Revolving Percentage of the amount set aside, avoided
or recovered together with interest at the rate required to be paid by the
Issuing Bank or the Administrative Agent upon the amount required to be repaid
by the Issuing Bank or the Administrative Agent.

2A.8 Compensation for Facility Letters of Credit.

(a) Borrower shall pay to the Administrative Agent, for the ratable account of
the Revolving Lenders (including the Issuing Bank), based upon the Revolving
Lenders’ respective Revolving Percentages, a non-refundable per annum fee (the
“Facility Letter of Credit Fee”) as a percentage of the face amount of each
Facility Letter of Credit outstanding equal to the LIBOR Applicable Margin in
effect from time to time hereunder while such Facility Letter of Credit is
outstanding. The Facility Letter of Credit Fee relating to any Facility Letter
of Credit shall accrue on a daily basis and shall be due and payable in advance
on the Issuance Date of such Facility Letter of Credit and on the first Business
Day of each calendar quarter following the issuance of such Facility Letter of
Credit. The Administrative Agent shall promptly (on the same day as received by
the Administrative Agent if received prior to noon (Cleveland time) on such day
and otherwise on the next Business Day) remit such Facility Letter of Credit
Fees, when paid, to the other Revolving Lenders in accordance with their
Revolving Percentages thereof. Borrower shall not have any liability to any
Revolving Lender for the failure of the Administrative Agent to promptly deliver
funds to any such Revolving Lender and shall be deemed to have made all such
payments on the date the respective payment is made by Borrower to the
Administrative Agent, provided such payment is received by the time specified in
Section 2.13 hereof.

 

- 45 -



--------------------------------------------------------------------------------

(b) The Issuing Bank also shall have the right to receive solely for its own
account an issuance fee equal to the greater of (A) $1,500 or (B) one-eighth of
one percent (0.125%) per annum to be calculated on the face amount of each
Facility Letter of Credit for the stated duration thereof, based on the actual
number of days and using a 360-day year basis. The issuance fee shall be payable
by Borrower on the Issuance Date for each such Facility Letter of Credit and on
the date of any increase therein or extension thereof. The Issuing Bank shall
also be entitled to receive its reasonable out-of-pocket costs and the Issuing
Bank’s standard charges of issuing, amending and servicing Facility Letters of
Credit and processing draws thereunder.

2A.9 Letter of Credit Collateral Account. Borrower hereby agrees that it will
immediately upon the request of the Administrative Agent, establish a special
collateral account (the “Letter of Credit Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Article XIII,
in the name of Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Revolving Lenders, and in which
Borrower shall have no interest other than as set forth in Section 8.1. The
Letter of Credit Collateral Account shall hold the deposits Borrower is required
to make after a Default on account of any outstanding Facility Letters of Credit
as described in Section 8.1. In addition to the foregoing, Borrower hereby
grants to the Administrative Agent, for the benefit of the Revolving Lenders, a
security interest in and to the Letter of Credit Collateral Account and any
funds that may hereafter be on deposit in such account, including income earned
thereon. The Revolving Lenders acknowledge and agree that Borrower has no
obligation to fund the Letter of Credit Collateral Account unless and until so
required under Section 8.1 hereof.

ARTICLE III.

CHANGE IN CIRCUMSTANCES

3.1. Yield Protection. Subject to the provisions of Section 3.6, if, on or after
the date of this Agreement, the adoption of any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law), or any change in the interpretation or
administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation with any request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency:

(i) subjects any Lender or any applicable Lending Installation party hereto to
any Taxes, or changes the basis of taxation of payments (other than for
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes, and Connection Income Taxes) to any Lender in respect of its
LIBOR Loans, or

(ii) imposes or increases or makes applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation, or

(iii) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its LIBOR Loans, or reduces any amount receivable by any Lender or
any applicable Lending Installation in connection with its LIBOR Loans, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of LIBOR Loans, by an amount deemed
material by such Lender as the case may be,

 

- 46 -



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Loans or Commitment or to reduce the return received by such Lender or
applicable Lending Installation in connection with such LIBOR Loans or
Commitment, then, subject to the provisions of Section 3.6, Borrower shall pay
such Lender such additional amount or amounts as will compensate such Lender for
such increased cost or reduction in amount received.

3.2. Changes in Capital Adequacy Regulations. If a Lender in good faith
determines the amount of capital or liquidity required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change (as
hereinafter defined), then, within 15 days of demand by such Lender, Borrower
shall pay such Lender the amount necessary to compensate for any shortfall in
the rate of return on the portion of such Lender’s capital which such Lender in
good faith determines is attributable to this Agreement, its outstanding credit
exposure hereunder or its obligation to make Loans hereunder (after taking into
account such Lender’s policies as to capital adequacy). “Change” means (i) any
change after the date of this Agreement in the Risk-Based Capital Guidelines (as
hereinafter defined) or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital or liquidity required
or expected to be maintained by any Lender or any Lending Installation or any
corporation controlling any Lender. Notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines and directives promulgated thereunder shall be
deemed to be a “Change”, regardless of the date enacted or adopted. “Risk-Based
Capital Guidelines” means (i) the risk-based capital guidelines in effect in the
United States on the date of this Agreement, including transition rules, and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date enacted,
adopted or issued.

3.3. Availability of Types of Advances. If any Lender in good faith determines
that maintenance of any of its LIBOR Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, the Administrative Agent shall, with written notice to
Borrower, suspend the availability of the affected Type of Advance and require
any LIBOR Advances of the affected Type to be repaid; or if the Required Lenders
in good faith determine that (i) deposits of a type or maturity appropriate to
match fund LIBOR Advances are not available, the Administrative Agent shall,
with written notice to Borrower, suspend the availability of the affected Type
of Advance with respect to any LIBOR Advances made after the date of any such
determination, or (ii) an interest rate applicable to a Type of Advance does not
accurately reflect the cost of making a LIBOR Advance of such Type, then, if for
any reason whatsoever the provisions of Section 3.1 are inapplicable, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Advance with respect to any LIBOR Advances
made after the date of any such determination. If Borrower is required to so
repay a LIBOR Advance, Borrower may concurrently with such repayment borrow from
the Lenders, in the amount of such repayment, a Base Rate Advance.

 

- 47 -



--------------------------------------------------------------------------------

3.4. Funding Indemnification. If any payment of a LIBOR Advance occurs on a date
which is not the last day of the applicable LIBOR Interest Period, whether
because of acceleration, prepayment or otherwise, or a ratable LIBOR Advance is
not made on the date specified by Borrower for any reason other than default by
the Lenders or as a result of unavailability pursuant to Section 3.3, Borrower
will indemnify each Lender for any loss or cost incurred by it resulting
therefrom, including, without limitation, any loss or cost (incurred or expected
to be incurred) in liquidating or employing deposits acquired to fund or
maintain the LIBOR Advance and shall pay all such losses or costs within fifteen
(15) days after written demand therefor.

3.5. Taxes.

(a) All payments by Borrower, Parent Guarantor and the Subsidiary Guarantors
hereunder and under any of the other Loan Documents shall be made without setoff
or counterclaim, and free and clear of and without deduction or withholding for
any Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrower, Parent Guarantor or applicable Subsidiary Guarantor shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.5) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) Borrower, Parent Guarantor and the Subsidiary Guarantors shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Borrower, Parent Guarantor and the Subsidiary Guarantors shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.5) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.

(d) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that Borrower, Parent Guarantor or a
Subsidiary Guarantor has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of Borrower, Parent
Guarantor and each Subsidiary Guarantor to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 12.2 relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.

 

- 48 -



--------------------------------------------------------------------------------

(e) As soon as practicable after any payment of Taxes by the Borrower, Parent
Guarantor or any Subsidiary Guarantor to a Governmental Authority pursuant to
this Section 3.5, Borrower or such Guarantor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(f)

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN, or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

- 49 -



--------------------------------------------------------------------------------

(II) an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN, or W-8BEN-E, as
applicable; or

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including by the payment of additional amounts
pursuant to this Section 3.5), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.5 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of

 

- 50 -



--------------------------------------------------------------------------------

such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund has not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it reasonably deems confidential) to the
indemnifying party or any other Person.

(h) Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) The obligations of the Borrower to the Lenders under this Agreement with
respect to Letters of Credit (and of the Lenders to make payments to the Issuing
Bank with respect to Letters of Credit and to the Swing Loan Lender with respect
to Swing Loans) shall be absolute, unconditional and irrevocable, and shall be
paid and performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including, without limitation, the following
circumstances: (i) any lack of validity or enforceability of this Agreement, any
Letter of Credit or any of the other Loan Documents; (ii) any improper use which
may be made of any Letter of Credit or any improper acts or omissions of any
beneficiary or transferee of any Letter of Credit in connection therewith;
(iii) the existence of any claim, set-off, defense or any right which the
Borrower or any of its Subsidiaries or Affiliates may have at any time against
any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
the Lenders (other than the defense of payment to the Lenders in accordance with
the terms of this Agreement) or any other person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iv) any draft, demand, certificate, statement or any other
documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (v) any breach of any agreement
between the Borrower or any of its Subsidiaries or Affiliates and any
beneficiary or transferee of any Letter of Credit; (vi) any irregularity in the
transaction with respect to which any Letter of Credit is issued, including any
fraud by the beneficiary or any transferee of such Letter of Credit;
(vii) payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft, demand, certificate or other document which does
not comply with the terms of such Letter of Credit, provided that such payment
shall not have constituted gross negligence or willful misconduct on the part of
the Issuing Bank as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods; (viii) any non-application or
misapplication by the beneficiary of a Letter of Credit of the proceeds of such
Letter of Credit; (ix) the legality, validity, form, regularity or
enforceability of the Letter of Credit; (x) the failure of any payment by the
Issuing Bank to conform to the terms of a Letter of Credit (if, in the Issuing
Bank’s good faith judgment, such payment is determined to be appropriate);
(xi) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; (xii) the
occurrence of any Default or Event of Default; and (xiii) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing.

 

- 51 -



--------------------------------------------------------------------------------

3.6. Lender Statements; Survival of Indemnity. If any Lender becomes entitled to
claim any additional amounts pursuant to Sections 3.1, 3.2 or 3.5, Borrower
shall not be required to pay the same unless they are the result of requirements
imposed generally on lenders similar to such Lender and not the result of some
specific reserve or similar requirement imposed on such Lender as a result of
such Lender’s special circumstances. If any Lender becomes entitled to claim any
additional amounts pursuant to Sections 3.1, 3.2 or 3.5, such Lender shall
provide Borrower with not less than thirty (30) days written notice (with a copy
to the Administrative Agent) specifying in reasonable detail the event by reason
of which it has become so entitled and the additional amount required to fully
compensate Lender for such additional cost or reduced amount; provided that
Borrower is not required to compensate Lender pursuant to Sections 3.1, 3.2 or
3.5 for any increased costs or reductions incurred more than ninety (90) days
prior to the date that such Lender notifies Borrower of the events giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefore. To the extent reasonably possible, each Lender shall
designate an alternate Lending Installation with respect to its LIBOR Loans to
reduce any liability of Borrower to such Lender under Sections 3.1, 3.2 and 3.5
or to avoid the unavailability of LIBOR Advances under Section 3.3, so long as
such designation is not, in the reasonable judgment of such Lender,
disadvantageous to such Lender. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on Borrower in the absence of
manifest error. Determination of amounts payable under such Sections in
connection with a LIBOR Loan shall be calculated as though each Lender funded
its LIBOR Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the LIBOR Base
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by Borrower of such written
statement. The obligations of Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.

ARTICLE IV.

CONDITIONS PRECEDENT

4.1. Initial Advance. The Lenders shall not be required to make an Advance
hereunder or issue a Facility Letter of Credit hereunder after the Agreement
Execution Date, unless (a) Borrower shall, prior to or concurrently with such
Advance or issuance, have paid all fees due and payable to the Lenders and the
Administrative Agent hereunder, and (b) Borrower shall have furnished to the
Administrative Agent, with sufficient copies for the Lenders, the following:

(i) The duly executed originals of the Loan Documents, including the Notes,
payable to each of the Lenders, this Agreement, the Subsidiary Guaranty, and the
Parent Guaranty;

(ii) (A) Certificates of good standing for Borrower, the Parent Guarantor and
each Subsidiary Guarantor, from the State of Delaware for Borrower and the
states of organization of the Parent Guarantor and each Subsidiary Guarantor,
certified by the appropriate governmental officer and dated not more than sixty
(60) days prior to the Agreement Execution Date, and (B) foreign qualification
certificates for each Subsidiary Guarantor, certified by the appropriate
governmental officer and dated not more than sixty (60) days prior to the
Agreement Execution Date, for each other jurisdiction where the failure of such
Subsidiary Guarantor to so qualify or be licensed (if required) is reasonably
expected to have a Material Adverse Effect;

 

- 52 -



--------------------------------------------------------------------------------

(iii) Copies of the formation documents (including code of regulations, if
appropriate) of Borrower, the Parent Guarantor and the Subsidiary Guarantors,
certified by an officer of Borrower, Parent Guarantor or such Subsidiary
Guarantor, as appropriate, together with all amendments thereto, provided that a
certificate of no change from Borrower may be delivered if no changes have
occurred in such documents since their delivery under the Original Credit
Agreement;

(iv) Incumbency certificates, executed by officers of Borrower, Parent Guarantor
and the Subsidiary Guarantors, which shall identify by name and title and bear
the signature of the Persons authorized to sign the Loan Documents and to make
borrowings hereunder on behalf of Borrower, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by Borrower, Parent Guarantor or any such Subsidiary
Guarantor and provided further that a certificate of no change from Borrower may
be delivered if no changes have occurred in such certificates since their
delivery under the Original Credit Agreement;

(v) Copies, certified by a Secretary or an Assistant Secretary of Borrower,
Parent Guarantor and each Subsidiary Guarantor, of the Board of Directors’
resolutions (and resolutions of other bodies, if any are reasonably deemed
necessary by counsel for any Lender) authorizing the Advances provided for
herein, with respect to Borrower, and the execution, delivery and performance of
the Loan Documents to be executed and delivered by Borrower, Parent Guarantor
and each Subsidiary Guarantor hereunder;

(vi) A written opinion of Borrower’s, Parent Guarantor’s and Subsidiary
Guarantors’ counsel, addressed to the Lenders in form and substance as the
Administrative Agent may reasonably approve;

(vii) A certificate, signed by an officer of Borrower, stating that on the
initial Borrowing Date no Default or Unmatured Default has occurred and is
continuing and that all representations and warranties of Borrower are true and
correct as of the initial Borrowing Date provided that such certificate is in
fact true and correct;

(viii) The most recent financial statements of Borrower;

(ix) Written money transfer instructions, in substantially the form of Exhibit E
hereto, addressed to the Administrative Agent and signed by an Authorized
Officer, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested;

(x) A Beneficial Ownership Certification, if Borrower qualifies as a legal
entity customer under the Beneficial Ownership Regulation, which such Beneficial
Ownership Certification shall also be delivered to any Lender that so requests
in addition with any other “know your customer” information that such Lender
requests;

(xi) Delivery of such documents as the Administrative Agent may reasonably
require to evidence compliance with the criteria for being an Eligible
Unencumbered Property and the satisfaction of all requirements set forth in
Section 2.22(i) with respect to any Unencumbered Properties which are first
being included in the Unencumbered Property Pool as of the Agreement Execution
Date;

 

- 53 -



--------------------------------------------------------------------------------

(xii) Delivery of a pro forma compliance certificate in the form of Exhibit C
reflecting any covenant changes and any changes to the Unencumbered Property
Pool effected by this Agreement; and

(xiii) Such other documents as any Lender or its counsel may have reasonably
requested, the form and substance of which documents shall be reasonably
acceptable to the parties and their respective counsel.

4.2. Each Advance and Issuance. The Lenders shall not be required to make any
Advance or issue any Facility Letter of Credit unless on the applicable
Borrowing Date:

(i) There exists no Default or Unmatured Default;

(ii) The representations and warranties contained in Article V are true and
correct as of such Borrowing Date with respect to Borrower and to any Subsidiary
in existence on such Borrowing Date, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct on and as
of such earlier date;

(iii) Borrower has furnished the Administrative Agent with the certificate
required under Section 4.1(xii) certifying the then-current Unencumbered
Property Pool Value; and

(iv) All legal matters incident to the making of such Advance or issuance of
such Facility Letter of Credit shall be reasonably satisfactory to the Lenders
and their counsel.

Each Borrowing Notice and each Letter of Credit Request with respect to each
such Advance shall constitute a representation and warranty by Borrower that the
conditions contained in Sections 4.2(i) and (ii) have been satisfied.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to the Lenders that:

5.1. Existence. Borrower is a limited liability company duly organized and
validly existing under the laws of the State of Delaware and is duly qualified,
properly licensed (if required), in good standing and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where the failure to be so qualified, licensed and in good
standing and to have the requisite authority would not have a Material Adverse
Effect. Each of Parent Guarantor and Borrower’s Subsidiaries is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

5.2. Authorization and Validity. Borrower has the corporate power and authority
and legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper proceedings, and the Loan Documents constitute legal, valid
and binding obligations of Borrower enforceable against Borrower in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

 

- 54 -



--------------------------------------------------------------------------------

5.3. No Conflict; Government Consent. Neither the execution and delivery by
Borrower of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
Borrower or any of its Subsidiaries or Borrower’s or any Subsidiary’s limited
liability company agreements, or the provisions of any indenture, instrument or
agreement to which Borrower or any of its Subsidiaries is a party or is subject,
or by which it, or its Property, is bound, or conflict with or constitute a
default thereunder, except where such violation, conflict or default is not
reasonably expected to have a Material Adverse Effect, or result in the creation
or imposition of any Lien in, of or on the Property of Borrower or a Subsidiary
pursuant to the terms of any such indenture, instrument or agreement. No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with the execution, delivery and performance of, or the
legality, validity, binding effect or enforceability of, any of the Loan
Documents other than the filing of a copy of this Agreement.

5.4. Financial Statements; Material Adverse Effect. All consolidated financial
statements of Parent Guarantor, Borrower and Borrower’s Subsidiaries heretofore
or hereafter delivered to the Lenders were prepared in accordance with GAAP in
effect on the preparation date of such statements and fairly present in all
material respects the consolidated financial condition and operations of
Borrower and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject, in the case of interim financial
statements, to normal and customary year-end adjustments. From the preparation
date of the most recent financial statements delivered to the Lenders through
the Agreement Execution Date, there was no change in the business, properties,
or condition (financial or otherwise) of Parent Guarantor, Borrower and
Borrower’s Subsidiaries which could reasonably be expected to have a Material
Adverse Effect.

5.5. Taxes. Each of Borrower and Borrower’s Subsidiaries has filed all United
States federal income tax returns and all other material tax returns which are
required to be filed by it and have paid all taxes due pursuant to said returns
or pursuant to any assessment received by Borrower or any of Borrower’s
Subsidiaries except such taxes, if any, as are being contested in good faith and
as to which adequate reserves have been provided. No tax liens have been filed
and no claims are being asserted with respect to such taxes.

5.6. Litigation and Guarantee Obligations. Except as set forth on Schedule 3
hereto or as set forth in written notice to the Administrative Agent from time
to time, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting Parent Guarantor, Borrower or any of Borrower’s
Subsidiaries which is reasonably expected to have a Material Adverse Effect.
Borrower has no material contingent obligations not provided for or disclosed in
the financial statements referred to in Section 6.1 or as set forth in written
notices to the Administrative Agent given from time to time after the Agreement
Execution Date on or about the date such material contingent obligations are
incurred.

5.7. Direct Subsidiaries; Investment Affiliates. Schedule 2 hereto contains, an
accurate list of all direct Subsidiaries of Parent Guarantor, setting forth
their respective jurisdictions of incorporation or formation and the percentage
of their respective capital stock or partnership or membership interest owned by
Parent Guarantor. All of the issued and outstanding shares of capital stock of
such direct Subsidiaries that are corporations have been duly authorized and
issued and are

 

- 55 -



--------------------------------------------------------------------------------

fully paid and non-assessable. There are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such direct Subsidiary. Schedule 6
hereto contains an accurate list of all Investment Affiliates of the
Consolidated Group, including the correct legal name of such Investment
Affiliate, the type of legal entity which each such Investment Affiliate is, and
the type and amount of all equity interests in such Investment Affiliate held
directly or indirectly by members of the Consolidated Group.

5.8. ERISA. The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed $1,000,000. Neither Parent Guarantor, Borrower nor any other
member of the Controlled Group has incurred, or is reasonably expected to incur,
any withdrawal liability to Multiemployer Plans in excess of $250,000 in the
aggregate. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither Borrower nor any other members of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.

5.9. Accuracy of Information. No information, exhibit or report furnished by
Parent Guarantor, Borrower or any of Borrower’s Subsidiaries to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading.

5.10. Regulation U. Borrower has not used the proceeds of any Advance to buy or
carry any margin stock (as defined in Regulation U) in violation of the terms of
this Agreement.

5.11. Material Agreements. Neither Parent Guarantor, Borrower nor any Subsidiary
of Borrower is a party to any agreement or instrument or subject to any charter
or other corporate restriction which is reasonably expected to have a Material
Adverse Effect. Neither Parent Guarantor, Borrower nor any Subsidiary of
Borrower is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in (i) any agreement to which
it is a party, which default is reasonably expected to have a Material Adverse
Effect, or (ii) any agreement or instrument evidencing or governing
Indebtedness, which default would constitute a Default hereunder.

5.12. Compliance With Laws. Borrower and its Subsidiaries have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any non-compliance which would not have a
Material Adverse Effect. Neither Borrower nor any Subsidiary of Borrower has
received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable federal, state and local
environmental, health and safety statutes and regulations or the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could have a Material
Adverse Effect.

5.13. Ownership of Properties. Except as set forth on Schedule 2 hereto, on the
date of this Agreement, Borrower and Borrower’s Subsidiaries will have good and
marketable title, free of all Liens other than those permitted by Section 6.16,
to all of the Property and assets reflected in the financial statements as owned
by it.

 

- 56 -



--------------------------------------------------------------------------------

5.14. Investment Company Act. Neither Parent Guarantor, nor Borrower nor any
Subsidiary of Borrower or Parent Guarantor is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

5.15. Affiliate Transactions. Except as permitted by Section 6.17, neither
Parent Guarantor, Borrower, nor any of Borrower’s Subsidiaries is a party to or
bound by any agreement or arrangement (whether oral or written) to which any
Affiliate of Borrower or any of Borrower’s Subsidiaries is a party.

5.16. Solvency.

(i) Immediately after the Agreement Execution Date and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of such Loans, (a) the fair value of the assets of Parent Guarantor, Borrower
and Borrower’s Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, subordinated, contingent or otherwise, of
Parent Guarantor, Borrower and Borrower’s Subsidiaries on a consolidated basis;
(b) the present fair saleable value of the Property of Parent Guarantor,
Borrower and Borrower’s Subsidiaries on a consolidated basis will be greater
than the amount that will be required to pay the probable liability of Parent
Guarantor, Borrower and Borrower’s Subsidiaries on a consolidated basis on their
debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) Parent Guarantor,
Borrower and Borrower’s Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) Parent Guarantor,
Borrower and Borrower’s Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted after the date hereof.

(ii) Borrower does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.

5.17. Insurance. Borrower and its Subsidiaries carry insurance on their Projects
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such risks as would be customarily carried by
owners of similar portfolios of industrial properties in the United States:

5.18. REIT Status. Parent Guarantor is qualified as a real estate investment
trust under Section 856 of the Code, is a self-directed and self-administered
real estate investment trust and currently is in compliance in all material
respects with all provisions of the Code applicable to the qualification of
Parent Guarantor as a real estate investment trust.

5.19. Environmental Matters. Each of the following representations and
warranties is true and correct on and as of the Agreement Execution Date except
as disclosed in environmental reports delivered to the Administration Agent or
on Schedule 4 attached hereto and to the extent that the facts and circumstances
giving rise to any such failure to be so true and correct, in the aggregate, are
not reasonably be expected to have a Material Adverse Effect:

(a) To the best knowledge of Borrower, the Projects of Borrower and its
Subsidiaries do not contain any Materials of Environmental Concern in amounts or
concentrations which constitute a violation of, or could reasonably give rise to
liability of Borrower or any such Subsidiary under, Environmental Laws.

 

- 57 -



--------------------------------------------------------------------------------

(b) To the best knowledge of Borrower, (i) the Projects of Borrower and its
Subsidiaries and all operations at such Projects are in compliance with all
applicable Environmental Laws, and (ii) with respect to all Projects owned by
Borrower and/or its Subsidiaries (x) for at least two (2) years, have in the
last two years, or (y) for less than two (2) years, have for such period of
ownership, been in compliance in all material respects with all applicable
Environmental Laws.

(c) Neither Borrower nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Projects, nor does Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened.

(d) To the best knowledge of Borrower, Materials of Environmental Concern have
not been transported or disposed of from the Projects of Borrower and its
Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability of Borrower or any such Subsidiary under,
Environmental Laws, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Projects of
Borrower and its Subsidiaries in violation of, or in a manner that could give
rise to liability of Borrower or any such Subsidiary under, any applicable
Environmental Laws.

(e) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of Borrower, threatened, under any Environmental Law to
which Borrower or any of its Subsidiaries is or, to Borrower’s knowledge, will
be named as a party with respect to the Projects of Borrower and its
Subsidiaries, nor are there any consent decrees or other decrees, consent
orders, administrative order or other orders, or other administrative of
judicial requirements outstanding under any Environmental Law with respect to
the Projects of Borrower and its Subsidiaries.

(f) To the best knowledge of Borrower, there has been no release or threat of
release of Materials of Environmental Concern at or from the Projects of
Borrower and its Subsidiaries, or arising from or related to the operations of
Borrower and its Subsidiaries in connection with such Projects in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws.

5.20. Unencumbered Properties. As of the Agreement Execution Date, Schedule 7 is
a correct and complete list of the Unencumbered Properties, including all
applicable ownership information and:

(a) Each of the Unencumbered Properties is not located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968 or the Flood Disaster Protection Act of
1973, as amended, or any successor law or, if any portion of the industrial
buildings on such Properties are located within any such area, the applicable
Subsidiary Guarantor has obtained and will maintain through the Term B Facility
Termination Date the insurance prescribed in Section 5.17 hereof.

 

- 58 -



--------------------------------------------------------------------------------

(b) To Borrower’s knowledge, each of the Unencumbered Properties and the present
use and occupancy thereof are in material compliance with all material zoning
ordinances (without reliance upon adjoining or other properties), health, fire
and building codes, land use laws (including those regulating parking) and
Environmental Laws (except as disclosed on the environmental assessments
delivered to the Administrative Agent pursuant to this Agreement) and other
similar laws (“Applicable Laws”).

(c) Each of the Unencumbered Properties is served by all utilities required for
the current or contemplated use thereof.

(d) To Borrower’s knowledge, all public roads and streets necessary for service
of and access to each of the Unencumbered Properties for the current or
contemplated use thereof have been completed, and are open for use by the
public, or appropriate insured private easements are in place.

(e) Except as disclosed in any property condition reports delivered by the
Administrative Agent, Borrower is not aware of any material latent or patent
structural or other significant deficiency of the Unencumbered Properties. Each
of the Unencumbered Properties is free of damage and waste that would materially
and adversely affect the value of such Unencumbered Property, is in good
condition and repair and to Borrower’s knowledge there is no deferred
maintenance other than ordinary wear and tear. Each of the Unencumbered
Properties is free from damage caused by fire or other casualty.

(f) To Borrower’s knowledge, all liquid and solid waste disposal, septic and
sewer systems located on the Unencumbered Properties are in a good and safe
condition and repair and to Borrower’s knowledge, in material compliance with
all Applicable Laws with respect to such systems.

(g) To Borrower’s knowledge, all improvements on each Unencumbered Property lie
within the boundaries and building restrictions of the legal description of
record of such Unencumbered Property, no improvements encroach upon easements
benefiting the Unencumbered Properties other than encroachments that do not
materially adversely affect the use or occupancy of the Unencumbered Properties
and no improvements on adjoining properties encroach upon the Unencumbered
Properties or upon easements benefiting the Unencumbered Properties other than
encroachments that do not materially adversely affect the use or occupancy of
the Unencumbered Properties.

(h) To Borrower’s knowledge, all Leases are in full force and effect. Borrower
is not in default under any Lease and Borrower has disclosed to Lenders in
writing any material default, of which Borrower has knowledge, under any Lease
which demises any material portion of the related Unencumbered Property.

 

- 59 -



--------------------------------------------------------------------------------

(i) There are no material delinquent taxes, ground rents, water charges, sewer
rents, assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the Unencumbered Properties except to the extent such items
are being contested in good faith by appropriate proceedings and as to which
adequate reserves have been provided and there is no risk of loss, forfeiture,
or sale of any interest in the Unencumbered Properties during such proceedings.
Each of the Unencumbered Properties is taxed separately without regard to any
other property not included in the Unencumbered Properties.

(j) No condemnation proceeding or eminent domain action is pending or threatened
against any of the Unencumbered Properties which would impair the use, value,
sale or occupancy of such Unencumbered Property (or any portion thereof) in any
material manner.

(k) Each of the Unencumbered Properties is not, nor is any direct or indirect
interest of Borrower or any Subsidiary Guarantor in any Unencumbered Property or
in the ownership interest with respect to any owner of an Unencumbered Property,
subject to any Lien other than Permitted Liens set forth in clauses (i) through
(iv) of Section 6.14 or to any Negative Pledge (other than the Liens and
Negative Pledges created pursuant to this Agreement to secure the obligations of
Borrower and the Subsidiary Guarantors).

5.21. Intellectual Property.

(i) Parent Guarantor, Borrower and each of Borrower’s Subsidiaries owns or has
the right to use, under valid license agreements or otherwise, all material
patents, licenses, franchises, trademarks, trademark rights, trade names, trade
name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) used in the conduct of their respective businesses as now conducted
and as contemplated by the Loan Documents, without known conflict with any
patent, license, franchise, trademark, trade secret, trade name, copyright, or
other proprietary right of any other Person.

(ii) Parent Guarantor, Borrower and each of Borrower’s Subsidiaries have taken
all such steps as they deem reasonably necessary to protect their respective
rights under and with respect to such Intellectual Property.

(iii) No claim has been asserted by any Person with respect to the use of any
Intellectual Property by Parent Guarantor, Borrower or any of Borrower’s
Subsidiaries, or challenging or questioning the validity or effectiveness of any
Intellectual Property.

(iv) The use of such Intellectual Property by Parent Guarantor, Borrower and
each of Borrower’s Subsidiaries does not infringe on the rights of any Person,
subject to such claims and infringements as do not, in the aggregate, give rise
to any liabilities on the part of Borrower or any of Borrower’s Subsidiaries
that could be reasonably expected to have a Material Adverse Effect.

5.22. Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. Except as provided in the Fee Letter, no other similar fees or
commissions will be payable by any Lender for any other services rendered to
Parent Guarantor, Borrower, any of the Subsidiaries of Borrower or any other
Person ancillary to the transactions contemplated hereby.

 

- 60 -



--------------------------------------------------------------------------------

5.23. No Bankruptcy Filing. Neither Parent Guarantor, Borrower nor any of
Borrower’s Subsidiaries is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
its assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against any of such Persons.

5.24. No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by Parent Guarantor, Borrower or the
Subsidiary Guarantors with or as a result of any actual intent by any of such
Persons to hinder, delay or defraud any entity to which any of such Persons is
now or will hereafter become indebted.

5.25. Transaction in Best Interests of Borrower and Subsidiary Guarantors;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of Parent Guarantor, Borrower and the
Subsidiary Guarantors. The direct and indirect benefits to inure to Borrower and
the Subsidiary Guarantors pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in §548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration” (as such terms are used in any applicable
state fraudulent conveyance law), in exchange for the benefits to be provided by
Borrower and the Subsidiary Guarantors pursuant to this Agreement and the other
Loan Documents, and but for the willingness of each Subsidiary Guarantor to
guaranty the Obligations, Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable Borrower and its Subsidiaries
to have available financing to conduct and expand their business. Borrower and
its Subsidiaries constitute a single integrated financial enterprise and receive
a benefit from the availability of credit under this Agreement.

5.26. Subordination. Borrower is not a party to or bound by any agreement,
instrument or indenture that may require the subordination in right or time of
payment of any of the Obligations to any other indebtedness or obligation of any
such Persons.

5.27. Tax Shelter Representation. Borrower does not intend to treat the Loans,
and/or related transactions as being a “reportable transaction” (within the
meaning of United States Treasury Regulation Section 1.6011-4). In the event
Borrower determines to take any action inconsistent with such intention, it will
promptly notify the Administrative Agent thereof. If Borrower so notifies the
Administrative Agent, Borrower acknowledges that one or more of the Lenders may
treat its Loans as part of a transaction that is subject to Treasury Regulation
Section 301.6112-1, and such Lender or Lenders, as applicable, will maintain the
lists and other records required by such Treasury Regulation.

5.28. Anti-Terrorism Laws.

(i) None of Parent Guarantor, Borrower and Borrower’s Subsidiaries is in
violation of any Sanctions Laws and Regulations or any other laws or regulations
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”) and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

- 61 -



--------------------------------------------------------------------------------

(ii) None of Parent Guarantor, Borrower and Borrower’s Subsidiaries, or any of
their respective directors, officers, brokers or other agents acting with
respect to or benefiting from this Agreement is a Prohibited Person. A
“Prohibited Person” is any of the following:

(1) a person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order;

(2) a person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;

(3) a person or entity with whom any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(4) a person or entity who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(5) a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.

(iii) None of Parent Guarantor, Borrower and Borrower’s Subsidiaries
(1) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Prohibited Person,
(2) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

None of Parent Guarantor, Borrower and Borrower’s Subsidiaries shall (1) conduct
any business or engage in making or receiving any contribution of funds, goods
or services to or for the benefit of any Prohibited Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and Borrower shall
deliver to Administrative Agent any certification or other evidence requested
from time to time by Administrative Agent in its reasonable discretion,
confirming Borrower’s compliance herewith). Borrower shall not request any Loan
or Facility Letter of Credit, and Borrower shall not use, and Borrower shall
ensure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Loan or Facility Letter
of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (ii) in any manner that
would result in the violation of any applicable Sanctions Laws and Regulations

5.29. Survival. All statements contained in any certificate, financial statement
or other instrument delivered by or on behalf of Parent Guarantor, Borrower or
any of Borrower’s Subsidiaries to the Administrative Agent or any Lender
pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement or other

 

- 62 -



--------------------------------------------------------------------------------

instrument delivered by or on behalf of Parent Guarantor, Borrower or any of
Borrower’s Subsidiaries prior to the Agreement Execution Date and delivered to
the Administrative Agent or any Lender in connection with closing the
transactions contemplated hereby) shall constitute representations and
warranties made by Borrower under this Agreement. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.

5.30. Beneficial Ownership Certification. As of the Agreement Execution Date,
the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

ARTICLE VI.

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. Borrower will maintain, for itself and each
Subsidiary, on a consolidated basis with Parent Guarantor, a system of
accounting established and administered in accordance with GAAP, and furnish to
the Lenders:

(i) As soon as available, but in any event not later than 45 days after the
close of each of the first three fiscal quarters of each year, for the
Consolidated Group, an unaudited consolidated balance sheet as of the close of
each such period and the related unaudited consolidated statements of income and
retained earnings and of cash flows of the Consolidated Group for such period
and the portion of the fiscal year through the end of such period, setting forth
in each case in comparative form the figures for the previous year, all
certified by an Authorized Officer;

(ii) If required by Administrative Agent for any particular fiscal quarter, as
soon as available, but in any event not later than 45 days after the close of
each fiscal quarter, for the Consolidated Group, the following reports in form
and substance reasonably satisfactory to the Administrative Agent, all certified
by the Parent Guarantor’s chief financial officer or chief accounting officer: a
rent roll for each Unencumbered Property an operating statement for each such
Unencumbered Property, and such other information on all Projects as may be
reasonably requested by Administrative Agent;

(iii) As soon as available, but in any event not later than 90 days after the
close of each fiscal year, for the Consolidated Group audited financial
statements, including a consolidated balance sheet as at the end of such year
and the related consolidated statements of income and retained earnings and of
cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, prepared
by independent certified public accountants of nationally recognized standing
reasonably acceptable to Administrative Agent;

 

- 63 -



--------------------------------------------------------------------------------

(iv) Together with the quarterly and annual financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit C
hereto signed by an Authorized Officer showing the calculations and computations
necessary to determine compliance with this Agreement and stating that, to such
officer’s knowledge, no Default or Unmatured Default exists, or if, to such
officer’s knowledge, any Default or Unmatured Default exists, stating the nature
and status thereof; notwithstanding anything to the contrary, the first such
compliance certificate due after the date hereof shall be based on the terms and
conditions (including covenants) set forth in this Agreement, even though the
calculations are based, in part, on a time period that pre-dates this Agreement;

(v) As soon as possible and in any event within 10 days after receipt by an
Authorized Officer of Borrower, a copy of (a) any notice or claim to the effect
that Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by Borrower, any of its Subsidiaries, or any other Person
of any toxic or hazardous waste or substance into the environment, and (b) any
notice alleging any violation of any federal, state or local environmental,
health or safety law or regulation by Borrower or any of its Subsidiaries,
which, in either case, is reasonably expected to have a Material Adverse Effect;

(vi) Promptly upon becoming aware of the same and to the extent Parent
Guarantor, Borrower, or any of its Subsidiaries, are aware of the same, notice
of the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or other
tribunal or before any arbitrator against or in any other way relating adversely
to, or adversely affecting, Parent Guarantor, Borrower, any of its Subsidiaries
or any of their respective properties, assets or businesses which involve claims
individually or in the aggregate in excess of $5,000,000, and notice of the
receipt of notice that any United States income tax returns of Parent Guarantor,
Borrower or any of its Subsidiaries are being audited;

(vii) Promptly upon becoming available, a copy of any amendment to a formation
document of Borrower;

(viii) Promptly upon becoming aware of the same, notice of any change in the
senior management of Parent Guarantor, Borrower, or any of its Subsidiaries, any
change in the business, assets, liabilities, financial condition, results of
operations or business prospects of Borrower, or any of its Subsidiaries which
has had or is reasonably expected to have a Material Adverse Effect, or any
other event or circumstance which has had or is reasonably expected to have a
Material Adverse Effect;

(ix) Promptly upon becoming aware of entry of the same, notice of any order,
judgment or decree in excess of $5,000,000 having been entered against Parent
Guarantor, Borrower, or any of its Subsidiaries or any of their respective
properties or assets;

(x) Promptly upon receipt of the same, notice if Parent Guarantor, Borrower, or
any of its Subsidiaries shall receive any notification from any Governmental
Authority alleging a violation of any Applicable Law or any inquiry which is
reasonably be expected to have a Material Adverse Effect; and

(xi) Such other information (including, without limitation, updated rent rolls
for each Unencumbered Property, financial statements for Parent Guarantor,
Borrower and non-financial information) as the Administrative Agent or any
Lender may from time to time reasonably request.

 

- 64 -



--------------------------------------------------------------------------------

6.2. Use of Proceeds. Borrower will use the proceeds of the Advances to finance
Borrower’s or its Subsidiaries’ acquisition or development of Projects, for debt
repayment or for general corporate working capital purposes. Borrower will not,
nor will it permit any Subsidiary to, use any of the proceeds of the Advances
(i) to purchase or carry any “margin stock” (as defined in Regulation U) if such
usage could constitute a violation of Regulation U by any Lender, (ii) to fund
any purchase of, or offer for, any Capital Stock of any Person, unless such
Person has consented to such offer prior to any public announcements relating
thereto, or (iii) to make any Entity Acquisition other than a Permitted
Acquisition.

6.3. Notice of Default. Borrower will give, and will cause each of its
Subsidiaries to give, prompt notice in writing to the Administrative Agent and
the Lenders of the occurrence of any Default or Unmatured Default and of any
other development, financial or otherwise, which could reasonably be expected to
have a Material Adverse Effect.

6.4. Conduct of Business. Parent Guarantor and Borrower will do, and will cause
each of their respective Subsidiaries to do, all things necessary to remain duly
incorporated or duly qualified, validly existing and in good standing as a real
estate investment trust, limited liability company, corporation, general
partnership or limited partnership, as the case may be, in its jurisdiction of
incorporation/formation (except with respect to mergers permitted hereunder and
Permitted Acquisitions) and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, in each
jurisdiction in which any Project owned (or leased pursuant to an Qualified
Ground Lease) by it is located, and in each other jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified is reasonably expected to have a Material Adverse Effect, and to carry
on and conduct their businesses in substantially the same manner as they are
presently conducted where the failure to do so is reasonably expected to have a
Material Adverse Effect and, specifically, neither Parent Guarantor, Borrower
nor Borrower’s Subsidiaries may undertake any business other than the
acquisition, development, ownership, management, operation and leasing of
industrial properties, and ancillary businesses specifically related to
industrial properties or may reorganize themselves to be organizations governed
by the laws of any nation or jurisdiction other than one of the states of the
United States of America. Parent Guarantor and Borrower shall, and shall cause
each of their respective Subsidiaries, to develop and implement such programs,
policies and procedures as are necessary to comply with the USA Patriot Act and
shall promptly advise the Administrative Agent in writing in the event that any
of such Persons shall determine that any investors in such Persons are in
violation of such act.

6.5. Taxes. Borrower will pay, and will cause each of its Subsidiaries to pay,
when due all taxes, assessments and governmental charges and levies upon them of
their income, profits or Projects, except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside.

6.6. Insurance. Borrower will, and will cause each of its Subsidiaries to,
maintain insurance which is consistent with the representation contained in
Section 5.17 on all their Projects and Borrower will furnish to any Lender upon
reasonable request full information as to the insurance carried.

6.7. Compliance with Laws. Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which they may be subject, the
violation of which is reasonably expected to have a Material Adverse Effect.

 

- 65 -



--------------------------------------------------------------------------------

6.8. Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
their respective Projects in good repair, working order and condition, ordinary
wear and tear excepted.

6.9. Inspection. Borrower will, and will cause each of its Subsidiaries to,
permit the Lenders upon reasonable advance notice, by their respective
representatives and agents, to inspect during regular business hours any of the
Projects, corporate books and financial records of Borrower and each of their
respective Subsidiaries, to examine and make copies of the books of accounts and
other financial records of Parent Guarantor, Borrower and each of their
respective Subsidiaries, and to discuss the affairs, finances and accounts of
Parent Guarantor, Borrower and each of its Subsidiaries with officers thereof,
and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Lenders may designate.

6.10. Maintenance of Status; Modification of Formation Documents. Parent
Guarantor shall at all times maintain its status as a self-directed,
self-administered real estate investment trust in compliance with all applicable
provisions of the Code relating to such status. Neither Parent Guarantor nor
Borrower shall amend any of its articles of incorporation, limited liability
company agreements, or by-laws, as applicable, without the prior written consent
of the Administrative Agent in a manner that is reasonably expected to have a
Material Adverse Effect. Parent Guarantor and Borrower shall not, and shall not
permit any Subsidiary of Borrower to, enter into any amendment or modification
of any formation documents of Borrower or such Subsidiary which would have a
Material Adverse Effect.

6.11. Dividends. Provided there is no then-existing Default hereunder, Parent
Guarantor shall be permitted to declare and pay dividends on its Capital Stock,
and to pay such Preferred Dividends as Parent Guarantor may be contractually
required to make, from time to time in amounts determined by Parent Guarantor,
provided, however, that if a Default hereunder exists, Parent Guarantor may only
declare or pay cash dividends on its Capital Stock or make cash distributions
with respect thereto (including cash dividends paid and cash distributions
actually made with respect to gains on property sales but excluding for purposes
of such calculations any Preferred Dividends) in an aggregate amount not to
exceed the minimum amount required for Parent Guarantor to declare and pay cash
dividends to maintain its status as a real estate investment trust; provided,
however, if a Default from nonpayment of regularly scheduled payments of
interest or principal hereunder, or failure to make a mandatory prepayment due
pursuant to Section 2.8(b), or bankruptcy or insolvency (including pursuant to
Section 7.7 or Section 7.8) exists, or if the Facility Obligations have been
accelerated, neither Parent Guarantor nor Borrower may thereafter pay any
dividends or make any distributions of any type.

6.12. Merger; Sale of Assets. Borrower will not, nor will it permit any of its
Subsidiaries to, without prior notice to the Administrative Agent and without
providing a certification of compliance with the Loan Documents enter into any
merger, including pursuant to a Delaware LLC Division, (other than mergers in
which such entity is the survivor and mergers of Subsidiaries (but not Borrower)
as part of transactions that are Permitted Acquisitions provided that following
such merger the target entity becomes a Wholly-Owned Subsidiary of Borrower
organized under the laws of the United States of America), consolidation,
reorganization or liquidation or transfer or otherwise dispose of all or a
Substantial Portion of their Properties, including, in each case, pursuant to a
Delaware LLC Division, except for (a) such transactions that occur between
Wholly-Owned Subsidiaries or between Borrower and a Wholly-Owned Subsidiary,
provided that following such transaction Borrower remains an entity organized
under the laws of the United States of America, and (b) mergers solely to change
the jurisdiction of organization of a Subsidiary Guarantor, provided that, in
any event, approval in advance by the Required Lenders shall be required for
transfer or disposition in any quarter of assets with an aggregate value greater
than 15% of Consolidated Gross Asset Value, or any merger of the Parent
Guarantor, Company or Subsidiary into another operating entity which would
result in an increase to the Consolidated Gross Asset Value of more than 50%.

 

- 66 -



--------------------------------------------------------------------------------

6.13. Subsidiary Guarantors. Borrower shall cause each of its existing
Wholly-Owned Subsidiaries which owns an Unencumbered Property as of the
Agreement Execution Date, as identified on Schedule 5 attached hereto and made a
part hereof, to execute and deliver to the Administrative Agent the Subsidiary
Guaranty. Borrower shall cause each Wholly-Owned Subsidiary which hereafter owns
an Unencumbered Property to execute and deliver to the Administrative Agent a
joinder in the Subsidiary Guaranty in the form of the Joinder (the “Joinder”)
attached as Exhibit A to the Subsidiary Guaranty not later than the date
required under Section 2.22(ii) above. Borrower covenants and agrees that each
such Subsidiary which it shall cause to execute the Subsidiary Guaranty shall be
fully authorized to do so by its supporting organizational and authority
documents and shall be in good standing in its state of organization and shall
have obtained any necessary foreign qualifications required to conduct its
business. The delivery by Borrower to the Administrative Agent of any such
Joinder shall be deemed a representation and warranty by Borrower that each
Subsidiary which Borrower caused to execute the Subsidiary Guaranty has been
fully authorized to do so by its supporting organizational and authority
documents and is in good standing in its state of organization and has obtained
any necessary foreign qualifications required to conduct its business. If any
Subsidiary Guarantor proposes to incur Indebtedness or sell or contribute all of
its assets or otherwise desires to be released from its obligations under the
Subsidiary Guaranty, then such Subsidiary Guarantor will be released from its
obligations under the Subsidiary Guaranty subject in each case to compliance
with the applicable restrictions and other provisions of Section 2.22(iii). In
addition, effective as of the Investment Grade Ratings Date or any date
thereafter on which Borrower maintains an Investment Grade Rating, Borrower may
request, upon not less than five (5) Business Days prior written notice to the
Administrative Agent, the release of all Subsidiary Guarantors from the
Subsidiary Guaranty other than those that have outstanding Recourse Indebtedness
or Guarantee Obligations (other than the Subsidiary Guaranty), which release
shall be promptly effected by the Administrative Agent so long as no Default or
Unmatured Default shall have occurred and be then continuing. If after such
release pursuant to the foregoing sentence, (x) Borrower desires to add one or
more additional Qualifying Unencumbered Properties to the Unencumbered Property
Pool pursuant to and in accordance with Section 2.22(ii), the owner of such
Qualifying Unencumbered Property shall not be required to deliver a Joinder to
Administrative Agent unless such owner has outstanding Recourse Indebtedness or
Guarantee Obligations (in which case such owner shall be required to deliver a
Joinder and any such required Joinder shall be delivered not later than the date
required under Section 2.22(ii)) or (y) an owner of an Unencumbered Property
that is not a Subsidiary Guarantor (either because, pursuant to this
Section 6.13, such owner was released or not previously required to deliver a
Joinder) acquires outstanding Recourse Indebtedness or Guarantee Obligations
(i) in the first, second or third fiscal quarter of the Consolidated Group, such
owner shall deliver to the Administrative Agent a Joinder not later than 45 days
after the close of such fiscal quarter, and (ii) in the fourth fiscal quarter of
the Consolidated Group, such owner shall deliver to the Administrative Agent a
Joinder not later than 90 days after the close of such fiscal quarter.

6.14. Sale and Leaseback. Borrower will not, nor will it permit any of its
Subsidiaries to, sell or transfer an Unencumbered Property in order to
concurrently or subsequently lease such Property as lessee.

 

- 67 -



--------------------------------------------------------------------------------

6.15. Acquisitions and Investments. Borrower will not, nor will it permit any
Subsidiary of Borrower to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries of Borrower), or commitments therefor, or become or remain a
partner in any partnership or joint venture, or to make any Entity Acquisition
of any Person, except:

(i) Cash Equivalents;

(ii) Investments in existing Subsidiaries of Borrower, Investments in
Subsidiaries of Borrower formed for the purpose of developing or acquiring
industrial properties, or Investments in existing or newly formed joint ventures
and partnerships engaged solely in the business of purchasing, developing,
owning, operating, leasing and managing industrial properties;

(iii) transactions permitted pursuant to Section 6.12;

(iv) Investments permitted pursuant to Section 6.23; and

(v) Entity Acquisitions of Persons whose primary operations consist of the
ownership, development, operation and management of industrial properties;

provided that, after giving effect to such Entity Acquisitions and Investments,
Borrower continues to comply with all its covenants herein. Entity Acquisitions
permitted pursuant to this Section 6.15 shall be deemed to be “Permitted
Acquisitions”.

6.16. Liens. Borrower will not, nor will it permit any of its Subsidiaries to,
create, incur, or suffer to exist any Lien in, of or on the Property of Borrower
or any of its Subsidiaries, except:

(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;

(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;

(iii) Liens arising out of pledges or deposits under workers’ compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(iv) Easements, restrictions and such other encumbrances or charges against real
property as are of a nature generally existing with respect to properties of a
similar character and which do not in any material way affect the marketability
of the same or interfere with the use thereof in the business of Borrower or its
Subsidiaries; and

(v) Liens other than Liens described in subsections (i) through (iv) above
arising in connection with any Indebtedness permitted hereunder to the extent
such Liens will not result in a Default in any of Borrower’s covenants herein.

Liens permitted pursuant to this Section 6.16 shall be deemed to be “Permitted
Liens”.

 

- 68 -



--------------------------------------------------------------------------------

6.17. Affiliates. Borrower will not, nor will it permit any of its Subsidiaries
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to Borrower or such Subsidiary than
Borrower or such Subsidiary would obtain in a comparable arms-length
transaction.

6.18. Swap Contracts. Borrower will not enter into or remain liable upon, nor
will it permit any Subsidiary to enter into or remain liable upon, any Swap
Contract, except to the extent required to protect Borrower and its Subsidiaries
against increases in interest payable by them under variable interest
Indebtedness.

6.19. Variable Interest Indebtedness. Borrower and its Subsidiaries shall not at
any time permit the outstanding principal balance of Consolidated Total
Indebtedness which bears interest at an interest rate that is not fixed through
the maturity date of such Indebtedness to exceed the greater of (i) the
then-current Aggregate Commitment or (ii) twenty-five percent (25%) of
Consolidated Gross Asset Value, unless all of such Indebtedness in excess of
such amount is subject to a Swap Contract which, unless such Swap Contract is
with a Lender or Affiliate of a Lender, or any Person that was a Lender or an
Affiliate of any Lender at the time such Swap Contract was entered into, has
been approved by the Administrative Agent that effectively converts the interest
rate on such excess to a fixed rate.

6.20. Consolidated Tangible Net Worth. Borrower on a consolidated basis with
Parent Guarantor and Borrower’s Subsidiaries shall maintain a Consolidated
Tangible Net Worth of not less than $924,254,859.00 plus seventy-five percent
(75%) of the equity contributions or sales of Capital Stock received by Parent
Guarantor, Borrower or any of Borrower’s Subsidiaries after the Agreement
Execution Date.

6.21. Indebtedness and Cash Flow Covenants. Borrower on a consolidated basis
with Parent Guarantor and Borrower’s Subsidiaries shall not permit:

(i) the Unencumbered Property Pool Leverage Ratio to be greater than sixty
percent (60%) at any time, unless Borrower cures such event as described and
within the time period permitted under Section 2.8(b), and if Borrower elects,
pursuant to written notice to Administrative Agent delivered simultaneously with
the items Borrower is required to provide pursuant to Section 6.1(i), such ratio
shall surge from sixty percent (60%) to sixty-five percent (65%) for a period of
two complete consecutive fiscal quarters following a Material Acquisition;
provided, however, that such surge periods shall occur no more than twice prior
to the Revolving Facility Termination Date;

(ii) the Unsecured Debt Service Coverage to be less than 1.75 to 1.00, at any
time, unless Borrower cures such event as described and within the time period
permitted under Section 2.8(b);

(iii) Consolidated Total Indebtedness, less Unrestricted Cash and Cash
Equivalents, to be more than sixty percent (60%) of Consolidated Gross Asset
Value at any time, and if Borrower elects, pursuant to written notice to
Administrative Agent delivered simultaneously with the items Borrower is
required to provide pursuant to Section 6.1(i), such percentage shall surge from
sixty percent (60%) to sixty-five percent (65%) for a period of two complete
consecutive fiscal quarters following a Material Acquisition; provided, however,
that such surge periods shall occur no more than twice prior to the Revolving
Facility Termination Date;

 

- 69 -



--------------------------------------------------------------------------------

(iv) Adjusted EBITDA to be less than 1.50 times Consolidated Fixed Charges at
any time;

(v) Secured Recourse Indebtedness, in the aggregate at any time, to be more than
ten percent (10%) of Consolidated Gross Asset Value; or

(vi) Secured Indebtedness to, in the aggregate at any time, to be more than
forty percent (40%) of Consolidated Gross Asset Value.

6.22. Environmental Matters. Borrower and its Subsidiaries shall:

(a) Comply with, and use all reasonable efforts to ensure compliance by all
tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply with and maintain, and use all reasonable efforts to ensure
that all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except to the extent that failure to do so is not
be reasonably expected to have a Material Adverse Effect; provided that in no
event shall Borrower or its Subsidiaries be required to modify the terms of
leases, or renewals thereof, with existing tenants (i) at Projects owned by
Borrower or its Subsidiaries as of the date hereof, or (ii) at Projects
hereafter acquired by Borrower or its Subsidiaries as of the date of such
acquisition, to add provisions to such effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that (i) the same are being contested in good faith by appropriate
proceedings and the pendency of such proceedings is not be reasonably expected
to have a Material Adverse Effect, or (ii) Borrower has determined in good faith
that contesting the same is not in the best interests of Borrower and its
Subsidiaries and the failure to contest the same is not be reasonably expected
to have a Material Adverse Effect.

(c) Defend, indemnify and hold harmless Administrative Agent and each Lender,
and their respective officers and directors, from and against any claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature known or unknown, contingent or otherwise, arising
out of, or in any way relating to the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of Borrower,
its Subsidiaries or their Projects (excluding loss arising from actions taken by
the owner of any Unencumbered Property or any other person who is not an
Affiliate of the Borrower from and after the date on which such Unencumbered
Property has been released from the Unencumbered Property Pool) or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing arise out of the gross negligence or
willful misconduct of the party seeking indemnification therefor. This indemnity
shall continue in full force and effect regardless of the termination of this
Agreement.

 

- 70 -



--------------------------------------------------------------------------------

(d) Prior to the acquisition of a new Project after the Agreement Execution
Date, perform or cause to be performed an environmental investigation which
investigation shall include preparation of a “Phase I” report and, if
appropriate in Borrower’s reasonable discretion, a “Phase II” report, in each
case prepared by a recognized environmental engineer in accordance with
customary standards which discloses that the such Project is not in violation of
the representations and covenants set forth in this Agreement, unless such
violation has been disclosed in writing to the Administrative Agent and
remediation actions satisfactory to the Administrative Agent are being taken.

6.23. Permitted Investments.

(a) The Consolidated Group’s aggregate Investment in Investment Affiliates
(valued at the greater of the cash investment in that entity by the Consolidated
Group or the portion of Consolidated Gross Asset Value attributable to such
entity or its assets, as the case may be) shall not at any time exceed fifteen
percent (15%) of Consolidated Gross Asset Value.

(b) The Consolidated Group’s aggregate Investment in Construction in Progress
(with each asset valued at its cost basis) shall not at any time exceed ten
percent (10%) of Consolidated Gross Asset Value.

(c) The Consolidated Group’s aggregate Investment in Unimproved Land (with each
asset valued at its cost basis) shall not at any time exceed five percent (5%)
of Consolidated Gross Asset Value.

(d) The Consolidated Group’s aggregate Investment in Unimproved Land and Drop
Lots (with each asset valued at its cost basis), in the aggregate, shall not at
any time exceed fifteen percent (15%) of Consolidated Gross Asset Value.

(e) Notwithstanding the foregoing individual limitations by type of asset, the
Consolidated Group’s Investment in the above items (a)-(d) in the aggregate
shall not at any time exceed twenty percent (20%) of Consolidated Gross Asset
Value.

6.24. Lease Approvals. Provided no Default shall have occurred and be continuing
hereunder, Borrower may permit any Subsidiary of Borrower to enter into, modify
or amend any Lease without the prior written consent of any Lender, provided
such proposed Lease (a) provides for rental rates and terms comparable to
existing local market rates and terms (taking into account the type and quality
of the tenant, the length of term and the location and the amount of space
rented) as of the date of such Lease is executed by the applicable Subsidiary
and (b) is an arm’s length transaction with a bona fide independent third-party
tenant whose identity and creditworthiness are appropriate for a property
comparable to the applicable Project. Borrower may also permit any Subsidiary of
Borrower to modify, amend or terminate any Lease without the prior approval of
any Lender, provided, however, in the event that any such Subsidiary terminates
a Lease, any termination fee shall be reserved by such Subsidiary and used for
future leasing commission and tenant inducement costs in connection with
reletting such space.

6.25. Prohibited Encumbrances. Borrower agrees that neither Borrower nor any
other member of the Consolidated Group shall (i) create a Lien against any
Project other than a single first-priority mortgage or deed of trust,
(ii) create a Lien on any Capital Stock or other ownership interests in any
member of the Consolidated Group or any Investment Affiliate (other than Liens
against the Capital Stock or other ownership interests in any Subsidiary which
owns only one or more Projects encumbered by a Lien permitted under clause
(i) of this Section 6.25 in favor of the holder of the Lien against such
Project), or (iii) enter into or be subject to any agreement governing any
Indebtedness which constitutes a Negative Pledge (other than restrictions on
further subordinate Liens on Projects or ownership interests therein permitted
to be encumbered under clauses (i) or (ii) of this Section 6.25).

 

- 71 -



--------------------------------------------------------------------------------

6.26. Further Assurances. Borrower shall, at Borrower’s cost and expense and
upon request of the Administrative Agent, execute and deliver or cause to be
executed and delivered, to the Administrative Agent such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

6.27. Distribution of Income to Borrower. Borrower shall cause all of its
Subsidiaries to promptly distribute to Borrower (but not less frequently than
once each fiscal quarter of Borrower unless otherwise approved by the
Administrative Agent), whether in the form of dividends, distributions or
otherwise, all profits, proceeds or other income relating to or arising from
such Subsidiaries’ use, operation, financing, refinancing, sale or other
disposition of their respective assets and properties after (a) the payment by
each such Subsidiary of its debt service and operating expenses for such quarter
and (b) the establishment of reasonable reserves for the payment of operating
expenses not paid on at least a quarterly basis and capital improvements to be
made to such Subsidiary’s assets and properties approved by such Subsidiary in
the ordinary course of business consistent with its past practices or
(c) funding of reserves required by the terms of any deed of trust, mortgage or
similar lien encumbering any Projects of such Subsidiary.

ARTICLE VII.

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1 Nonpayment of any principal payment on any Note (including without
limitation any Advance made to fund a Reimbursement Obligation) when due.

7.2 Nonpayment of interest upon any Note, or of any Facility Fee, or other
payment Obligations under any of the Loan Documents within five (5) Business
Days after the same becomes due.

7.3. The breach of any of the terms or provisions of Article VI.

7.4 Any representation or warranty made or deemed made by or on behalf of Parent
Guarantor, Borrower or any of Borrower’s Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Loan, or
any material certificate or information delivered in connection with this
Agreement or any other Loan Document shall be false on the date as of which made
the result of which is reasonably expected to have a Material Adverse Effect;
provided, however, if such untrue representation and warranty is susceptible of
being cured, upon the same not being cured within thirty (30) days of receipt of
notice from the Administrative Agent.

7.5 The breach by Borrower (other than a breach which constitutes a Default
under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions of this
Agreement which is not remedied within fifteen (15) days after written notice
from the Administrative Agent, or if such breach is not susceptible of being so
remedied using commercially reasonable efforts within such fifteen (15) day
period and so long as Borrower shall have commenced and shall thereafter
diligently pursue cure of the same, such fifteen (15) day period shall be
extended for such time as is reasonably necessary for Borrower to remedy such
breach, such additional period not to exceed ninety (90) days.

 

- 72 -



--------------------------------------------------------------------------------

7.6 Failure of Parent Guarantor, Borrower or any of Borrower’s Subsidiaries to
pay when due any Recourse Indebtedness in excess of $1,000,000 in the aggregate
or any other Consolidated Outstanding Indebtedness (other than the Obligations
hereunder and Indebtedness under Swap Contracts) in excess of $10,000,000 in the
aggregate (collectively, “Material Indebtedness”); or the default by Parent
Guarantor, Borrower or any of Borrower’s Subsidiaries in the performance of any
term, provision or condition contained in any agreement, or any other event
shall occur or condition exist, which causes or permits any such Material
Indebtedness to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or, under any
Swap Contract, the occurrence of an “Early Termination Date” (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which Parent Guarantor, Borrower or any Subsidiary of Borrower is the
Defaulting Party (as defined in such Swap Contract) or (B) any “Termination
Event” (as so defined) under such Swap Contract as to which Parent Guarantor,
Borrower or any Subsidiary of Borrower is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by Parent Guarantor, Borrower
or such Subsidiary of Borrower as a result thereof is greater than $1,000,000.

7.7 Parent Guarantor, Borrower, or any Subsidiary of Borrower shall (i) have an
order for relief entered with respect to it under the Federal bankruptcy laws as
now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it as a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate action to authorize or effect any of
the foregoing actions set forth in this Section 7.7, (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.8 or (vii) admit
in writing its inability to pay its debts generally as they become due.

7.8 A receiver, trustee, examiner, liquidator or similar official shall be
appointed for Parent Guarantor, Borrower or any Subsidiary of Borrower or for
any Substantial Portion of the Property of Parent Guarantor, Borrower or such
Subsidiary, or a proceeding described in Section 7.7(iv) shall be instituted
against Parent Guarantor, Borrower or any such Subsidiary and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of ninety (90) consecutive days.

7.9 Parent Guarantor, Borrower or any of the Subsidiary Guarantors shall fail
within sixty (60) days to pay, bond or otherwise discharge any judgments,
warrants, writs of attachment, execution or similar process or orders for the
payment of money in an amount which, when added to all other judgments,
warrants, writs, executions, processes or orders outstanding against Parent
Guarantor, Borrower or any of the Subsidiary Guarantors would exceed $10,000,000
in the aggregate, which have not been stayed on appeal or otherwise
appropriately contested in good faith.

7.10 Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by Borrower or any
other member of the Controlled Group as withdrawal liability (determined as of
the date of such notification), exceeds $1,000,000 or requires payments
exceeding $500,000 per annum.

 

- 73 -



--------------------------------------------------------------------------------

7.11 Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of Borrower and the other members of the Controlled Group (taken
as a whole) to all Multiemployer Plans which are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the respective plan years of each such Multiemployer
Plan immediately preceding the plan year in which the reorganization or
termination occurs by an amount exceeding $500,000.

7.12 Failure to remediate within the time period permitted by law or
governmental order, after all administrative hearings and appeals have been
concluded (or within a reasonable time in light of the nature of the problem if
no specific time period is so established), environmental problems at Properties
owned by Borrower or any of its Subsidiaries or Investment Affiliates that are
reasonably expected to have a Material Adverse Effect.

7.13 The occurrence of any “Default” as defined in any Loan Document or the
breach of any of the terms or provisions of any Loan Document, which default or
breach continues beyond any period of grace therein provided or any of the Loan
Documents for any reason not being or ceasing to be in full force or effect or
being declared to be null and void.

7.14 Any Change of Control shall occur.

7.15 Any Change in Management shall occur.

7.16 A federal tax lien shall be filed against Parent Guarantor, Borrower or any
of Borrower’s Subsidiaries under Section 6323 of the Code or a lien of the PBGC
shall be filed against Parent Guarantor, Borrower or any of Borrower’s
Subsidiaries under Section 4068 of ERISA and in either case such lien shall
remain undischarged (or otherwise unsatisfied) for a period of sixty (60) days
after the date of filing.

ARTICLE VIII.

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. If any Default described in Sections 7.7 or 7.8 occurs with
respect to Borrower, the obligations of the Lenders to make Loans and to issue
Facility Letters of Credit hereunder shall automatically terminate and the
Facility Obligations shall immediately become due and payable without any
election or action on the part of the Administrative Agent or any Lender. If any
other Default occurs, so long as a Default exists Lenders shall have no
obligation to make any Loans and the Required Lenders, at any time prior to the
date that such Default has been fully cured, may permanently terminate the
obligations of the Lenders to make Loans hereunder and declare the Facility
Obligations to be due and payable, or both, whereupon if the Required Lenders
elected to accelerate (i) the Facility Obligations shall become immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which Borrower hereby expressly waives and (ii) if any automatic or optional
acceleration has occurred, the Administrative Agent, as directed by the Required
Lenders (or if no such direction is given within 30 days after a request for
direction, as the Administrative Agent deems in the best interests of the
Lenders, in its sole discretion), shall use its good faith efforts to collect,
including without limitation, by filing and diligently pursuing judicial action,
all amounts owed by Borrower and any Subsidiary Guarantor under the Loan
Documents.

 

- 74 -



--------------------------------------------------------------------------------

In addition to the foregoing, following the occurrence of a Default and so long
as any Facility Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by the Required Lenders Borrower
shall deposit in the Letter of Credit Collateral Account cash in an amount equal
to the aggregate undrawn face amount of all outstanding Facility Letters of
Credit and all fees and other amounts due or which may become due with respect
thereto. Borrower shall have no control over funds in the Letter of Credit
Collateral Account and shall not be entitled to receive any interest thereon.
Such funds shall be promptly applied by the Administrative Agent to reimburse
the Issuing Bank for drafts drawn from time to time under the Facility Letters
of Credit and associated issuance costs and fees. Such funds, if any, remaining
in the Letter of Credit Collateral Account following the payment of all Facility
Obligations in full shall, unless the Administrative Agent is otherwise directed
by a court of competent jurisdiction, be promptly paid over to Borrower.

If, within 10 days after acceleration of the maturity of the Facility
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default as described in
Sections 7.7 or 7.8 with respect to Borrower) and before any judgment or decree
for the payment of the Facility Obligations due shall have been obtained or
entered, all of the Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to Borrower, rescind and annul such
acceleration and/or termination.

8.2. Amendments. Subject to the provisions of this Article VIII the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement or
waiver shall, without the consent of all Lenders then having a Commitment or
holding Loans hereunder:

(i) Extend the Revolving Facility Termination Date or the Term Facility
Termination Date, or forgive all or any portion of the principal amount of any
Loan or accrued interest thereon or of the Facility Letter of Credit Obligations
or of the Facility Fee, reduce the Applicable Margins or the percentages used to
calculate the Facility Fee (or modify any definition herein which would have the
effect of reducing the Applicable Margins or such percentages) or the underlying
interest rate options or extend the time of payment of any such principal,
interest or fees.

(ii) Release the Parent Guarantor from the Parent Guaranty or release any
Subsidiary Guarantor from the Subsidiary Guaranty, except as permitted in
Section 2.22(iii) and Section 6.13.

(iii) Reduce the percentage specified in the definition of Required Lenders.

(iv) Increase the Aggregate Commitment beyond $600,000,000.

(v) Permit Borrower to assign its rights under this Agreement.

(vi) Amend Sections 8.1, 8.2 (or any other provision of the Agreement which
expressly requires the consent of all Lenders), 8.4 or 11.2 (or any other
provision of the Agreement which expressly requires payments to be made to the
Lenders on a ratable basis).

 

- 75 -



--------------------------------------------------------------------------------

No amendment shall amend, modify or waive (a) this Agreement (including, without
limitation, Section 8.4) or any other Loan Document so as to alter the relative
priorities of Obligations arising under the Loan Documents and Obligations
arising under Related Swap Obligations, in each case, established pursuant to
Section 8.4, or (b) the definition of “Related Swap Obligations”, “Obligations”
or “Swap Contract” (as defined in this Agreement or any applicable Loan
Document) in each case in a manner adverse to any Person party to a Related Swap
Obligation without the written consent of any such Person. No amendment of any
provision of this Agreement relating to the Administrative Agent shall be
effective without the written consent of the Administrative Agent.

8.3. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of Borrower to satisfy the conditions precedent to such Loan shall
not constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the Lenders until the Obligations have
been paid in full.

8.4. Application of Funds. After the acceleration of the Facility Obligations as
provided for in Section 8.1 (or after the Facility Obligations have
automatically become immediately due and payable and Borrower has been required
to make a deposit in the Letter of Credit Collateral Account as set forth in
Section 8.1), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

(i) to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including attorney costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

(ii) to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Bank and amounts payable under Article III), ratably
among them in proportion to the amounts described in this clause (ii) payable to
them;

(iii) to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Facility Letter of Credit Reimbursement
Obligations and other Obligations, ratably among the Lenders and the Issuing
Bank in proportion to the respective amounts described in this clause
(iii) payable to them;

(iv) to (A) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Facility Letter of Credit Reimbursement Obligations,
(B) payment of that portion of the Obligations constituting unpaid Related Swap
Obligations and (C) the deposit into the Letter of Credit Collateral Account of
the undrawn amounts of Letters of Credit, ratably among such three categories of
Obligations in proportion to their respective amounts and then within each such
category ratably among those Lenders and Affiliates of Lenders holding the
Obligations included in such category in proportion to the respective amounts
held by them; and

(v) the balance, if any, after all of such Obligations have been indefeasibly
paid in full or, in the case of the undrawn amounts of Letters of Credit, fully
collateralized, to Borrower or as otherwise required by Law.

 

- 76 -



--------------------------------------------------------------------------------

ARTICLE IX.

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of Borrower
contained in this Agreement shall survive delivery of the Notes and the making
of the Loans herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3. Taxes. Any material taxes (excluding taxes on the overall net income of any
Lender and Excluded Taxes) or other similar assessments or charges made by any
governmental or revenue authority in respect of the Loan Documents shall be paid
by Borrower, together with interest and penalties, if any.

9.4. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.5. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among Borrower, the Administrative Agent and the Lenders and
supersede all prior commitments, agreements and understandings among Borrower,
the Administrative Agent and the Lenders relating to the subject matter thereof.

9.6. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns.

9.7. Expenses; Indemnification. Borrower shall reimburse the Administrative
Agent for any costs, internal charges and out-of-pocket expenses (including,
without limitation, all reasonable fees for consultants and fees and reasonable
expenses for attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent) paid or incurred by the Administrative
Agent in connection with the amendment, modification, and enforcement of the
Loan Documents. Borrower also agrees to reimburse the Administrative Agent and
the Lenders for any reasonable costs, internal charges and out-of-pocket
expenses (including, without limitation, all fees and reasonable expenses for
attorneys for the Administrative Agent and the Lenders, which attorneys may be
employees of the Administrative Agent or the Lenders) paid or incurred by the
Administrative Agent or any Lender in connection with the collection and
enforcement of the Loan Documents (including, without limitation, any workout).
Borrower further agrees to indemnify the Administrative Agent, each Lender and
their Affiliates, and their respective directors, officers, employees and agents
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all fees and reasonable expenses for
attorneys of the indemnified parties, all expenses of litigation or preparation
therefor whether or not the Administrative Agent, or any Lender is a party
thereto) which any of them

 

- 77 -



--------------------------------------------------------------------------------

may pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the Projects, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Loan
hereunder, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment) of the party seeking
indemnification therefor. The obligations of Borrower under this Section shall
survive the termination of this Agreement. This Section 9.7 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc., arising from any non-Tax claim.

9.8. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.9. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with GAAP.

9.10. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

9.11. Nonliability of Lenders. The relationship between Borrower, on the one
hand, and the Lenders and the Administrative Agent, on the other, shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender shall have any fiduciary responsibilities to Borrower. Neither the
Administrative Agent nor any Lender undertakes any responsibility to Borrower to
review or inform Borrower of any matter in connection with any phase of
Borrower’s business or operations. Neither the Administrative Agent nor any
Lender shall have any liability with respect to, and Borrower hereby waives,
releases and agrees not to sue for, any special, indirect, consequential or
punitive damages suffered by Borrower in connection with, arising out of, or in
any way related to the Loan Documents or the transactions contemplated thereby.
Similarly, Borrower shall have no liability with respect to, and the
Administrative Agent and each Lender hereby waives, releases and agrees not to
sue for, any special, indirect, consequential or punitive damages suffered by
any of them in connection with, arising out of, or in any way related to the
Loan Documents or the transactions contemplated thereby, provided however that
Borrower shall remain liable to Administrative Agent and Lenders for
consequential damages to the extent Administrative Agent and/or any of the
Lenders actually is required to pay sums to third parties in respect of any
consequential damages. Administrative Agent, the Issuing Bank, the Swingline
Lender, each Lender and their Affiliates, may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
Affiliates. The Loan Parties agree that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or other implied duty between any Lender, on the one hand, and the Loan Parties,
their equity holders or their affiliates, on the other hand.

9.12. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

- 78 -



--------------------------------------------------------------------------------

9.13. CONSENT TO JURISDICTION. BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY BORROWER AGAINST
THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE
AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN NEW YORK, NEW YORK.

9.14. WAIVER OF JURY TRIAL. BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER

9.15. USA PATRIOT ACT. Each Lender and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower and each Parent
Guarantor and Subsidiary Guarantor that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Parent Guarantor and Subsidiary Guarantor,
which information includes the name and address of the Borrower and each Parent
Guarantor and Subsidiary Guarantor and other information that will allow such
Lender to identify the Borrower and each Parent Guarantor and Subsidiary
Guarantor in accordance with the Act.

9.16. Other Agents. The Co-Syndication Agents shall not have any additional
rights or obligations under the Loan Documents, except for those rights, if any,
as a Lender.

9.17. Acknowledgement and Consent to Bail In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

- 79 -



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

ARTICLE X.

THE ADMINISTRATIVE AGENT

10.1. Appointment. KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender. The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the Ohio
Uniform Commercial Code and (iii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.

10.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.

10.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to Borrower, the
Lenders or any Lender for (i) any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct; or
(ii) any determination by the Administrative Agent that compliance with any law
or any governmental or quasi-governmental rule, regulation, order, policy,
guideline or directive (whether or not having the force of law) requires the
Advances and Commitments hereunder to be classified as being part of a “highly
leveraged transaction”.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (i) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (iii) the satisfaction of any condition specified

 

- 80 -



--------------------------------------------------------------------------------

in Article IV, except receipt of items required to be delivered to the
Administrative Agent; (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection, or priority of any
interest in any collateral security; or (vi) the financial condition of Borrower
or any Subsidiary Guarantor. Except as otherwise specifically provided herein,
the Administrative Agent shall have no duty to disclose to the Lenders
information that is not required to be furnished by Borrower to the
Administrative Agent at such time, but is voluntarily furnished by Borrower to
the Administrative Agent (either in its capacity as Administrative Agent or in
its individual capacity).

10.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders, and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Administrative Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.

10.6. Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.

10.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

10.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (i) for any amounts not reimbursed by Borrower
for which the Administrative Agent is entitled to reimbursement by Borrower
under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent’s express obligations and undertakings to the Lenders which is not cured
after written notice and within the period described in Section 10.3, The
obligations of the Lenders and the Administrative Agent under this Section 10.8
shall survive payment of the Obligations and termination of this Agreement.

 

- 81 -



--------------------------------------------------------------------------------

10.9. Rights as a Lender. In the event the Administrative Agent is a Lender, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Loan Document as any Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall, at
any time when the Administrative Agent is a Lender, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. The
Administrative Agent may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with Borrower
or any of its Subsidiaries in which Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Administrative Agent,
in its individual capacity, is not obligated to remain a Lender.

10.10. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Lender also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.

10.11. Successor Administrative Agent. Except as otherwise provided below,
KeyBank National Association shall at all times serve as the Administrative
Agent during the term of this Facility. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign. If the Administrative Agent shall be grossly negligent in the
performance of its obligations hereunder, the Administrative Agent may be
removed by written notice received by the Administrative Agent from all Lenders
holding 66 2/3% of that portion of the Aggregate Commitment not held by the
Administrative Agent, such removal to be effective on the date specified by the
other Lenders. Upon any such resignation or removal, the Required Lenders shall
have the right to appoint, on behalf of Borrower and the Lenders, a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders within thirty days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of Borrower and the
Lenders, a successor Administrative Agent. Notwithstanding the previous
sentence, the Administrative Agent may at any time without the consent of
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder. If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and Borrower shall make all payments in respect of the Obligations to
the applicable Lender and for all other purposes shall deal directly with the
Lenders. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed

 

- 82 -



--------------------------------------------------------------------------------

Administrative Agent. Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents.

10.12. Notice of Defaults. If a Lender becomes aware of a Default or Unmatured
Default, such Lender shall notify the Administrative Agent of such fact provided
that the failure to give such notice shall not create liability on the part of a
Lender. Upon receipt of such notice that a Default or Unmatured Default has
occurred, the Administrative Agent shall notify each of the Lenders of such
fact.

10.13. Requests for Approval. If the Administrative Agent requests in writing
the consent or approval of a Lender, such Lender shall respond and either
approve or disapprove definitively in writing to the Administrative Agent within
ten (10) Business Days (or sooner if such notice specifies a shorter period for
responses based on Administrative Agent’s good faith determination that
circumstances exist warranting its request for an earlier response) after such
written request from the Administrative Agent. Notwithstanding anything to the
contrary contained herein, the failure of a Lender to respond with such a
written approval or disapproval within such time period shall not result in such
Lender becoming a Defaulting Lender.

10.14. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law.

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder; third,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) satisfy such Defaulting Lender’s
potential future funding obligations to the Issuing Bank under Article IIA with
respect to any then outstanding Facility Letters of Credit; fifth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations

 

- 83 -



--------------------------------------------------------------------------------

under this Agreement; sixth, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and seventh, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
Reimbursement Obligation in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Facility Letters of Credit were issued at a time when the conditions set forth
in Article IV were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Reimbursement Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Reimbursement Obligations owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in Reimbursement Obligations
and Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed or to be owed
by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Each Defaulting Lender shall be entitled to receive Facility Fees for any
period during which that Lender is a Defaulting Lender only to extent allocable
to the outstanding principal amount of the Revolving Loans funded by it rather
than the Defaulting Lender’s Revolving Commitment.

(B) Each Defaulting Lender shall be entitled to receive Facility Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its applicable Percentage of the stated amount of
Facility Letters of Credit for which amounts are being held by the
Administrative Agent pursuant to Section 10.14(a)(ii) for application to the
obligations of such Defaulting Lender.

(C) With respect to any Facility Fee or Facility Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Reimbursement Obligations or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the Issuing Bank and the Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to the Issuing Bank’s or Swingline Lender’s exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Reimbursement Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that such reallocation does not cause such Non-Defaulting Lender’s share of the
aggregate Outstanding Revolving Amount to exceed such Non-Defaulting Lender’s
Revolving Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

- 84 -



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Facility Letters of
Credit and Swingline Loans to be held pro rata by the Lenders in accordance with
their Revolving Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE XI.

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if Borrower becomes insolvent, however evidenced,
or any Default occurs, any and all deposits (including all account balances,
whether provisional or final and whether or not collected or available) and any
other Indebtedness at any time held or owing by any Lender or any of its
Affiliates to or for the credit or account of Borrower may be offset and applied
toward the payment of the Obligations owing to such Lender at any time prior to
the date that such Default has been fully cured, whether or not the Obligations,
or any part hereof, shall then be due.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to their Loans. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

ARTICLE XII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of Borrower and the Lenders and
their respective successors and assigns, except that (i) Borrower shall not have
the right to assign its rights or obligations under the Loan Documents and
(ii) any assignment by any Lender must be made in compliance with

 

- 85 -



--------------------------------------------------------------------------------

Section 12.3. The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (y) in the case of a
Lender which is a fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Administrative Agent may treat the Person
which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

12.2. Participations.

(i) Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks, financial institutions, pension funds, or any other funds or
entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents. In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, all amounts payable by Borrower under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

(ii) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Commitment in which such Participant has an interest
which would require consent of all the Lenders pursuant to the terms of
Section 8.2 or of any other Loan Document.

(iii) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other obligation is in registered form under Section

 

- 86 -



--------------------------------------------------------------------------------

5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The Participant Register shall be
available for inspection by Borrower and Administrative Agent, at any reasonable
time and upon reasonable prior notice. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(iv) Benefit of Setoff. Borrower agrees that each Participant which has
previously advised Borrower in writing of its purchase of a participation in a
Lender’s interest in its Loans shall be deemed to have the right of setoff
provided in Section 11.1 in respect of its participating interest in amounts
owing under the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under the Loan
Documents. Each Lender shall retain the right of setoff provided in Section 11.1
with respect to the amount of participating interests sold to each Participant,
provided that such Lender and Participant may not each setoff amounts against
the same portion of the Obligations, so as to collect the same amount from
Borrower twice. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 11.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 11.2 as if
each Participant were a Lender.

(v) Benefit of Certain Provisions. Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.1, 3.2 and 3.5 (subject to the
requirements and limitations therein, including the requirements under Sections
3.5(f) (it being understood that the documentation required under Section 3.5(f)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment; provided that such
Participant shall not be entitled to receive any greater payment under
Section 3.5, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.

12.3. Assignments.

(i) Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to any
Eligible Assignee all or any portion (greater than or equal to $5,000,000 for
each assignee, so long as the hold position of the assigning Lender is not less
than $5,000,000) of its rights and obligations under the Loan Documents. Such
assignment shall be substantially in the form of Exhibit D hereto or in such
other form as may be agreed to by the parties thereto. The consent of the
Administrative Agent shall be required prior to an assignment becoming effective
with respect to an Eligible Assignee which is not a Lender or an Affiliate
thereof. Such consent shall not be unreasonably withheld or delayed.

(ii) Effect; Effective Date. Upon (i) delivery to the Administrative Agent of a
notice of assignment, substantially in the form attached as Exhibit “I” to
Exhibit D hereto (a “Notice of Assignment”), together with any consents required
by Section 12.3(i), and (ii) payment of a $3,500 fee by the assignor or assignee
to the Administrative Agent for processing such assignment, such assignment
shall become effective on the effective date

 

- 87 -



--------------------------------------------------------------------------------

specified in such Notice of Assignment. The Notice of Assignment shall contain a
representation by the Eligible Assignee to the effect that none of the
consideration used to make the purchase of the Commitment and Loans under the
applicable assignment agreement are “plan assets” as defined under ERISA and
that the rights and interests of the Eligible Assignee in and under the Loan
Documents will not be “plan assets” under ERISA. On and after the effective date
of such assignment, subject to acceptance and recording thereof by the
Administrative Agent pursuant to Section 12.3(iii), from and after the effective
date specified in such Notice of Assignment, such Eligible Assignee shall for
all purposes be a Lender party to this Agreement and any other Loan Document
executed by the Lenders and shall have all the rights and obligations of a
Lender under the Loan Documents, to the same extent as if it were an original
party hereto, and no further consent or action by Borrower, the Lenders or the
Administrative Agent shall be required to release the transferor Lender, and the
transferor Lender shall automatically be released on the effective date of such
assignment, with respect to the percentage of the Aggregate Commitment and Loans
assigned to such Eligible Assignee. Upon the consummation of any assignment to a
Eligible Assignee pursuant to this Section 12.3(ii), the transferor Lender, the
Administrative Agent and Borrower shall make appropriate arrangements so that
replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Eligible Assignee, in each
case in principal amounts reflecting their Commitment, as adjusted pursuant to
such assignment.

(iii) Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of Borrower, shall maintain at one of its U.S. offices a copy of each
Notice of Assignment delivered to it and shall record in its records the names
and addresses of such Eligible Assignees as Lenders hereunder and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, such Eligible Assignee as a Lender pursuant to the terms hereof (the
“Register”). The Register shall be conclusive absent manifest error, and
Borrower, Administrative Agent and Lenders shall treat each Eligible Assignee
whose name is so recorded as a Lender hereunder for all purposes of this
Agreement. This Section 12.3(iii) shall be construed so that the Obligations are
at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code and any related regulations (and any
other relevant or successor provisions of the Code or the regulations
promulgated thereunder). The Register shall be available for inspection by
Borrower and any Lender, at any reasonable time and upon reasonable prior
notice.

12.4. Dissemination of Information. Borrower authorizes each Lender to disclose
to any Participant or Eligible Assignee or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of Borrower and its Subsidiaries, subject to
Section 9.11 of this Agreement.

12.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.

 

- 88 -



--------------------------------------------------------------------------------

ARTICLE XIII.

NOTICES

13.1. Giving Notice. Except as otherwise permitted by Section 2.14 with respect
to certain notices, all notices and other communications provided to any party
hereto under this Agreement or any other Loan Document shall be in writing or by
facsimile or by email (if confirmed in writing as provided below) and addressed
or delivered to such party at its address set forth below its signature hereto
or at such other address (or to counsel for such party) as may be designated by
such party in a notice to the other parties. Any notice, if mailed and properly
addressed with postage prepaid, shall be deemed given when received; any notice,
if transmitted by facsimile, shall be deemed given when transmitted and any
notice, if transmitted by email, shall be deemed given when transmitted
(provided a copy of such notice is also sent by overnight delivery service on
the date of such email).

13.2. Change of Address. Borrower, the Administrative Agent and any Lender may
each change the address for service of notice upon it by a notice in writing to
the other parties hereto.

ARTICLE XIV.

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by Borrower and the Lenders and each party
has notified the Administrative Agent by telex or telephone, that it has taken
such action.

(Remainder of page intentionally left blank.)

 

- 89 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, the Administrative Agent and the Lenders have
executed this Agreement as of the date first above written.

 

TERRENO REALTY LLC, a Delaware limited liability company By:   TERRENO REALTY
CORPORATION, a Maryland corporation, its sole member   By:   /S/ Jaime J. Cannon
  Print Name: Jaime J. Cannon   Title: Chief Financial Officer Address for
Notices: 101 Montgomery Street Suite 200 San Francisco CA 94104

 

S-1



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

Individually and as Administrative Agent

By:   /S/ Jason Weaver

Print Name: Jason Weaver Title: Senior Vice President 127 Public Square, 8th
Floor OH-01-27-0844 Cleveland, OH 44114 Attention: Jason Weaver Phone:
216.689.7984 Facsimile: 216.689.5819 Email: Jason_Weaver@KeyBank.com With a copy
to: KeyBank Real Estate Capital 1200 Abernathy Road, NE Suite 1550 GA-03-40-0900
Atlanta, GA 30328 Phone: 770-510-2136 Facsimile: 216-370-6206 Attention: Wolsley
Grannum Email: Wolsley_E_Grannum@keybank.com

 

S-2



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /S/ David C. Drouillard

Print Name: David C. Drouillard Title: Senior Vice President PNC Real Estate 300
Fifth Avenue, PT-PTWR-15-1 Pittsburgh, PA 15222-2401 Phone: 412-762-5329
Facsimile: 412-762-6500 Attention: Patrick Muto Email: patrick.muto@pnc.com

 

S-3



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., formerly known as Union Bank, N.A. By:   /S/ Susan
Tomasetta

SPrint Name: Susan Tomasetta Title: Vice President 3151 East Imperial Highway,
1st Fl. Brea, CA 92821 Phone: 714-985-2316 Facsimile: 949-752-8361 Attention:
Abigail Duenas Email: Abigail.Duenas@unionbank.com

 

S-4



--------------------------------------------------------------------------------

REGIONS BANK By:   /S/ Nicholas R. Frerman Print Name: Nicholas R. Frerman
Title: Vice President Regions Bank 615 College Street, Suite 500 Charlotte, NC
28202 Phone: (704) 362-3573 Facsimile: (704) 362-3576 Attention: Kyle Upton
Email: kyle.upton@regions.com

 

S-5



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:   /S/ Michael F. Diemer

Print Name: Michael F. Diemer Title: Vice President US Bank 345 California
Street, 6th Floor San Francisco, CA 94104 Phone: 415-774-2251 Facsimile:
415-774-2209 Attention: Michael F. Diemer Email: Michael.diemer@usbank.com

 

S-6



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:   /S/ Annie K. Carr

Print Name: Annie K. Carr Title: Authorized Signatory Thierry C. Le Jouan c/o
Goldman, Sachs & Co. 30 Hudson Street, 4th Floor Jersey City, NJ 07302 Phone:
(212) 934-3921 Facsimile: (917) 977-3966 Attention: Thierry C. Le Jouan Email:
gsd.link@gs.com

 

S-7



--------------------------------------------------------------------------------

EXHIBIT A

AMENDMENT REGARDING INCREASE

This Amendment to Credit Agreement (the “Amendment”) is made as of ________,
20__, by and among Terreno Realty LLC (the “Borrower”), KeyBank National
Association, as “Administrative Agent,” and one or more existing or new
“Lenders” shown on the signature pages hereof.

R E C I T A L S

A. Borrower, Administrative Agent and certain other Lenders have entered into a
Fifth Amended and Restated Senior Credit Agreement dated as of October 19, 2018
(as amended, the “Credit Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the Credit Agreement.

B. Pursuant to the terms of the Credit Agreement, the Lenders have agreed to
provide Borrower with a revolving credit facility in an aggregate principal
amount of up to $250,000,000 and two (2) term loans, one in the amount of
$50,000,000 and one in the amount of up to $100,000,000. Borrower and the
Administrative Agent on behalf of the Lenders now desire to amend the Credit
Agreement in order to, among other things (i) increase the Aggregate Commitment
to $            ; and (ii) admit [name of new banks] as “Lenders” under the
Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENTS

1. The foregoing Recitals to this Amendment hereby are incorporated into and
made part of this Amendment.

2. From and after _________, ____ (the “Effective Date”) (i) [name of new banks]
shall be considered as “Lenders” under the Credit Agreement and the Loan
Documents, and (ii) [name of existing Lenders] shall each be deemed to have
increased its Revolving Commitment, Term A Commitment or Term B Commitment, as
applicable, to the amount shown on the revised Schedule I to the Credit
Agreement attached to this Amendment, each having a Revolving Commitment, Term A
Commitment and Term B Commitment in the amount shown thereon. Borrower shall, on
or before the Effective Date, execute and deliver to each new Lender a Note to
evidence the Loans to be made by such Lender.

3. From and after the Effective Date, the Aggregate Commitment shall equal
__________ Million Dollars ($___,000,000), the Aggregate Revolving Commitment
shall equal _____ Million Dollars ($_________) the total Term A Commitments
shall equal _____ Million Dollars ($_________) and the total Term B Commitments
shall equal _____ Million Dollars ($_________).

4. For purposes of Section 13.1 of the Credit Agreement (Giving Notice), the
address(es) and facsimile number(s) for [name of new banks] shall be as
specified below their respective signature(s) on the signature pages of this
Amendment.

 

A-1



--------------------------------------------------------------------------------

5. Borrower hereby represents and warrants that, as of the Effective Date, there
is no Default or Unmatured Default, the representations and warranties contained
in Article V of the Credit Agreement are true and correct in all material
respects as of such date and Borrower has no offsets or claims against any of
the Lenders.

6. As expressly modified as provided herein, the Credit Agreement shall continue
in full force and effect.

7. This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

TERRENO REALTY LLC, a Delaware limited liability company By:   TERRENO REALTY
CORPORATION, a Maryland corporation, its sole member By:    

Print Name:    

Title:    

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

By:    

Print Name:    

Title:    

[NAME OF NEW LENDER]

By:    

Print Name:    

Title:    

[Address of New Lender]

Phone:

   

Facsimile:

   

Attention:

   

Amount of Revolving Commitment:

   

Amount of Term Commitment:

   

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF [REVOLVING][TERM] NOTE

[__________, 2018]

Terreno Realty LLC, a limited liability company formed under the laws of the
State of Delaware (the “Borrower”), promises to pay to                         
(the “Lender”) the aggregate unpaid principal amount of all [Revolving][Term A]
[Term B] Loans made by the Lender to Borrower pursuant to Article II of the
Fifth Amended and Restated Senior Credit Agreement (as the same may be amended
or modified, the “Agreement”) hereinafter referred to, in immediately available
funds at the main office of KeyBank National Association in Cleveland, Ohio, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. Borrower shall
pay remaining unpaid principal of and accrued and unpaid interest on the Loans
in full on the [Revolving][Term A][Term B] Facility Termination Date or such
earlier date as may be required under the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder, subject to the terms of Section 2.14 of the Agreement.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Fifth Amended and Restated Senior Credit Agreement, dated as of
the date hereof among Borrower, KeyBank National Association, individually and
as Administrative Agent, and the other Lenders named therein, to which
Agreement, as it may be amended from time to time, reference is hereby made for
a statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

If there is a Default under the Agreement or any other Loan Document and Agent
exercises the remedies provided under the Agreement and/or any of the Loan
Documents for the Lenders, then in addition to all amounts recoverable by the
Administrative Agent and the Lenders under such documents, Agent and the Lenders
shall be entitled to receive reasonable attorneys’ fees and expenses incurred by
Agent and the Lenders in connection with the exercise of such remedies.

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of Borrower and any endorsers hereof.

This Note shall be governed and construed under the internal laws of the State
of New York.

 

B-1



--------------------------------------------------------------------------------

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

 

TERRENO REALTY LLC, a Delaware limited liability company By:   TERRENO REALTY
CORPORATION, a Maryland corporation, its sole member

  By:    

    Name: Jaime J. Cannon     Title: Chief Financial Officer

 

2



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

KeyBank National Association, as Administrative Agent

Attention: Jason Weaver

127 Public Square, 8th Floor

OH-01-27-0844

Cleveland, OH 44114

 

  Re:

Fifth Amended and Restated Senior Credit Agreement dated as of October 19, 2018
(as amended, modified, supplemented, restated, or renewed, from time to time,
the “Agreement”) between TERRENO REALTY LLC (the “Borrower”), and KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent for itself and the other lenders
parties thereto from time to time (“Lenders”).

Reference is made to the Agreement. Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.

Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lenders pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.

The undersigned hereby further certifies to the Lenders that:

1. Compliance with Financial Covenants. Schedule A attached hereto sets forth
financial data and computations evidencing Borrower’s compliance with certain
covenants of the Agreement, all of which data and computations are true,
complete and correct.

2. Review of Condition. The undersigned has reviewed the terms of the Agreement,
including, but not limited to, the representations and warranties of Borrower
set forth in the Agreement and the covenants of Borrower set forth in the
Agreement, and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the transactions and condition of Borrower
through the reporting periods.

3. Representations and Warranties. To the undersigned’s actual knowledge, the
representations and warranties of Borrower contained in the Loan Documents,
including those contained in the Agreement, are true and accurate in all
material respects as of the date hereof and were true and accurate in all
material respects at all times during the reporting period (other than those
representations made as of a specific date which Borrower certifies were true as
of such date) except as expressly noted on Schedule B hereto.

4. Covenants. To the undersigned’s actual knowledge, during the reporting
period, Borrower observed and performed all of the respective covenants and
other agreements under the Agreement and the Loan Documents, and satisfied each
of the conditions contained therein to be observed, performed or satisfied by
Borrower, except as expressly noted on Schedule B hereto.

 

C-1



--------------------------------------------------------------------------------

5. No Default. To the undersigned’s actual knowledge, no Default exists as of
the date hereof or existed at any time during the reporting period, except as
expressly noted on Schedule B hereto.

IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of ______________, 20__.

 

TERRENO REALTY LLC, a Delaware limited liability company By:   TERRENO REALTY
CORPORATION, a Maryland corporation, its sole member

  By:    

 

     Name:

   

 

  Title:

   

 

C-2



--------------------------------------------------------------------------------

SCHEDULE A

COMPLIANCE CALCULATIONS

 

C-3



--------------------------------------------------------------------------------

SCHEDULE B

EXCEPTIONS, IF ANY

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment Agreement”) between _______ (the
“Assignor”) and ____________________(the “Assignee”) is dated as of __________.
The parties hereto agree as follows:

1. PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement (which,
as it may be amended, modified, renewed or extended from time to time is herein
called the “Credit Agreement”) described in Item 1 of Schedule 1 attached hereto
(“Schedule 1”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to them in the Credit Agreement.

2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents. The Revolving
Commitment and Term Commitment (or Loans, if the applicable Commitment has been
terminated) purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.

3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of Schedule
1 or two (2) Business Days (or such shorter period agreed to by the
Administrative Agent) after a Notice of Assignment substantially in the form of
Exhibit “I” attached hereto has been delivered to the Administrative Agent. Such
Notice of Assignment must include the consent of the Administrative Agent
required by Section 12.3.1 of the Credit Agreement. In no event will the
Effective Date occur if the payments required to be made by the Assignee to the
Assignor on the Effective Date under Sections 4 and 5 hereof are not made on the
proposed Effective Date. The Assignor will notify the Assignee of the proposed
Effective Date no later than the Business Day prior to the proposed Effective
Date. As of the Effective Date, (i) the Assignee shall have the rights and
obligations of a Lender under the Loan Documents with respect to the rights and
obligations assigned to the Assignee hereunder and (ii) the Assignor shall
relinquish its rights and be released from its corresponding obligations under
the Loan Documents with respect to the rights and obligations assigned to the
Assignee hereunder.

4. PAYMENTS OBLIGATIONS. On and after the Effective Date, the Assignee shall be
entitled to receive from the Administrative Agent all payments of principal,
interest and fees with respect to the interest assigned hereby. The Assignee
shall advance funds directly to the Administrative Agent with respect to all
Loans and reimbursement payments made on or after the Effective Date with
respect to the interest assigned hereby. [In consideration for the sale and
assignment of Loans hereunder, (i) the Assignee shall pay the Assignor, on the
Effective Date, an amount equal to the principal amount of the portion of all
Base Rate Loans assigned to the Assignee hereunder and (ii) with respect to each
LIBOR Loan made by the Assignor and assigned to the Assignee hereunder which is
outstanding on the Effective Date, (a) on the last day of the LIBOR Interest
Period therefor or (b) on such earlier date agreed to by the Assignor and the
Assignee or (c) on the date on which any such LIBOR Loan either becomes due (by
acceleration or otherwise) or is prepaid (the date as described in the foregoing
clauses (a), (b) or (c) being hereinafter referred to as the “LIBOR Rate Due
Date”), the Assignee shall pay the Assignor an amount equal to the principal
amount of the portion of such LIBOR

 

D-1



--------------------------------------------------------------------------------

Loan assigned to the Assignee which is outstanding on the LIBOR Rate Due Date.
If the Assignor and the Assignee agree that the applicable LIBOR Rate Due Date
for such LIBOR Loan shall be the Effective Date, they shall agree, solely for
purposes of dividing interest paid by Borrower on such LIBOR Loan, to an
alternate interest rate applicable to the portion of such Loan assigned
hereunder for the period from the Effective Date to the end of the related LIBOR
Interest Period (the “Agreed Interest Rate”) and any interest received by the
Assignee in excess of the Agreed Interest Rate, with respect to such LIBOR Loan
for such period, shall be remitted to the Assignor. [In the event interest for
any period from the Effective Date to but not including the LIBOR Rate Due Date
is not paid when due by Borrower with respect to any LIBOR Loan sold by the
Assignor to the Assignee hereunder, the Assignee shall pay to the Assignor
interest for such period on the portion of such LIBOR Loan sold by the Assignor
to the Assignee hereunder at the applicable rate provided by the Credit
Agreement.] In the event a prepayment of any LIBOR Loan which is existing on the
Effective Date and assigned by the Assignor to the Assignee hereunder occurs
after the Effective Date but before the applicable LIBOR Rate Due Date, the
Assignee shall remit to the Assignor any excess of the funding indemnification
amount paid by Borrower under Section 3.4 of the Credit Agreement on account of
such prepayment with respect to the portion of such LIBOR Loan assigned to the
Assignee hereunder over the amount which would have been paid if such prepayment
amount were calculated based on the Agreed Interest Rate and only covered the
portion of the LIBOR Interest Period after the Effective Date. The Assignee will
promptly remit to the Assignor (i) the portion of any principal payments
assigned hereunder and received from the Administrative Agent with respect to
any LIBOR Loan prior to its LIBOR Rate Due Date and (ii) any amounts of interest
on Loans and fees received from the Administrative Agent which relate to the
portion of the Loans assigned to the Assignee hereunder for periods prior to the
Effective Date, in the case of Base Rate Loans or fees, or the LIBOR Rate Due
Date, in the case of LIBOR Loans, and not previously paid by the Assignee to the
Assignor.]* In the event that either party hereto receives any payment to which
the other party hereto is entitled under this Assignment Agreement, then the
party receiving such amount shall promptly remit it to the other party hereto.

*Each Assignor may insert its standard payment provisions in lieu of the payment
terms included in this Exhibit.

5. FEES PAYABLE BY THE ASSIGNEE. The Assignee shall pay to the Assignor a fee on
each day on which a payment of interest or facility fees is made under the
Credit Agreement with respect to the amounts assigned to the Assignee hereunder
(other than a payment of interest or facility fees attributable to the period
prior to the Effective Date or, in the case of LIBOR Loans, the Payment Date,
which the Assignee is obligated to deliver to the Assignor pursuant to Section 4
hereof). The amount of such fee shall be the difference between (i) the interest
or fee, as applicable, paid with respect to the amounts assigned to the Assignee
hereunder and (ii) the interest or fee, as applicable, which would have been
paid with respect to the amounts assigned to the Assignee hereunder if each
interest rate was calculated at the rate of ___% rather than the actual
percentage used to calculate the interest rate paid by Borrower or if the
Facility Fee was calculated at the rate of ____% rather than the actual
percentage used to calculate the Facility Fee paid by Borrower, as applicable.
In addition, the Assignee agrees to pay ___% of the fee required to be paid to
the Administrative Agent in connection with this Assignment Agreement.

6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY. The
Assignor represents and warrants that it is the legal and beneficial owner of
the interest being assigned by it hereunder, that such interest is free and
clear of any adverse claim created by the Assignor and that it has all necessary
right and authority to enter into this Assignment. It is understood and agreed
that the assignment and assumption hereunder are made without recourse to the
Assignor and that the Assignor makes no other representation or warranty of

 

D-2



--------------------------------------------------------------------------------

any kind to the Assignee. Neither the Assignor nor any of its officers,
directors, employees, agents or attorneys shall be responsible for (i) the due
execution, legality, validity, enforceability, genuineness, sufficiency or
collectability of any Loan Document, including without limitation, documents
granting the Assignor and the other Lenders a security interest in assets of
Borrower or any guarantor, (ii) any representation, warranty or statement made
in or in connection with any of the Loan Documents, (iii) the financial
condition or creditworthiness of Borrower or any guarantor, (iv) the performance
of or compliance with any of the terms or provisions of any of the Loan
Documents, (v) inspecting any of the Property, books or records of Borrower,
(vi) the validity, enforceability, perfection, priority, condition, value or
sufficiency of any collateral securing or purporting to secure the Loans or
(vii) any mistake, error of judgment, or action taken or omitted to be taken in
connection with the Loans or the Loan Documents.

7. REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information at it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (iii) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto,
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, (v) agrees that its payment instructions and notice
instructions are as set forth in the attachment to Schedule 1, (vi) confirms
that none of the funds, monies, assets or other consideration being used to make
the purchase and assumption hereunder are “plan assets” as defined under ERISA
and that its rights, benefits and interests in and under the Loan Documents will
not be “plan assets” under ERISA, [and (vii) attaches the forms prescribed by
the Internal Revenue Service of the United States certifying that the Assignee
is entitled to receive payments under the Loan Documents without deduction or
withholding of any United States federal income taxes].**

**to be inserted if the Assignee is not incorporated under the laws of the
United States, or a state thereof.

8. INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment Agreement.

9. SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have the
right pursuant to Section 12.3.1 of the Credit Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (i) any such subsequent assignment does not violate any of the terms and
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Loan Documents has been obtained and (ii) unless the prior written consent
of the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.

 

D-3



--------------------------------------------------------------------------------

10. REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Aggregate
Commitment occurs between the date of this Assignment Agreement and the
Effective Date, the percentage interest specified in Item 3 of Schedule 1 shall
remain the same, but the dollar amount purchased shall be recalculated based on
the reduced Aggregate Commitment.

11. ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

12. GOVERNING LAW. This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of New York.

13. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

[NAME OF ASSIGNOR]

By:     Title:    

[NAME OF ASSIGNEE]

By:     Title:    

 

D-4



--------------------------------------------------------------------------------

SCHEDULE 1

to Assignment Agreement

 

1.  Description and Date of Credit Agreement:    

2.  Date of Assignment Agreement:

 

_______________ ___, ___

3.  Amounts (As of Date of Item 2 above):    

a.   Aggregate Commitment

 

    (Loans)* under

 

    Credit Agreement

  $                                             

b.  Assignee’s Percentage

 

    of the Aggregate Commitment

    purchased under this

 

    Assignment Agreement**

  _____________________% 4.  Amount of Assignee’s (Loan Amount)**    
    Commitment Purchased under this    

    Assignment Agreement:

  $                                              5.  Proposed Effective Date:  
 

 

Accepted and Agreed:     [NAME OF ASSIGNOR]     [NAME OF ASSIGNEE]
By:                                     
                                                     By:
Title:                                    
                                                   Title:

 

*

If a Commitment has been terminated, insert outstanding Loans in place of
Commitment

**

Percentage taken to 10 decimal places

 

D-5



--------------------------------------------------------------------------------

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

Attach Assignor’s Administrative Information Sheet, which must

include notice address for the Assignor and the Assignee

 

D-6



--------------------------------------------------------------------------------

EXHIBIT “I”

to Assignment Agreement

NOTICE OF ASSIGNMENT

____________________, 20__

 

To:

 KeyBank Real Estate Capital

 

 1200 Abernathy Road, NE

 

 Suite 1550

 

 GA-03-40-0900

 

 Atlanta, GA 30328

 

 Phone: 770-510-2136

 

 Facsimile: 216-370-6206

 

 Attention: Wolsley Grannum

 

 Email: Wolsley_E_Grannum@keybank.com

From: [NAME OF ASSIGNOR] (the “Assignor”)

  [NAME OF ASSIGNEE] (the “Assignee”)

1. We refer to that Credit Agreement (the “Credit Agreement”) described in Item
1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings attributed to them in
the Credit Agreement.

2. This Notice of Assignment (this “Notice”) is given and delivered to the
Administrative Agent pursuant to Section 12.3.2 of the Credit Agreement.

3. The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of _______________, 20__, (the “Assignment”), pursuant to which, among
other things, the Assignor has sold, assigned, delegated and transferred to the
Assignee, and the Assignee has purchased, accepted and assumed from the Assignor
the percentage interest specified in Item 3 of Schedule 1 of all outstandings,
rights and obligations under the Credit Agreement. The Effective Date of the
Assignment shall be the later of the date specified in Item 5 of Schedule 1 or
two (2) Business Days (or such shorter period as agreed to by the Administrative
Agent) after this Notice of Assignment and any fee required by Section 12.3.2 of
the Credit Agreement have been delivered to the Administrative Agent, provided
that the Effective Date shall not occur if any condition precedent agreed to by
the Assignor and the Assignee has not been satisfied.

4. The Assignor and the Assignee hereby give to the Administrative Agent notice
of the assignment and delegation referred to herein. The Assignor will confer
with the Administrative Agent before the date specified in Item 5 of Schedule 1
to determine if the Assignment Agreement will become effective on such date
pursuant to Section 3 hereof, and will confer with the Administrative Agent to
determine the Effective Date pursuant to Section 3 hereof if it occurs
thereafter. The Assignor shall notify the Administrative Agent if the Assignment
Agreement does not become effective on any proposed Effective Date as a result
of the failure to satisfy the conditions precedent agreed to by the Assignor and
the Assignee. At the request of the Administrative Agent, the Assignor will give
the Administrative Agent written confirmation of the satisfaction of the
conditions precedent.

 

D-7



--------------------------------------------------------------------------------

5. The Assignor or the Assignee shall pay to the Administrative Agent on or
before the Effective Date the processing fee of $3,500 required by
Section 12.3.2 of the Credit Agreement.

6. If Notes are outstanding on the Effective Date, the Assignor and the Assignee
request and direct that the Administrative Agent prepare and cause Borrower to
execute and deliver new Notes or, as appropriate, replacements notes, to the
Assignor and the Assignee. The Assignor and, if applicable, the Assignee each
agree to deliver to the Administrative Agent the original Note received by it
from Borrower upon its receipt of a new Note in the appropriate amount.

7. The Assignee advises the Administrative Agent that notice and payment
instructions are set forth in the attachment to Schedule 1.

8. The Assignee hereby represents and warrants that none of the funds, monies,
assets or other consideration being used to make the purchase pursuant to the
Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.

9. The Assignee authorizes the Administrative Agent to act as its Administrative
Agent under the Loan Documents in accordance with the terms thereof. The
Assignee acknowledges that the Administrative Agent has no duty to supply
information with respect to Borrower or the Loan Documents to the Assignee until
the Assignee becomes a party to the Credit Agreement.*

 

*

May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

 

NAME OF ASSIGNOR     NAME OF ASSIGNEE

By:         By:    

Title:         Title:    

 

D-8



--------------------------------------------------------------------------------

ACKNOWLEDGED AND, IF REQUIRED BY THE CREDIT AGREEMENT, CONSENTED TO BY KEYBANK
NATIONAL ASSOCIATION, as Agent

By:    

Title:    

[Attach photocopy of Schedule 1 to Assignment]

 

D-9



--------------------------------------------------------------------------------

EXHIBIT E

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

 

To:

KeyBank National Association

as Administrative Agent (the “Administrative Agent”)

under the Credit Agreement Described Below

 

Re:

Fifth Amended and Restated Senior Credit Agreement, dated as of October 19, 2018
(as the same may be amended or modified, the “Credit Agreement”), among Terreno
Realty LLC, a limited liability company organized under the laws of the State of
Delaware (the “Borrower”), the Administrative Agent, and the Lenders named
therein. Terms used herein and not otherwise defined shall have the meanings
assigned thereto in the Credit Agreement.

The Administrative Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Administrative Agent of a specific written revocation of such instructions by
Borrower, provided, however, that the Administrative Agent may otherwise
transfer funds as hereafter directed in writing by Borrower in accordance with
Section 13.1 of the Credit Agreement or based on any telephonic notice made in
accordance with Section 2.14 of the Credit Agreement.    

 

Facility Identification Number(s):                                       
                                                                     

  

Customer/Account Name:                                        
                                         
                                        

  

Transfer Funds To:                                        
                                         
                                                       

  

For Account Number:                                        
                                         
                                                 

  

Reference/Attention To

  

 

Authorized Officer (Customer Representative)      
Date:                        , 20__           Name (Please Print)      
Signature

Bank Officer

      Date:                        , 20__           Name (Please Print)      
Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

BORROWING NOTICE

______________, 201_

KeyBank Real Estate Capital

1200 Abernathy Road, NE

Suite 1550

GA-03-40-0900

Atlanta, GA 30328

Phone: 770-510-2136

Facsimile: 216-370-6206

Attention: Wolsley Grannum

Email: Wolsley_E_Grannum@keybank.com

Borrowing Notice

Terreno Realty LLC (“Borrower”) hereby requests a Loan Advance pursuant to
Section 2.9 of the Fifth Amended and Restated Senior Credit Agreement, dated as
of October 19, 2018 (as amended or modified from time to time, the “Credit
Agreement”), among Terreno Realty LLC, the Lenders referenced therein, and
KeyBank National Association, as agent for the Lenders.

An Advance is requested to be made in the amount of $________________________,
to be made on _____________. Such Advance shall be a [Revolving][Term A] [Term
B] Advance and shall be a [LIBOR] [Base Rate] Advance. [The applicable LIBOR
Interest Period shall be _____________.]

The proceeds of the requested loan shall be directed to the following account:

Wiring Instructions:

(Bank Name)

(ABA No.)

(Beneficiary)

(Account No. to Credit)

(Notification Requirement)

 

F-1



--------------------------------------------------------------------------------

In support of this request, Terreno Realty LLC hereby represents and warrants to
the Administrative Agent and the Lenders that acceptance of the proceeds of such
loan by Borrower shall be deemed to further represent and warrant that all
requirements of Section 4.2 of the Credit Agreement in connection with such Loan
Advance have been satisfied at the time such proceeds are disbursed.

Date:___________________

 

Borrower:        

TERRENO REALTY LLC, a Delaware

limited liability company

  By:        

TERRENO REALTY CORPORATION, a

Maryland corporation, its sole member

    By:                                     
                                         
Name:                                                                          
Its:                                                                            

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Fifth Amended and Restated Senior Revolving
Credit Agreement dated as of October 19, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Terreno Realty LLC (the “Borrower”), the financial institutions party
thereto and their assignees thereunder (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN, or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF LENDER] By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                         Date: ________ __, 20__

 

G-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Fifth Amended and Restated Senior Revolving
Credit Agreement dated as of October 19, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Terreno Realty LLC (the “Borrower”), the financial institutions party
thereto and their assignees thereunder (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN, or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                         Date: ________ __, 20__

 

G-2



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Fifth Amended and Restated Senior Revolving
Credit Agreement dated as of October 19, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Terreno Realty LLC (the “Borrower”), the financial institutions party
thereto and their assignees thereunder (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN, or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF PARTICIPANT] By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                         Date: ________ __, 20__

 

G-3



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Fifth Amended and Restated Senior Revolving
Credit Agreement dated as of October 19, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among Terreno Realty LLC (the “Borrower”), the financial institutions party
thereto and their assignees thereunder (the “Lenders”), KeyBank National
Association, as Agent (the “Agent”) and the other parties thereto.

Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN, or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

[NAME OF LENDER] By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                         Date: ________ __, 20__

 

G-4



--------------------------------------------------------------------------------

SCHEDULE 1

SCHEDULE OF COMMITMENTS

 

Lender

   Revolving
Commitment      Term A Loan
Commitment      Term B Loan
Commitment      Total
Commitments  

KeyBank National Association

   $ 50,000,000      $ 10,000,000      $ 20,000,000      $ 80,000,000  

PNC Bank National Association

   $ 48,000,000      $ 9,750,000      $ 19,000,000      $ 76,750,000  

MUFG Union Bank, N.A.

   $ 48,000,000      $ 9,750,000      $ 19,000,000      $ 76,750,000  

Regions Bank

   $ 48,000,000      $ 9,750,000      $ 19,000,000      $ 76,750,000  

U.S. Bank National Association

   $ 34,000,000      $ 6,750,000      $ 14,000,000      $ 54,750,000  

Goldman Sachs Bank USA

   $ 22,000,000      $ 4,000,000      $ 9,000,000      $ 35,000,000     

 

 

    

 

 

    

 

 

    

 

 

 

Total

   $ 250,000,000      $ 50,000,000      $ 100,000,000      $ 400,000,000  

 

Schedule 1-1



--------------------------------------------------------------------------------

SCHEDULE 2

SUBSIDIARIES OF PARENT GUARANTOR

Terreno Realty LLC, a Delaware limited liability company, 100% owned by Parent
Guarantor

 

Schedule 2-1



--------------------------------------------------------------------------------

SCHEDULE 3

LITIGATION

(See Section 5.6)

None

 

Schedule 3-1



--------------------------------------------------------------------------------

SCHEDULE 4

ENVIRONMENTAL MATTERS

(See Section 5.19)

None

 

Schedule 4-1



--------------------------------------------------------------------------------

SCHEDULE 5

LIST OF SUBSIDIARY GUARANTORS

 

Entity Name

      

State of
    Formation    

  

State of
    Operation    

Terreno 1 Dodge LLC      Delaware    New Jersey Terreno 10th Avenue LLC     
Delaware    California Terreno 10100 NW 25th LLC      Delaware    Florida
Terreno 101st Road LLC      Delaware    Florida Terreno 1215 Walnut LLC     
Delaware    California Terreno 12950 River LLC      Delaware    Florida Terreno
139th LLC      Delaware    California Terreno 14605 Miller Ave LLC      Delaware
   California Terreno 14611 Broadway LLC      Delaware    California Terreno 17
Madison LLC      Delaware    New Jersey Terreno 180 Manor LLC      Delaware   
New Jersey Terreno 19601 Hamilton LLC      Delaware    California Terreno 20
Pulaski LLC      Delaware    New Jersey Terreno 22 Madison LLC      Delaware   
New Jersey Terreno 221 Michele LLC      Delaware    California Terreno 238
Lawrence LLC      Delaware    California Terreno 240 Littlefield LLC     
Delaware    California Terreno 26th Street LLC      Delaware    Florida Terreno
299 Lawrence LLC      Delaware    California Terreno 3401 Lind LLC      Delaware
   Washington Terreno 341 Michele LLC      Delaware    New Jersey Terreno 3601
Pennsy LLC      Delaware    Maryland Terreno 4225 2nd Avenue South LLC     
Delaware    Washington Terreno 4230 Forbes LLC      Delaware    Maryland Terreno
445 Wilson LLC      Delaware    New Jersey Terreno 465 Meadow LLC      Delaware
   New Jersey Terreno 48th Ave LLC      Delaware    Florida Terreno 4930 3rd
Avenue South LLC      Delaware    Washington Terreno 50 Kero LLC      Delaware
   New Jersey Terreno 550 Delancy LLC      Delaware    New Jersey Terreno 60
Ethel LLC      Delaware    New Jersey Terreno 60th Avenue LLC      Delaware   
Florida Terreno 631 Brennan LLC      Delaware    California Terreno 709 Hindry
LLC      Delaware    California Terreno 70th Avenue LLC      Delaware    Florida
Terreno 7120 NW 74th Ave LLC      Delaware    Florida Terreno 747 Glasgow LLC  
   Delaware    California Terreno 74th North Bergen LLC      Delaware    New
Jersey Terreno 75th Ave LLC      Delaware    Maryland Terreno 7777 West Side LLC
     Delaware    New Jersey

 

Schedule 5-1



--------------------------------------------------------------------------------

Entity Name

      

State of
    Formation    

  

State of
    Operation    

Terreno 78th Avenue LLC      Delaware    Florida Terreno 79th Ave South LLC     
Delaware    Washington Terreno 8215 Dorsey LLC      Delaware    Maryland Terreno
85 Doremus LLC      Delaware    New Jersey Terreno 900 Hart LLC      Delaware   
New Jersey Terreno 9070 Junction LLC      Delaware    Maryland Terreno Acacia
LLC      Delaware    California Terreno Ahern II LLC      Delaware    California
Terreno Airgate LLC      Delaware    New York Terreno America’s Gateway LLC     
Delaware    Florida Terreno Auburn 1307 LLC      Delaware    Washington Terreno
Burroughs LLC      Delaware    California Terreno Business Parkway LLC     
Delaware    Maryland Terreno California LLC      Delaware    California Terreno
Caribbean LLC      Delaware    California Terreno Carlton Court LLC     
Delaware    California Terreno Dawson LLC      Delaware    Washington Terreno
Dell LLC      Delaware    New Jersey Terreno Denver Ave LLC      Delaware   
Washington Terreno Dominguez LLC      Delaware    California Terreno Dorsey LLC
     Delaware    California Terreno East Valley LLC      Delaware    Washington
Terreno Global Plaza LLC      Delaware    New Jersey Terreno Hampton Overlook
LLC      Delaware    Maryland Terreno Hanford LLC      Delaware    Washington
Terreno Hawthorne LLC      Delaware    California Terreno Interstate LLC     
Delaware    New Jersey Terreno Junction LLC      Delaware    Maryland Terreno
Kent 190th LLC      Delaware    Washington Terreno Kent 216th LLC      Delaware
   Washington Terreno Kent Corporate Park LLC      Delaware    Washington
Terreno Las Hermanas LLC      Delaware    California Terreno Lucile LLC     
Delaware    Washington Terreno Lund LLC      Delaware    Washington Terreno
Lynwood LLC      Delaware    California Terreno Melanie II LLC      Delaware   
New Jersey Terreno Melanie LLC      Delaware    New Jersey Terreno Merced LLC  
   Delaware    California Terreno Middlebrook LLC      Delaware    New Jersey
Terreno MITC LLC      Delaware    Florida Terreno New Dutch LLC      Delaware   
New Jersey Terreno New Ridge LLC      Delaware    Maryland Terreno NW 131st
Street LLC      Delaware    Florida Terreno NW 70th Avenue II LLC      Delaware
   Florida

 

Schedule 5-2



--------------------------------------------------------------------------------

Entity Name

           

State of
    Formation    

  

State of
    Operation    

Terreno NW 70th Ave III LLC         Delaware    Florida Terreno NW 70th IV LLC  
      Delaware    Florida Terreno NW 81st LLC         Delaware    Florida
Terreno Olympic LLC         Delaware    Washington Terreno Parkway LLC        
Delaware    Maryland Terreno Park Union City LLC         Delaware    California
Terreno Paterson Plank LLC         Delaware    New Jersey Terreno Rialto LLC  
      Delaware    California Terreno San Clemente LLC         Delaware   
California Terreno Schoolhouse LLC         Delaware    New Jersey Terreno SeaTac
8th Ave LLC         Delaware    Washington Terreno South Main LLC        
Delaware    California Terreno Stockton LLC         Delaware    New Jersey
Terreno SW 34th LLC         Delaware    Washington Terreno Sweitzer LLC        
Delaware    Washington Terreno Telegraph Springs LLC         Delaware   
California Terreno Terminal Way LLC         Delaware    New Jersey Terreno Troy
Hill Holdings LLC         Delaware    —   Terreno Troy Hill LLC         Delaware
   Maryland Terreno V Street LLC         Delaware    Washington, D.C. Terreno
West 140th LLC         Delaware    California Terreno Whittier LLC        
Delaware    California Terreno Wicks LLC         Delaware    California

 

Schedule 5-2



--------------------------------------------------------------------------------

SCHEDULE 6

LIST OF INVESTMENT AFFILIATES

(See Section 5.7)

None

 

Schedule 6-1



--------------------------------------------------------------------------------

SCHEDULE 7

LIST OF UNENCUMBERED PROPERTIES

 

Entity Name

  

Project Name

  

Address

     Terreno 1 Dodge LLC    Dodge    1 Dodge Drive, West Caldwell, NJ 07006   
Terreno 10th Avenue LLC    Whitney    700-754 Whitney Street, San Leandro, CA
94577    Terreno 10100 NW 25th LLC    25th    10100 NW 25th Street, Doral, FL
33172    Terreno 101st Road LLC    101st Road    11800 NW 101st Road, Medley, FL
33178    Terreno 1215 Walnut LLC    Walnut    1215 West Walnut St., Compton, CA
90220    Terreno 12950 River LLC    River    12950 NW S. River Drive, Medley,
FL, 33178    Terreno 139th LLC    139th    1855 W 139th Street, Gardena, CA
90249    Terreno 14605 Miller Ave LLC    Miller    14605 Miller Avenue, Fontana,
CA 92336    Terreno 14611 Broadway LLC    Broadway    14611 Broadway, Gardena,
CA 90248    Terreno 17 Madison LLC    Madison    17 Madison Road, Fairfield, NJ
07004    Terreno 180 Manor LLC    Manor    180 Manor Road, East Rutherford, NJ
07073    Terreno 19601 Hamilton LLC    Hamilton    19601 Hamilton Avenue,
Torrance CA 90502-1309    Terreno 20 Pulaski LLC    Pulaski    20 Pulaski
Street, Bayonne, NJ 07002    Terreno 22 Madison LLC    22 Madison    22 Madison
Road, Fairfield, NJ 07004    Terreno 221 Michele LLC    221 Michele    221
Michele Court, South San Francisco, CA 94080    Terreno 238 Lawrence LLC    238
Lawrence    238-242 Lawrence Ave, South San Francisco, CA 94080    Terreno 240
Littlefield LLC    Littlefield    240 Littlefield Avenue, South San Francisco,
CA 94080    Terreno 26th Street LLC    26th Street    7500-7600 NW 26th Street,
Miami, FL 33122    Terreno 299 Lawrence LLC    299 Lawrence    299 Lawrence
Avenue, South San Francisco, CA 94080    Terreno 3401 Lind LLC    Lind    3401
Lind Ave SW, Renton, WA 98057    Terreno 341 Michele LLC    Michelle    341
Michele Place, Carlstadt, NJ 07072    Terreno 3601 Pennsy LLC    Pennsy    3601
Pennsy Drive, Landover, MD 20785    Terreno 4225 2nd Avenue South LLC    2nd Ave
   4225 2nd Avenue South, Seattle, WA 98134    Terreno 4230 Forbes LLC    Forbes
   4230 Forbes Blvd., Lanham, MD 20706    Terreno 445 Wilson LLC    Wilson   
445 Wilson Avenue, Newark, NJ 07105   

 

Schedule 7-1-1



--------------------------------------------------------------------------------

Entity Name

  

Project Name

  

Address

     Terreno 465 Meadow LLC    Meadow    465 Meadow Lane, Carlstadt, NJ 07072   
Terreno 48th Ave LLC    48th Ave    16001 NW 48th Avenue, Miami Gardens, FL
33014    Terreno 4930 3rd Avenue South LLC    4930 3rd Avenue    4930 3rd Avenue
South, Seattle, WA 98134    Terreno 50 Kero LLC    Kero    50-100 Kero Rd.,
Newark, NJ 07072    Terreno 550 Delancy LLC    Delancy    550 Delancy Street,
Newark, NJ 07105    Terreno 60 Ethel LLC    Ethel    60 & 70 Ethel Road,
Piscataway, NJ 08854    Terreno 60th Avenue LLC    60th Avenue    14100 NW 60th
Avenue, Miami Lakes, FL 33014    Terreno 631 Brennan LLC    Brennan    631
Brennan, San Jose, CA 95131    Terreno 709 Hindry LLC    Hindry    709 Hindry
Ave, Inglewood, CA 90301    Terreno 70th Avenue LLC    70th III    1855 NW 70th
Avenue, Miami, FL 33126    Terreno 7120 NW 74th Ave LLC    70th Ave    1601 NW
70th Avenue, Miami, FL 33126    Terreno 747 Glasgow LLC    74th Ave    7120 NW
74th Avenue, Medley, FL 33166    Terreno 74th North Bergen LLC    Glasgow    747
S Glasgow Avenue, Inglewood, CA 90301    Terreno 75th Ave LLC    74th Bergen   
2240 74th Street, North Bergen, NJ, 07047    Terreno 7777 West Side LLC   
Ardmore    3301-3381 75th Avenue, Landover, MD 20785    Terreno 78th Avenue LLC
   West Side    7777 West Side Avenue, Carlstadt, NJ, 07072    Terreno 79th Ave
South LLC    78th Avenue    1401 NW 78th Avenue, Doral, Florida 33126    Terreno
8215 Dorsey LLC    79th    26601-26609 79th Avenue South, Kent, WA 98032   
Terreno 85 Doremus LLC    8215_Dorsey    8215 Dorsey Run Road, Jessup, MD 20794
   Terreno 900 Hart LLC    Hart    900 Hart Road, Piscataway, NJ 07065   
Terreno 9070 Junction LLC    9070 Junction    9070 Junction Drive, Annapolis
Junction, MD 20701    Terreno Acacia LLC    Acacia    1920 South Acacia Ave.,
Compton, CA, 90220    Terreno Ahern II LLC    Ahern II    30069-30083 Ahern
Avenue, Union City, CA 94587-1234    Terreno Airgate LLC    Airgate    150-10,
151-02 132nd Ave, 152-01 133rd Ave, 152-02 Baisley Blvd, Queens, NY 11434   
Terreno America’s Gateway LLC    Americas Gateway    8901 NW 20th Street, 2011
BW 89th Place, 8940 NW 24th Terrace, 8933 NW 23rd Street, 1400 NW 88th Avenue,
1401 NW 89th Court, Doral, FL 33172    Terreno Auburn 1307 LLC    Auburn 1307   
1307 W Valley Highway N, Auburn, WA 98001   

 

Schedule 7-1-2



--------------------------------------------------------------------------------

Entity Name

  

Project Name

  

Address

     Terreno Burroughs LLC    Burroughs    2054-2070 Burroughs Avenue, San
Leandro, CA 94577    Terreno Business Parkway LLC    Business Pkwy    9951
Business Parkway, Lanham, MD 20706    Terreno California LLC    California   
2095 California Avenue, Corona, CA 92881    Terreno Caribbean LLC    Caribbean
   904, 914-918 Caribbean Drive & 1339 Moffet Park Drive, Sunnyvale, CA 94089   
Terreno Carlton Court LLC    Carlton    490-500 Carlton Court, South San
Francisco, CA 94080    Terreno Dawson LLC    Dawson    53 South Dawson, Seattle,
WA, 98134    Terreno Dell LLC    Dell    700 Dell Road, Carlstadt, NJ 07072   
Terreno Denver Ave LLC    Denver    5300 Denver Avenue South, Seattle, WA, 98134
   Terreno Dominguez LLC    Dominguez    2315 East Dominguez Street, Carson, CA
90810    Terreno Dorsey LLC    Vermont    19801 South Vermont Avenue, Torrance,
CA 90502    Terreno East Valley LLC    East Valley    2701 East Valley Road,
Renton, WA 98055    Terreno Global Plaza LLC    901 North    901 North Avenue E,
Elizabeth, NJ 07201    Terreno Hampton Overlook LLC    Overlook   
9150-9156,9200-9216,9240-9250 Hampton Overlook, Capital Heights, MD 20743   
Terreno Hanford LLC    Hanford    25-29 Hanford Rd., Seattle, WA, 98134   
Terreno Hawthorne LLC    Hawthorne    3355-3437 W El Segundo Blvd., Hawthorne,
CA 90250    Terreno Interstate LLC    130 Interstate    130 Interstate
Boulevard, South Brunswick, NJ 08831    Terreno Junction LLC    9020 Junction   
9020 Junction Drive, Annapolis Junction, MD 20701    Terreno Kent 190th LLC   
South 190th    8420 S 190th Street, Kent, WA 98031    Terreno Kent 216th LLC   
Kent 216    8030 S 216th Street, Kent, WA 98032    Terreno Kent Corporate Park
LLC    KCP    22402-22422 72nd Ave South, Kent, WA 98032    Terreno Las Hermanas
LLC    Hermanas    2934 E Las Hermanas Street, Compton, CA 90221    Terreno
Lucile LLC    Lucile    637 South Lucile St., Seattle, WA 98108    Terreno Lund
LLC    Lund    902 4th Street SW, Auburn, WA 98801    Terreno Lynwood LLC   
Lynwood    2800 Lynwood Rd., 11840 Alameda St., 11852 Alameda St., Lynwood, CA
90262    Terreno Melanie II LLC    Melanie II    11 & 15 Melanie Lane, East
Hanover, NJ 07936    Terreno Melanie LLC    Melanie    9 Melanie Lane, East
Hanover, NJ 07936   

 

Schedule 7-1-2



--------------------------------------------------------------------------------

Entity Name

  

Project Name

  

Address

     Terreno Merced LLC    Merced    2700-2800 Merced Street, San Leandro, CA
94577    Terreno Middlebrook LLC    Middlebrook    1E, 2E, 12E, 1EA-1EC Chimney
Rock Road; 3E-11E, 13E-15E Easy Street, Bound Brook, NJ 08805    Terreno MITC
LLC    MITC    8455-8485, 8405-8435, 8355-8385, 8315-8345 NW 74th Street, Doral,
FL 33166    Terreno New Dutch LLC    New Dutch    40 New Dutch Lane, Fairfield,
NJ 07004    Terreno New Ridge LLC    New Ridge    7479 New Ridge Road, Hanover,
MD 21076    Terreno NW 131st Street LLC    NW 131st    11205 NW 131st Street,
Medley, FL 33178    Terreno NW 70th Avenue II LLC    70th II    1950 NW 70th
Avenue, Miami, FL 33122    Terreno NW 70th Ave III LLC    70th III    1855 NW
70th Avenue, Miami, FL 33126    Terreno NW 70th IV LLC    70th IV    2000 NW
70th Avenue, Miami, FL, 33313    Terreno NW 81st LLC    81st    8105 NW 77th
Street, Medley, FL 33166    Terreno Olympic LLC    Olympic    18370 Olympic Ave
S, Tukwila, WA 98188    Terreno Parkway LLC    Parkway    7190 Parkway Drive,
Hanover, MD 21076    Terreno Park Union City LLC   

Central Plaza I

Central Plaza II

   33306-33456 Alvarado Niles Road, 33508-33580 Central Avenue, Union City, CA
94587    Terreno Paterson Plank LLC    Paterson    248 Paterson Plank Rd.,
Carlstadt, NJ 07072    Terreno Rialto LLC    Manhattan    2475-2477 Manhattan
Beach Blvd., Redondo Beach, CA 90278    Terreno San Clemente LLC    San Clemente
   30987-30991 San Clemente Street, Hayward, CA 94544    Terreno Schoolhouse LLC
   Schoolhouse    70 Schoolhouse Road, Somerset, NJ 08873    Terreno SeaTac 8th
Ave LLC    SeaTac 8th Avenue    18331 8th Ave S, Des Moines, WA 98148    Terreno
South Main LLC    South Main    17110-17120 S Main Street, Carson, CA    Terreno
Stockton LLC    Stockton    178 Stockton Street, Newark, NJ 07105    Terreno SW
34th LLC    SW 34th    12886 Interurban Ave S, Tukwila, WA 98168    Terreno
Sweitzer LLC    Kent 202    20280 84th Ave South, Kent, WA 98032    Terreno
Telegraph Springs LLC    Telegraph    12803 Telegraph Rd., 12828 Romandel Ave.,
Santa Fe Springs, CA, 90670    Terreno Terminal Way LLC    Terminal Way    6C &
7C Terminal Way, Avenal, NJ 07001   

 

Schedule 7-1-2



--------------------------------------------------------------------------------

Entity Name

  

Project Name

  

Address

     Terreno Troy Hill Holdings LLC    —    —    Terreno Troy Hill LLC    Troy
Hill    7125 Troy Hill Drive, Elkridge, MD 21075    Terreno V Street LLC    V
Street    3015 - 3535 V Street NE, Washington, D.C. 20018    Terreno West 140th
LLC    West 140th    2062-2091 West Avenue 140th, San Leandro, CA 94577   
Terreno Whittier LLC    South Main III    15913 South Main St., Gardena, CA
90248    Terreno Wicks LLC    Whitney    700-754 Whitney Street, San Leandro, CA
94577   

 

Schedule 7-1-2



--------------------------------------------------------------------------------

SCHEDULE 8

OUTSTANDING FACILITY LETTERS OF CREDIT

None

 

Schedule 8-1